Filed 01/15/21                                                                          Case 21-10096                                                                         Doc 1

  Fill in this information to identify your case:

  United States Bankruptcy Court for the:

                 Eastern District of California

  Case number (If known):                              Chapter you are filing under:
                                                       ❑         Chapter 7
                                                       ✔
                                                       ❑         Chapter 11
                                                       ❑         Chapter 12
                                                       ❑         Chapter 13
                                                                                                                                                      ❑Check if this is an
                                                                                                                                                           amended filing



 Official Form 101
 Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                    04/20
 The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
 cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
 a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
 spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
 needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

  Part 1: Identify Yourself

                                                    About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
   1.   Your full name

        Write the name that is on your              Bhupinder                                                         Navneet
        government-issued picture                   First name                                                       First name
        identification (for example, your
        driver’s license or passport).
                                                    Middle name                                                      Middle name
        Bring your picture identification to        Singh                                                             Kaur
        your meeting with the trustee.              Last name                                                        Last name


                                                    Suffix (Sr., Jr, II, III)                                         Suffix (Sr., Jr, II, III)




   2.   All other names you have used
        in the last 8 years
                                                    First name                                                       First name
        Include your married or maiden
        names.                                      Middle name                                                      Middle name


                                                    Last name                                                        Last name




                                                    First name                                                       First name


                                                    Middle name                                                      Middle name


                                                    Last name                                                        Last name




   3.   Only the last 4 digits of your
                                                    xxx - xx - 9        8       9   9                                xxx - xx - 2         4       0    5
        Social Security number or
        federal Individual Taxpayer                 OR                                                               OR
        Identification number                       9xx - xx -                                                       9xx - xx -
        (ITIN)




 Official Form 101                                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
Filed 01/15/21                                                                    Case 21-10096                                                                                     Doc 1

  Debtor 1            Bhupinder                                          Singh
  Debtor 2            Navneet                                            Kaur                                                   Case number (if known)
                      First Name          Middle Name                    Last Name


                                          About Debtor 1:                                                            About Debtor 2 (Spouse Only in a Joint Case):


   4.   Any business names and
        Employer Identification            ❑I have not used any business names or EINs.                              ✔I have not used any business names or EINs.
                                                                                                                     ❑
        Numbers (EIN) you have used
                                           N Transport LLC
        in the last 8 years
                                           Business name                                                             Business name
        Include trade names and doing
        business as names                  JNB Truck & Trailer Repair Service
                                           Business name                                                             Business name

                                            3       6   -   4       8     1       2       8   -   4        7                      -
                                           EIN                                                                       EIN

                                            2       6   -   3       0     1   -       3   -   3       9        5                  -
                                           EIN                                                                       EIN

                                          See continuation page.



                                                                                                                     If Debtor 2 lives at a different address:
   5.   Where you live
                                           5348 West Brown Ave
                                           Number               Street                                               Number            Street




                                           Fresno, CA 93722
                                           City                                           State           ZIP Code   City                                     State     ZIP Code

                                           Fresno
                                           County                                                                    County

                                           If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from yours, fill it
                                           it in here. Note that the court will send any notices to you at in here. Note that the court will send any notices to you at this
                                           this mailing address.                                           mailing address.


                                           Number               Street                                               Number            Street



                                           P.O. Box                                                                  P.O. Box



                                           City                                           State           ZIP Code   City                                     State     ZIP Code




   6.   Why you are choosing this          Check one:                                                                Check one:
        district to file for bankruptcy
                                           ✔
                                           ❑      Over the last 180 days before filing this petition, I have         ✔
                                                                                                                     ❑      Over the last 180 days before filing this petition, I have
                                                  lived in this district longer than in any other district.                 lived in this district longer than in any other district.

                                           ❑      I have another reason. Explain.                                    ❑      I have another reason. Explain.
                                                  (See 28 U.S.C. § 1408)                                                    (See 28 U.S.C. § 1408)




 Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                                page 2
Filed 01/15/21                                                            Case 21-10096                                                                                       Doc 1

  Debtor 1            Bhupinder                                   Singh
  Debtor 2            Navneet                                     Kaur                                                  Case number (if known)
                     First Name           Middle Name                 Last Name


  Part 2: Tell the Court About Your Bankruptcy Case


   7.   The chapter of the Bankruptcy     Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
        Code you are choosing to file     (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
        under                             ❑     Chapter 7
                                          ✔
                                          ❑     Chapter 11
                                          ❑     Chapter 12
                                          ❑     Chapter 13



   8.   How you will pay the fee          ✔
                                          ❑   I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                              about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                              order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                              a pre-printed address.

                                          ❑   I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                              The Filing Fee in Installments (Official Form 103A).

                                          ❑   I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                              but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                              that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                              out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




   9.   Have you filed for bankruptcy     ✔ No.
                                          ❑
        within the last 8 years?
                                          ❑Yes.     District                                          When                          Case number
                                                                                                             MM / DD / YYYY

                                                    District                                          When                          Case number
                                                                                                             MM / DD / YYYY

                                                    District                                          When                          Case number
                                                                                                             MM / DD / YYYY




   10. Are any bankruptcy cases           ✔ No.
                                          ❑
        pending or being filed by a
        spouse who is not filing this     ❑Yes.     Debtor                                                                       Relationship to you
        case with you, or by a business
        partner, or by an affiliate?                District                                      When                           Case number, if known
                                                                                                         MM / DD / YYYY


                                                    Debtor                                                                       Relationship to you

                                                    District                                      When                           Case number, if known
                                                                                                         MM / DD / YYYY




   11. Do you rent your residence?        ✔
                                          ❑   No.    Go to line 12.

                                          ❑   Yes. Has your landlord obtained an eviction judgment against you?

                                                     ❑   No. Go to line 12.

                                                     ❑   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                         of this bankruptcy petition.




 Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 3
Filed 01/15/21                                                                 Case 21-10096                                                                                 Doc 1

  Debtor 1             Bhupinder                                        Singh
  Debtor 2             Navneet                                          Kaur                                               Case number (if known)
                       First Name              Middle Name               Last Name


  Part 3: Report About Any Businesses You Own as a Sole Proprietor


   12. Are you a sole proprietor of any        ❑   No. Go to Part 4.
       full- or part-time business?
                                               ✔
                                               ❑   Yes. Name and location of business
       A sole proprietorship is a business
       you operate as an individual, and is         JNB Truck & Trailer Repair Service
       not a separate legal entity such as         Name of business, if any
       a corporation, partnership, or LLC.
                                                    620 N Marks Ave
       If you have more than one sole              Number           Street
       proprietorship, use a separate
       sheet and attach it to this petition.
                                                    Fresno                                                    CA            93726
                                                   City                                                       State         ZIP Code

                                                   Check the appropriate box to describe your business:

                                                   ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                   ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                   ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                   ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                   ✔
                                                   ❑      None of the above



   13. Are you filing under Chapter 11         If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to proceed
       of the Bankruptcy Code, and             under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or you are
       are you a small business debtor         choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations, cash-flow
       or a debtor as defined by 11            statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
       U.S. C. § 1182(1)?
                                               ❑   No.        I am not filing under Chapter 11.
       For a definition of small business
       debtor, see 11 U.S.C. § 101(51D).       ❑   No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                              Bankruptcy Code.

                                               ❑   Yes.       I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy
                                                              Code, and I do not choose to proceed under Subchapter V of Chapter 11.
                                               ✔
                                               ❑   Yes.       I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code,
                                                              and I choose to proceed under Subchapter V of Chapter 11.


  Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


   14. Do you own or have any                  ✔
                                               ❑   No.
       property that poses or is
       alleged to pose a threat of             ❑   Yes.     What is the hazard?
       imminent and identifiable
       hazard to public health or
       safety? Or do you own any
       property that needs immediate
       attention?                                           If immediate attention is needed, why is it needed?

       For example, do you own
       perishable goods, or livestock that
       must be fed, or a building that
       needs urgent repairs?                                Where is the property?
                                                                                     Number          Street




                                                                                       City                                                State               ZIP Code



 Official Form 101                                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 4
Filed 01/15/21                                                               Case 21-10096                                                                                        Doc 1

  Debtor 1            Bhupinder                                       Singh
  Debtor 2            Navneet                                         Kaur                                               Case number (if known)
                      First Name            Middle Name                Last Name


  Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


   15. Tell the court whether you          About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):
       have received a briefing
       about credit counseling.

       The law requires that you           You must check one:                                                  You must check one:
                                           ✔                                                                    ✔
       receive a briefing about credit
       counseling before you file for      ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
       bankruptcy. You must truthfully          agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
       check one of the following               petition, and I received a certificate of completion.                petition, and I received a certificate of completion.
       choices. If you cannot do so, you        Attach a copy of the certificate and the payment plan, if            Attach a copy of the certificate and the payment plan, if
       are not eligible to file.                any, that you developed with the agency.                             any, that you developed with the agency.

       If you file anyway, the court can   ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
       dismiss your case, you will lose         agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
       whatever filing fee you paid, and        petition, but I do not have a certificate of completion.             petition, but I do not have a certificate of completion.
       your creditors can begin                 Within 14 days after you file this bankruptcy petition, you          Within 14 days after you file this bankruptcy petition, you
       collection activities again.             MUST file a copy of the certificate and payment plan, if             MUST file a copy of the certificate and payment plan, if
                                                any.                                                                 any.

                                           ❑    I certify that I asked for credit counseling services from an   ❑    I certify that I asked for credit counseling services from an
                                                approved agency, but was unable to obtain those services             approved agency, but was unable to obtain those services
                                                during the 7 days after I made my request, and exigent               during the 7 days after I made my request, and exigent
                                                circumstances merit a 30-day temporary waiver of the                 circumstances merit a 30-day temporary waiver of the
                                                requirement.                                                         requirement.
                                                To ask for a 30-day temporary waiver of the requirement,             To ask for a 30-day temporary waiver of the requirement,
                                                attach a separate sheet explaining what efforts you made             attach a separate sheet explaining what efforts you made
                                                to obtain the briefing, why you were unable to obtain it             to obtain the briefing, why you were unable to obtain it
                                                before you filed for bankruptcy, and what exigent                    before you filed for bankruptcy, and what exigent
                                                circumstances required you to file this case.                        circumstances required you to file this case.

                                                Your case may be dismissed if the court is dissatisfied              Your case may be dismissed if the court is dissatisfied
                                                with your reasons for not receiving a briefing before you            with your reasons for not receiving a briefing before you
                                                filed for bankruptcy.                                                filed for bankruptcy.

                                                If the court is satisfied with your reasons, you must still          If the court is satisfied with your reasons, you must still
                                                receive a briefing within 30 days after you file.                    receive a briefing within 30 days after you file.
                                                You must file a certificate from the approved agency,                You must file a certificate from the approved agency,
                                                along with a copy of the payment plan you developed, if              along with a copy of the payment plan you developed, if
                                                any. If you do not do so, your case may be dismissed.                any. If you do not do so, your case may be dismissed.

                                                Any extension of the 30-day deadline is granted only for             Any extension of the 30-day deadline is granted only for
                                                cause and is limited to a maximum of 15 days.                        cause and is limited to a maximum of 15 days.

                                           ❑    I am not required to receive a briefing about credit            ❑    I am not required to receive a briefing about credit
                                                counseling because of:                                               counseling because of:
                                                ❑    Incapacity. I have a mental illness or a mental                 ❑    Incapacity. I have a mental illness or a mental
                                                                 deficiency that makes me incapable                                   deficiency that makes me incapable
                                                                 of realizing or making rational                                      of realizing or making rational
                                                                 decisions about finances.                                            decisions about finances.
                                                ❑    Disability.   My physical disability causes me to               ❑    Disability.   My physical disability causes me to
                                                                   be unable to participate in a briefing                               be unable to participate in a briefing
                                                                   in person, by phone, or through the                                  in person, by phone, or through the
                                                                   internet, even after I reasonably tried                              internet, even after I reasonably tried
                                                                   to do so.                                                            to do so.
                                                ❑    Active duty. I am currently on active military duty in          ❑    Active duty. I am currently on active military duty in
                                                                  a military combat zone.                                              a military combat zone.

                                                If you believe you are not required to receive a briefing            If you believe you are not required to receive a briefing
                                                about credit counseling, you must file a motion for waiver           about credit counseling, you must file a motion for waiver
                                                of credit counseling with the court.                                 of credit counseling with the court.




 Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 5
Filed 01/15/21                                                               Case 21-10096                                                                                     Doc 1

  Debtor 1            Bhupinder                                        Singh
  Debtor 2            Navneet                                          Kaur                                                Case number (if known)
                      First Name             Middle Name               Last Name


  Part 6: Answer These Questions for Reporting Purposes


   16. What kind of debts do you               16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
       have?                                        an individual primarily for a personal, family, or household purpose.”
                                                      ✔
                                                      ❑    No. Go to line 16b.
                                                      ❑    Yes. Go to line 17.

                                               16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                    business or investment or through the operation of the business or investment.
                                                      ❑    No. Go to line 16c.
                                                      ✔
                                                      ❑    Yes. Go to line 17.

                                               16c. State the type of debts you owe that are not consumer debts or business debts.



   17. Are you filing under Chapter 7?          ✔
                                                ❑     No. I am not filing under Chapter 7. Go to line 18.

       Do you estimate that after any           ❑     Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
       exempt property is excluded and                     expenses are paid that funds will be available to distribute to unsecured creditors?
       administrative expenses are paid                        ❑    No
       that funds will be available for                        ❑    Yes
       distribution to unsecured
       creditors?

   18. How many creditors do you                 ❑    1-49           ❑    1,000-5,000           ❑     25,001-50,000 ❑ 50,000-100,000 ❑ More than 100,000
       estimate that you owe?                    ❑    50-99          ❑    5,001-10,000
                                                 ✔
                                                 ❑    100-199        ❑    10,001-25,000
                                                 ❑    200-999


   19. How much do you estimate your             ❑    $0-$50,000                        ❑    $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
       assets to be worth?                       ❑    $50,001-$100,000                  ❑    $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                                 ✔
                                                 ❑    $100,001-$500,000                 ❑    $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                                 ❑    $500,001-$1 million               ❑    $100,000,001-$500 million                 ❑    More than $50 billion


   20. How much do you estimate your             ❑    $0-$50,000                        ✔
                                                                                        ❑    $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
       liabilities to be?                        ❑    $50,001-$100,000                  ❑    $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                                 ❑    $100,001-$500,000                 ❑    $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                                 ❑    $500,001-$1 million               ❑    $100,000,001-$500 million                 ❑    More than $50 billion

  Part 7: Sign Below


   For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                   Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                   obtained and read the notice required by 11 U.S.C. § 342(b).
                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                   can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                     ✘ /s/ Bhupinder Singh                                               ✘ /s/ Navneet Kaur
                                          Bhupinder Singh, Debtor 1                                           Navneet Kaur, Debtor 2
                                          Executed on 01/15/2021                                              Executed on 01/15/2021
                                                          MM/ DD/ YYYY                                                        MM/ DD/ YYYY




 Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 6
Filed 01/15/21                                                            Case 21-10096                                                                                   Doc 1

  Debtor 1            Bhupinder                                     Singh
  Debtor 2            Navneet                                       Kaur                                               Case number (if known)
                      First Name             Middle Name             Last Name



    For your attorney, if you are             I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
    represented by one                        under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                              which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
    If you are not represented by an          in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
    attorney, you do not need to file this    filed with the petition is incorrect.
    page.

                                               ✘ /s/ Peter Fear                                                         Date 01/15/2021
                                                                                                                              MM / DD / YYYY
                                                   Signature of Attorney for Debtor



                                                  Peter Fear
                                                  Printed name

                                                  Fear Waddell, P.C.
                                                  Firm name

                                                  7650 N. Palm Avenue Suite 101
                                                  Number       Street



                                                  Fresno                                                               CA      93711
                                                  City                                                                State    ZIP Code



                                                  Contact phone (559) 436-6575                        Email address pfear@fearlaw.com




                                                  Bar number                                                          State




 Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 7
Filed 01/15/21                                                                     Case 21-10096                                                                             Doc 1

  Debtor 1            Bhupinder                                           Singh
  Debtor 2            Navneet                                             Kaur                                                     Case number (if known)
                      First Name          Middle Name                     Last Name


  Additional Items: Continuation Page

                                          About Debtor 1:                                                                   About Debtor 2 (Spouse Only in a Joint Case):


   4.   Any business names and
        Employer Identification            JNB Properties LLC
        Numbers (EIN) you have used        Business name
        in the last 8 years (cont)
                                           Rathaur & Sons Trucking
        Include trade names and doing      Business name
        business as names
                                            3       5   -    2       6     1   -    2       5       6       1
                                           EIN

                                            2       6   -    3       0     1   -    3   -       3       9       5
                                           EIN

   12. Are you a sole proprietor of any
        full- or part-time business?       Rathaur & Sons Trucking
        (cont.)                            Name of business, if any

                                           5348 West Brown Avenue
                                           Number                Street




                                           Fresno                                                                   CA           93722
                                           City                                                                     State        ZIP Code

                                           Check the appropriate box to describe your business:

                                           ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                           ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                           ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                           ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           ✔
                                           ❑      None of the above




 Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                        page 8
Filed 01/15/21                                                                     Case 21-10096                                                                              Doc 1

  Fill in this information to identify your case:

   Debtor 1                    Bhupinder                                  Singh
                               First Name             Middle Name         Last Name

   Debtor 2                    Navneet                                    Kaur
   (Spouse, if filing)         First Name             Middle Name         Last Name

   United States Bankruptcy Court for the:                          Eastern District of California

   Case number                                                                                                                           ❑   Check if this is an
   (if known)                                                                                                                                amended filing


 Official Form 104
 For Individual Chapter 11 Cases: List of Creditors Who Have the 20
 Largest Unsecured Claims Against You and Are Not Insiders                                                                                                          12/15
 If you are a individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or Chapter 13, do not fill out
 this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners; relatives of any general partners; partnerships of
 which you are a general partner; corporations of which you are an officer, director, person in control, or owner of 20 percent or more of their voting securities; and
 any managing agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the
 unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.



  Part 1: List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

  1                                                            What is the nature of the claim?                        None                                 $1,502,681.87

      Newtek Small Business Finance LLC                        As of the date you file, the claim is: Check all that apply.
      Creditor's Name
                                                               ❑Contingent
      1981 Marcus Avenue, Suite 130                            ❑Unliquidated
      Number          Street
                                                               ❑Disputed
      New Hyde Park, NY 11042                                  ✔None of the above apply
                                                               ❑
      City                           State          Zip Code
                                                               Does the creditor have a lien on your property? Secured
                                                               ❑No
      Contact
                                                               ✔Yes.
                                                               ❑
                                                               Total claim (secured and unsecured):                      $1,640,000.00
      Contact phone                                            Value of security:                                –        $137,318.13
                                                               Unsecured Claim:                                          $1,502,681.87

 Official Form 104                           For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                             page 1
Filed 01/15/21                                                                       Case 21-10096                                                                              Doc 1

  Debtor 1                Bhupinder                                       Singh
  Debtor 2                Navneet                                         Kaur                                                   Case number (if known)
                          First Name               Middle Name             Last Name
                                                                                                                                                          Unsecured claim

  2                                                              What is the nature of the claim?                        None                                   $768,500.00

      Luis Bravo                                                 As of the date you file, the claim is: Check all that apply.
      Creditor's Name
                                                                 ❑Contingent
      California Shine Construction                              ❑Unliquidated
      3251 North Marks Avenue
                                                                 ✔ Disputed
                                                                 ❑
      Number          Street                                     ❑None of the above apply
      Fresno, CA 93722                                           Does the creditor have a lien on your property? Unsecured
      City                             State        Zip Code     ✔ No
                                                                 ❑
                                                                 ❑Yes.
      Contact                                                    Total claim (secured and unsecured):
                                                                 Value of security:                                –
      Contact phone                                              Unsecured Claim:


  3                                                              What is the nature of the claim?                        None                                   $705,000.00

      Newtek Small Business Finance LLC                          As of the date you file, the claim is: Check all that apply.
      Creditor's Name
                                                                 ❑Contingent
      1981 Marcus Avenue, Suite 130                              ❑Unliquidated
      Number          Street
                                                                 ❑Disputed
      New Hyde Park, NY 11042                                    ✔None of the above apply
                                                                 ❑
      City                             State        Zip Code
                                                                 Does the creditor have a lien on your property? Secured
                                                                 ❑No
      Contact
                                                                 ✔Yes.
                                                                 ❑
                                                                 Total claim (secured and unsecured):                           $705,000.00
      Contact phone                                              Value of security:                                –                  $0.00
                                                                 Unsecured Claim:                                               $705,000.00

  4                                                              What is the nature of the claim?                        None                                    $44,019.21

      Gurmit Singh Gill                                          As of the date you file, the claim is: Check all that apply.
      Creditor's Name
                                                                 ❑Contingent
      1195 N Whittier Ave                                        ❑Unliquidated
      Number          Street                                     ✔ Disputed
                                                                 ❑
      Clovis, CA 93611-6644                                      ❑None of the above apply
      City                             State        Zip Code
                                                                 Does the creditor have a lien on your property? Secured
                                                                 ❑No
      Contact
                                                                 ✔Yes.
                                                                 ❑
                                                                 Total claim (secured and unsecured):                            $44,019.21
      Contact phone                                              Value of security:                                –                  $0.00
                                                                 Unsecured Claim:                                                $44,019.21




 Official Form 104                             For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                             page 2
Filed 01/15/21                                                                      Case 21-10096                                                                             Doc 1

  Debtor 1               Bhupinder                                       Singh
  Debtor 2               Navneet                                         Kaur                                                  Case number (if known)
                         First Name               Middle Name             Last Name
                                                                                                                                                        Unsecured claim

  5                                                             What is the nature of the claim?                        None                                   $32,487.94

      New Chance Capital, LLC                                   As of the date you file, the claim is: Check all that apply.
      Creditor's Name
                                                                ❑Contingent
      132 32nd Street                                           ❑Unliquidated
      Number          Street
                                                                ❑Disputed
      Brooklyn, NY 11232                                        ✔None of the above apply
                                                                ❑
      City                            State        Zip Code
                                                                Does the creditor have a lien on your property? Secured
                                                                ❑No
      Contact
                                                                ✔Yes.
                                                                ❑
                                                                Total claim (secured and unsecured):                           $35,114.22
      Contact phone                                             Value of security:                                –             $2,626.28
                                                                Unsecured Claim:                                               $32,487.94

  6                                                                                                      Flat Rate Funding Group LLC v. N                      $28,724.38
                                                                                                        Transport & Bhupinder Singh. Case
      Flat Rate Funding Group LLC                                                                      Number - 19CECG02639. Attorney for
      Creditor's Name                                           What is the nature of the claim?          Flat Rate is Martensen Wright.

      Attn: Brian Bennett                                       As of the date you file, the claim is: Check all that apply.
      28745 Wick Road, Suite 100                                ❑Contingent
      Number          Street                                    ❑Unliquidated
      Romulus, MI 48174                                         ❑Disputed
      City                            State        Zip Code     ✔None of the above apply
                                                                ❑
                                                                Does the creditor have a lien on your property? Unsecured
      Contact                                                   ✔ No
                                                                ❑
                                                                ❑Yes.
      Contact phone                                             Total claim (secured and unsecured):
                                                                Value of security:                                –
                                                                Unsecured Claim:


  7                                                             What is the nature of the claim?                        None                                   $19,601.83

      Indra Gurung                                              As of the date you file, the claim is: Check all that apply.
      Creditor's Name
                                                                ❑Contingent
      411 Amherst Dr, Apartment B                               ❑Unliquidated
      Number          Street
                                                                ❑Disputed
      Harrisburg, PA 17109                                      ✔None of the above apply
                                                                ❑
      City                            State        Zip Code
                                                                Does the creditor have a lien on your property? Priority
                                                                ❑No
      Contact
                                                                ✔Yes.
                                                                ❑
                                                                Total claim (secured and unsecured):                           $19,601.83
      Contact phone                                             Value of security:                                –                 $0.00
                                                                Unsecured Claim:                                               $19,601.83




 Official Form 104                            For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            page 3
Filed 01/15/21                                                                      Case 21-10096                                                                             Doc 1

  Debtor 1               Bhupinder                                       Singh
  Debtor 2               Navneet                                         Kaur                                                  Case number (if known)
                         First Name               Middle Name             Last Name
                                                                                                                                                        Unsecured claim

  8                                                             What is the nature of the claim?                      Credit Card                              $19,073.00

      American Express                                          As of the date you file, the claim is: Check all that apply.
      Creditor's Name
                                                                ❑Contingent
      PO Box 981537                                             ❑Unliquidated
      Number          Street
                                                                ❑Disputed
      El Paso, TX 79998                                         ✔None of the above apply
                                                                ❑
      City                            State        Zip Code
                                                                Does the creditor have a lien on your property? Unsecured
                                                                ✔ No
                                                                ❑
                                                                ❑Yes.
      Contact

                                                                Total claim (secured and unsecured):
      Contact phone
                                                                Value of security:                                –
                                                                Unsecured Claim:


  9                                                             What is the nature of the claim?                         None                                  $17,398.38

      Jose de Jesus Pedroza                                     As of the date you file, the claim is: Check all that apply.
      Creditor's Name
                                                                ❑Contingent
      2920 N Pleasant Ave                                       ❑Unliquidated
      Number          Street
                                                                ❑Disputed
      Fresno, CA 93705-3614                                     ✔None of the above apply
                                                                ❑
      City                            State        Zip Code
                                                                Does the creditor have a lien on your property? Priority
                                                                ❑No
      Contact
                                                                ✔Yes.
                                                                ❑
                                                                Total claim (secured and unsecured):                           $17,398.38
      Contact phone                                             Value of security:                                –                 $0.00
                                                                Unsecured Claim:                                               $17,398.38

  10                                                            What is the nature of the claim?                      Credit Card                              $16,561.00

      Chase Card Services - JPMCB                               As of the date you file, the claim is: Check all that apply.
      Creditor's Name
                                                                ❑Contingent
      PO Box 15369                                              ❑Unliquidated
      Number          Street
                                                                ❑Disputed
      Wilmington, DE 19850                                      ✔None of the above apply
                                                                ❑
      City                            State        Zip Code
                                                                Does the creditor have a lien on your property? Unsecured
                                                                ✔ No
                                                                ❑
                                                                ❑Yes.
      Contact

                                                                Total claim (secured and unsecured):
      Contact phone
                                                                Value of security:                                –
                                                                Unsecured Claim:




 Official Form 104                            For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            page 4
Filed 01/15/21                                                                     Case 21-10096                                                                             Doc 1

  Debtor 1              Bhupinder                                       Singh
  Debtor 2              Navneet                                         Kaur                                                  Case number (if known)
                        First Name               Middle Name             Last Name
                                                                                                                                                       Unsecured claim

  11                                                           What is the nature of the claim?                        None                                   $15,759.50

       Monger Deelan                                           As of the date you file, the claim is: Check all that apply.
    Creditor's Name
                                                               ❑Contingent
    1470 Alphada Ave Apt K11                                   ❑Unliquidated
    Number           Street
                                                               ❑Disputed
    Akron, OH 44310-2787                                       ✔None of the above apply
                                                               ❑
    City                             State        Zip Code
                                                               Does the creditor have a lien on your property? Priority
                                                               ❑No
    Contact
                                                               ✔Yes.
                                                               ❑
                                                               Total claim (secured and unsecured):                           $15,759.50
    Contact phone                                              Value of security:                                –                 $0.00
                                                               Unsecured Claim:                                               $15,759.50

  12                                                           What is the nature of the claim?                        None                                   $15,613.53

    Jitendra Singh Virck                                       As of the date you file, the claim is: Check all that apply.
    Creditor's Name
                                                               ❑Contingent
    2600 W Byron Road, Apartment 4                             ❑Unliquidated
    Number           Street
                                                               ❑Disputed
    Tracy, CA 95377                                            ✔None of the above apply
                                                               ❑
    City                             State        Zip Code
                                                               Does the creditor have a lien on your property? Priority
                                                               ❑No
    Contact
                                                               ✔Yes.
                                                               ❑
                                                               Total claim (secured and unsecured):                           $15,613.53
    Contact phone                                              Value of security:                                –                 $0.00
                                                               Unsecured Claim:                                               $15,613.53

  13                                                                                                 Case Number - 18CECL12079. Attorney                      $13,583.46
                                                               What is the nature of the claim?               is Robert Pollak
    IPFs Corporation
    Creditor's Name                                            As of the date you file, the claim is: Check all that apply.
    PO Box 100391                                              ❑Contingent
    Number           Street                                    ❑Unliquidated
    Pasadena, CA 91189-0391                                    ❑Disputed
    City                             State        Zip Code     ✔None of the above apply
                                                               ❑
                                                               Does the creditor have a lien on your property? Unsecured
    Contact                                                    ✔ No
                                                               ❑
                                                               ❑Yes.
    Contact phone                                              Total claim (secured and unsecured):
                                                               Value of security:                                –
                                                               Unsecured Claim:




 Official Form 104                           For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            page 5
Filed 01/15/21                                                                     Case 21-10096                                                                             Doc 1

  Debtor 1              Bhupinder                                       Singh
  Debtor 2              Navneet                                         Kaur                                                  Case number (if known)
                        First Name               Middle Name             Last Name
                                                                                                                                                       Unsecured claim

  14                                                           What is the nature of the claim?                        None                                   $12,182.26

    Preston Dowdy II                                           As of the date you file, the claim is: Check all that apply.
    Creditor's Name
                                                               ❑Contingent
    1142 Bethany Road                                          ❑Unliquidated
    Number           Street
                                                               ❑Disputed
    Williamson, GA 30292-9668                                  ✔None of the above apply
                                                               ❑
    City                             State        Zip Code
                                                               Does the creditor have a lien on your property? Priority
                                                               ❑No
    Contact
                                                               ✔Yes.
                                                               ❑
                                                               Total claim (secured and unsecured):                           $12,182.26
    Contact phone                                              Value of security:                                –                 $0.00
                                                               Unsecured Claim:                                               $12,182.26

  15                                                           What is the nature of the claim?                        None                                   $11,544.10

    Nanda Gomjen                                               As of the date you file, the claim is: Check all that apply.
    Creditor's Name
                                                               ❑Contingent
    Dept of Industrial Relations                               ❑Unliquidated
    Labor Commissioner's Office
    770 East Shaw Avenue, Suite 222                            ❑Disputed
    Number           Street                                    ✔None of the above apply
                                                               ❑
    Fresno, CA 93710                                           Does the creditor have a lien on your property? Secured
    City                             State        Zip Code     ❑No
                                                               ✔Yes.
                                                               ❑
    Contact                                                    Total claim (secured and unsecured):                           $11,544.10
                                                               Value of security:                                –                 $0.00
                                                               Unsecured Claim:                                               $11,544.10
    Contact phone


  16                                                           What is the nature of the claim?                                                                $8,692.14

    IPFs Corporation
                                                               As of the date you file, the claim is: Check all that apply.
                                                               ❑Contingent
    Creditor's Name

    PO Box 100391                                              ❑Unliquidated
                                                               ❑Disputed
    Number           Street

    Pasadena, CA 91189-0391                                    ✔None of the above apply
                                                               ❑
    City                             State        Zip Code
                                                               Does the creditor have a lien on your property? Unsecured
    Contact
                                                               ✔ No
                                                               ❑
                                                               ❑Yes.
                                                               Total claim (secured and unsecured):
    Contact phone
                                                               Value of security:                                –
                                                               Unsecured Claim:




 Official Form 104                           For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            page 6
Filed 01/15/21                                                                     Case 21-10096                                                                             Doc 1

  Debtor 1              Bhupinder                                       Singh
  Debtor 2              Navneet                                         Kaur                                                  Case number (if known)
                        First Name               Middle Name             Last Name
                                                                                                                                                       Unsecured claim

  17                                                           What is the nature of the claim?                        None                                    $8,311.38

    Internal Revenue Service                                   As of the date you file, the claim is: Check all that apply.
    Creditor's Name
                                                               ❑Contingent
    PO Box 7346                                                ❑Unliquidated
    Number           Street
                                                               ❑Disputed
    Philadelphia, PA 19101-7346                                ✔None of the above apply
                                                               ❑
    City                             State        Zip Code
                                                               Does the creditor have a lien on your property? Priority
                                                               ❑No
    Contact
                                                               ✔Yes.
                                                               ❑
                                                               Total claim (secured and unsecured):                            $8,311.38
    Contact phone                                              Value of security:                                –                 $0.00
                                                               Unsecured Claim:                                                $8,311.38

  18                                                           What is the nature of the claim?              Credit Card - charged off                         $7,239.00

    Discover Financial Services LLC                            As of the date you file, the claim is: Check all that apply.
    Creditor's Name
                                                               ❑Contingent
    PO Box 15316                                               ❑Unliquidated
    Number           Street
                                                               ❑Disputed
    Wilmington, DE 19850-5316                                  ✔None of the above apply
                                                               ❑
    City                             State        Zip Code
                                                               Does the creditor have a lien on your property? Unsecured
                                                               ✔ No
                                                               ❑
                                                               ❑Yes.
    Contact

                                                               Total claim (secured and unsecured):
    Contact phone
                                                               Value of security:                                –
                                                               Unsecured Claim:


  19                                                           What is the nature of the claim?             Collection for Capital One                         $6,848.00

    Midland Credit Management Inc                              As of the date you file, the claim is: Check all that apply.
    Creditor's Name
                                                               ❑Contingent
    320 East Big Beaver, Suite 300                             ❑Unliquidated
    Number           Street
                                                               ❑Disputed
    Troy, MI 48083                                             ✔None of the above apply
                                                               ❑
    City                             State        Zip Code
                                                               Does the creditor have a lien on your property? Unsecured
                                                               ✔ No
                                                               ❑
                                                               ❑Yes.
    Contact

                                                               Total claim (secured and unsecured):
    Contact phone
                                                               Value of security:                                –
                                                               Unsecured Claim:




 Official Form 104                           For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            page 7
Filed 01/15/21                                                                  Case 21-10096                                                                           Doc 1

 Debtor 1              Bhupinder                                     Singh
 Debtor 2              Navneet                                       Kaur                                                  Case number (if known)
                       First Name             Middle Name             Last Name
                                                                                                                                                    Unsecured claim

  20                                                                                                  Credit Card - charged off. Case                       $6,773.00
                                                            What is the nature of the claim?            dismissed (19CECL06165)
   Barclays Bank Delaware
   Creditor's Name                                          As of the date you file, the claim is: Check all that apply.
   PO Box 8803                                              ❑Contingent
   Number           Street                                  ❑Unliquidated
   Wilmington, DE 19899                                     ❑Disputed
   City                             State      Zip Code     ✔None of the above apply
                                                            ❑
                                                            Does the creditor have a lien on your property? Unsecured
   Contact                                                  ✔ No
                                                            ❑
                                                            ❑Yes.
   Contact phone                                            Total claim (secured and unsecured):
                                                            Value of security:                                –
                                                            Unsecured Claim:


 Part 2: Sign Below



       Under penalty of perjury, I declare that the information provided in this form is true and correct.



  ✘                          /s/ Bhupinder Singh                        ✘                          /s/ Navneet Kaur
         Signature of Debtor 1                                               Signature of Debtor 2



         Date 01/15/2021                                                     Date 01/15/2021
               MM/ DD/ YYYY                                                         MM/ DD/ YYYY
Filed 01/15/21                                    Case 21-10096                                              Doc 1




                                                          Certificate Number: 17572-CAE-CC-035271242


                                                                         17572-CAE-CC-035271242




                               CERTIFICATE OF COUNSELING

           I CERTIFY that on January 15, 2021, at 9:32 o'clock AM PST, Bhupinder Singh
           received from Dollar Learning Foundation, Inc., an agency approved pursuant to
           11 U.S.C. 111 to provide credit counseling in the Eastern District of California,
           an individual [or group] briefing that complied with the provisions of 11 U.S.C.
           109(h) and 111.
           A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
           copy of the debt repayment plan is attached to this certificate.
           This counseling session was conducted by internet.




           Date:   January 15, 2021                       By:      /s/Linda Duarte


                                                          Name: Linda Duarte


                                                          Title:   Counselor




           * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
           Code are required to file with the United States Bankruptcy Court a completed certificate of
           counseling from the nonprofit budget and credit counseling agency that provided the individual
           the counseling services and a copy of the debt repayment plan, if any, developed through the
           credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
Filed 01/15/21                                    Case 21-10096                                              Doc 1




                                                          Certificate Number: 17572-CAE-CC-035271140


                                                                         17572-CAE-CC-035271140




                               CERTIFICATE OF COUNSELING

           I CERTIFY that on January 15, 2021, at 9:10 o'clock AM PST, Navneet Kaur
           received from Dollar Learning Foundation, Inc., an agency approved pursuant to
           11 U.S.C. 111 to provide credit counseling in the Eastern District of California,
           an individual [or group] briefing that complied with the provisions of 11 U.S.C.
           109(h) and 111.
           A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
           copy of the debt repayment plan is attached to this certificate.
           This counseling session was conducted by internet.




           Date:   January 15, 2021                       By:      /s/Shelene Manzi


                                                          Name: Shelene Manzi


                                                          Title:   Counselor




           * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
           Code are required to file with the United States Bankruptcy Court a completed certificate of
           counseling from the nonprofit budget and credit counseling agency that provided the individual
           the counseling services and a copy of the debt repayment plan, if any, developed through the
           credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
Filed 01/15/21                                                                                       Case 21-10096                                                                                                     Doc 1

  Fill in this information to identify your case:

   Debtor 1                         Bhupinder                                                 Singh
                                   First Name                    Middle Name                 Last Name

   Debtor 2                         Navneet                                                   Kaur
   (Spouse, if filing)             First Name                    Middle Name                 Last Name

   United States Bankruptcy Court for the:                                          Eastern District of California

   Case number                                                                                                                                                                       ❑      Check if this is an
   (if known)                                                                                                                                                                               amended filing


 Official Form 106Sum
 Summary of Your Assets and Liabilities and Certain Statistical
 Information                                                                                                                                                                                                          12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
 schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
 and check the box at the top of this page.


  Part 1: Summarize Your Assets


                                                                                                                                                                                             Your assets
                                                                                                                                                                                             Value of what you own

  1. Schedule A/B: Property (Official Form 106A/B)
     1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                       $300,000.00


     1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                               $15,099.67


     1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                      $315,099.67



  Part 2: Summarize Your Liabilities



                                                                                                                                                                                             Your liabilities
                                                                                                                                                                                             Amount you owe

  2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                             $2,619,769.38

  3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                $97,397.19
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +              $930,751.36


                                                                                                                                                                   Your total liabilities                  $3,647,917.93

  Part 3: Summarize Your Income and Expenses

  4. Schedule I: Your Income (Official Form 106I)
     Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $6,000.00


  5. Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $3,271.00




 Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
Filed 01/15/21                                                               Case 21-10096                                                              Doc 1

  Debtor 1             Bhupinder                                       Singh
  Debtor 2             Navneet                                         Kaur                                                Case number (if known)
                       First Name             Middle Name               Last Name



  Part 4: Answer These Questions for Administrative and Statistical Records



 6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
    ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
    ✔
    ❑    Yes



 7. What kind of debt do you have?
    ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
         family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
    ✔
    ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
         this form to the court with your other schedules.



 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
    Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.




 9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                        Total claim

        From Part 4 on Schedule E/F, copy the following:


     9a. Domestic support obligations (Copy line 6a.)



     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)



     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)



     9d. Student loans. (Copy line 6f.)



     9e.Obligations arising out of a separation agreement or divorce that you did not report as priority
        claims. (Copy line 6g.)



     9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +


     9g. Total. Add lines 9a through 9f.




 Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Filed 01/15/21                                                                                      Case 21-10096                                                                                                 Doc 1

  Fill in this information to identify your case and this filing:

   Debtor 1                          Bhupinder                                               Singh
                                    First Name                   Middle Name                Last Name

   Debtor 2                          Navneet                                                 Kaur
   (Spouse, if filing)              First Name                   Middle Name                Last Name

   United States Bankruptcy Court for the:                                          Eastern District of California
                                                                                                                                                                                    ❑   Check if this is an
   Case number                                                                                                                                                                          amended filing


 Official Form 106A/B
 Schedule A/B: Property                                                                                                                                                                                          12/15
 In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
 fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
 space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

  1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
       ❑ No. Go to Part 2.
       ✔ Yes. Where is the property?
       ❑
       1.1     4 Bedrooms, 3.5 bathrooms, 2,257                                What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
               sqft.                                                          ✔ Single-family home
                                                                              ❑                                                                             amount of any secured claims on Schedule D: Creditors

                                                                              ❑ Duplex or multi-unit building
               Street address, if available, or other                                                                                                       Who Have Claims Secured by Property.
               description
                                                                              ❑ Condominium or cooperative                                                Current value of the            Current value of the
               5348 West Brown Ave                                            ❑ Manufactured or mobile home                                               entire property?                portion you own?
                                                                              ❑ Land                                                                                    $300,000.00                    $300,000.00
                Fresno, CA 93722                                              ❑ Investment property
               City                               State        ZIP Code       ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                          as fee simple, tenancy by the entireties, or a life
                Fresno
                                                                              ❑ Other                                                                     estate), if known.
               County                                                          Who has an interest in the property? Check one.
                                                                                                                                                            Fee Simple
                                                                              ✔ Debtor 1 only
                                                                              ❑
                                                                              ❑ Debtor 2 only                                                              ✔ Check if this is community property
                                                                              ❑ Debtor 1 and Debtor 2 only                                                 ❑
                                                                                                                                                               (see instructions)
                                                                              ❑ At least one of the debtors and another
                                                                              Other information you wish to add about this item, such as local property identification number:
                                                                              APN: 312-872-19
  2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
     you have attached for Part 1. Write that number here.........................................................................................................                  ➜            $300,000.00




 Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
Filed 01/15/21                                                                                      Case 21-10096                                                                                            Doc 1

  Debtor 1                  Bhupinder                                                      Singh
  Debtor 2                  Navneet                                                        Kaur                                                                Case number (if known)
                            First Name                    Middle Name                       Last Name




  Part 2: Describe Your Vehicles



  Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
  you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

  3.    Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
        ✔ No
        ❑
        ❑ Yes

  4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
       ✔ No
       ❑
       ❑ Yes
  5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
       you have attached for Part 2. Write that number here.........................................................................................................                ➜                   $0.00




  Part 3: Describe Your Personal and Household Items

   Do you own or have any legal or equitable interest in any of the following items?                                                                                                    Current value of the
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

  6.   Household goods and furnishings
       Examples:         Major appliances, furniture, linens, china, kitchenware

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                See Attached.
                                                                                                                                                                                                     $5,720.00

  7.   Electronics
       Examples:         Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                         electronic devices including cell phones, cameras, media players, games

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                TV, desktop, tablet, 3 cell phones.                                                                                                                  $1,700.00


  8.   Collectibles of value
       Examples:         Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                         stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       ✔ No
       ❑
       ❑ Yes. Describe........
  9.   Equipment for sports and hobbies
       Examples:         Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                         carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........
  10. Firearms
       Examples:         Pistols, rifles, shotguns, ammunition, and related equipment
       ✔ No
       ❑
       ❑ Yes. Describe........

 Official Form 106A/B                                                                                    Schedule A/B: Property                                                                     page 2
Filed 01/15/21                                                                                                    Case 21-10096                                                                                                   Doc 1

  Debtor 1                     Bhupinder                                                                Singh
  Debtor 2                     Navneet                                                                  Kaur                                                                        Case number (if known)
                               First Name                         Middle Name                            Last Name



  11.   Clothes
        Examples:           Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                      Work and everyday clothing for Debtors and children.                                                                                                                $2,000.00



  12.   Jewelry
        Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                      Costume jewelry and assorted items.
                                                                                                                                                                                                                             $20.00



  13.   Non-farm animals
        Examples:           Dogs, cats, birds, horses

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                      Dog & Fish                                                                                                                                                          unknown



  14.   Any other personal and household items you did not already list, including any health aids you did not list

        ✔ No
        ❑
        ❑ Yes. Describe........

  15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here........................................................................................................................................➜                                      $9,440.00




  Part 4: Describe Your Financial Assets

   Do you own or have any legal or equitable interest in any of the following?                                                                                                                               Current value of the
                                                                                                                                                                                                             portion you own?
                                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                                             claims or exemptions.


  16.   Cash
        Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        ❑ No
        ✔ Yes........................................................................................................................................................
        ❑                                                                                                                                                               Cash..............
                                                                                                                                                                                                                              $5.00


  17.   Deposits of money
        Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                            similar institutions. If you have multiple accounts with the same institution, list each.

        ❑ No
        ✔ Yes..................
        ❑
                                                                 Institution name:




 Official Form 106A/B                                                                                                    Schedule A/B: Property                                                                          page 3
Filed 01/15/21                                                               Case 21-10096                                                       Doc 1

  Debtor 1                 Bhupinder                                   Singh
  Debtor 2                 Navneet                                     Kaur                                    Case number (if known)
                           First Name           Middle Name             Last Name



        17.1. Checking account:                Business Checking with Bank of American, account                           $2,626.28
                                               number ending in 7443. Account is in the name of
                                               Debtor's father, but account is solely used by Debtor's.



        17.2. Checking account:                Checking with Bank of American, account number                              $528.39
                                               ending in 9052. Account is in the name of Debtor's
                                               father, but account is jointly used by Debtor's and
                                               father.


        17.3. Savings account:


        17.4. Savings account:


        17.5. Certificates of deposit:


        17.6. Other financial account:


        17.7. Other financial account:


        17.8. Other financial account:


        17.9. Other financial account:


  18.   Bonds, mutual funds, or publicly traded stocks
        Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
        ✔ No
        ❑
        ❑ Yes..................
        Institution or issuer name:




  19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
        an LLC, partnership, and joint venture

        ❑ No
        ✔ Yes. Give specific
        ❑
             information about
             them...................

        Name of entity:                                                                 % of ownership:


        Rathaur & Sons Trucking. Sole proprietorship.                                  100                %                  $0.00


        N Transport LLC Only assets are 9 trucks and 4-5 trailers, all of              100                %                  $0.00
        which are worth far less than the debt.




 Official Form 106A/B                                                            Schedule A/B: Property                                 page 4
Filed 01/15/21                                                                  Case 21-10096                                                                 Doc 1

  Debtor 1                 Bhupinder                                     Singh
  Debtor 2                 Navneet                                       Kaur                                               Case number (if known)
                           First Name                  Middle Name        Last Name



        JNB Properties LLC Only asset is real property located at 294                      100              %                            $0.00
        North Fruit Avenue, Fresno, CA. 7.9 Acres. APN's include:
        458-040-25S; 458-040-27S; 458-040-29S; 458-040-33S; 458-040-35S;
        458-040-36S; 458-040-37S; and 458-040-38S. Amount owed is more
        than the value of this property.


        JNB Truck & Trailer Repair Services, sole proprietorship                           100              %                            $0.00


  20.   Government and corporate bonds and other negotiable and non-negotiable instruments
        Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
        Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        ✔ No
        ❑
        ❑ Yes. Give specific
             information about
             them...................

        Issuer name:




  21.   Retirement or pension accounts
        Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        ✔ No
        ❑
        ❑ Yes. List each account
             separately.
        Type of account:                     Institution name:

        401(k) or similar plan:


        Pension plan:


        IRA:


        Retirement account:


        Keogh:


        Additional account:


  22.   Security deposits and prepayments
        Your share of all unused deposits you have made so that you may continue service or use from a company
        Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
        others
        ✔ No
        ❑
        ❑ Yes.....................
                                       Institution name or individual:

        Electric:


        Gas:


 Official Form 106A/B                                                               Schedule A/B: Property                                           page 5
Filed 01/15/21                                                               Case 21-10096                                                             Doc 1

  Debtor 1                 Bhupinder                                   Singh
  Debtor 2                 Navneet                                     Kaur                                          Case number (if known)
                           First Name          Middle Name              Last Name



        Heating oil:


        Security deposit on rental unit:


        Prepaid rent:


        Telephone:


        Water:


        Rented furniture:


        Other:


  23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

        ✔ No
        ❑
        ❑ Yes.....................
        Issuer name and description:




  24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
        26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        ✔ No
        ❑
        ❑ Yes.....................
        Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):




  25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
        benefit

        ✔ No
        ❑
        ❑ Yes. Give specific
             information about them....


  26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
        Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
        ✔ No
        ❑
        ❑ Yes. Give specific
             information about them....




 Official Form 106A/B                                                             Schedule A/B: Property                                      page 6
Filed 01/15/21                                                                  Case 21-10096                                                                                   Doc 1

  Debtor 1              Bhupinder                                        Singh
  Debtor 2              Navneet                                          Kaur                                                  Case number (if known)
                        First Name               Middle Name              Last Name



  27.   Licenses, franchises, and other general intangibles
        Examples:     Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                      professional licenses
        ✔ No
        ❑
        ❑ Yes. Give specific
             information about them....


  Money or property owed to you?                                                                                                                         Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.


  28.   Tax refunds owed to you

        ❑ No
        ✔ Yes.
        ❑         Give specific information about         2019-2020 | Potential 2019 and 2020 State and Federal Tax               Federal:                              $2,500.00
                  them, including whether you             Refunds. Debtor is unsure if there will be any tax refunds, but is
                  already filed the returns and the       disclosing the potential refunds out of an abundance of caution.       State:
                  tax years.......................
                                                                                                                                 Local:




  29.   Family support
        Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

        ✔ No
        ❑
        ❑ Yes.    Give specific information..........
                                                                                                                                 Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                 Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                 Property settlement:


  30.   Other amounts someone owes you
        Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                      Security benefits; unpaid loans you made to someone else
        ✔ No
        ❑
        ❑ Yes.    Give specific information..........




  31.   Interests in insurance policies
        Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

        ❑ No
        ✔ Yes.
        ❑         Name the insurance company
                                                            Company name:                                          Beneficiary:                         Surrender or refund value:
                  of each policy and list its value....
                                                             Term Life Insurance.                                  Navneet Kaur                                          unknown

                                                             Term Life Insurance                                   Bhupinder Singh                                       unknown




 Official Form 106A/B                                                               Schedule A/B: Property                                                             page 7
Filed 01/15/21                                                                                        Case 21-10096                                                                                             Doc 1

  Debtor 1                   Bhupinder                                                       Singh
  Debtor 2                   Navneet                                                         Kaur                                                                  Case number (if known)
                            First Name                      Middle Name                       Last Name



  32.   Any interest in property that is due you from someone who has died
        If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
        because someone has died.
        ✔ No
        ❑
        ❑ Yes.       Give specific information..........




  33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
        Examples:         Accidents, employment disputes, insurance claims, or rights to sue
        ✔ No
        ❑
        ❑ Yes.       Describe each claim................




  34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
        to set off claims

        ✔ No
        ❑
        ❑ Yes.       Describe each claim................




  35.   Any financial assets you did not already list

        ✔ No
        ❑
        ❑ Yes.       Give specific information..........




  36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
        for Part 4. Write that number here..................................................................................................................................➜                           $5,659.67



  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

  37.   Do you own or have any legal or equitable interest in any business-related property?
        ✔No. Go to Part 6.
        ❑
        ❑Yes. Go to line 38.
                                                                                                                                                                                            Current value of the
                                                                                                                                                                                            portion you own?
                                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                                            claims or exemptions.

  38.   Accounts receivable or commissions you already earned

        ✔ No
        ❑
        ❑ Yes. Describe........

  39.   Office equipment, furnishings, and supplies
        Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

        ✔ No
        ❑
        ❑ Yes. Describe........


 Official Form 106A/B                                                                                       Schedule A/B: Property                                                                     page 8
Filed 01/15/21                                                                                        Case 21-10096                                                                                             Doc 1

  Debtor 1                   Bhupinder                                                       Singh
  Debtor 2                   Navneet                                                         Kaur                                                                  Case number (if known)
                            First Name                      Middle Name                       Last Name



  40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

        ✔ No
        ❑
        ❑ Yes. Describe........

  41.   Inventory

        ✔ No
        ❑
        ❑ Yes. Describe........

  42.   Interests in partnerships or joint ventures

        ✔ No
        ❑
        ❑ Yes. Describe........
        Name of entity:                                                                                               % of ownership:

                                                                                                                                             %


  43.   Customer lists, mailing lists, or other compilations
        ✔ No
        ❑
        ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                ✔ No
                ❑
                ❑ Yes. Describe........

  44.   Any business-related property you did not already list

        ✔ No
        ❑
        ❑ Yes. Give specific
             information.........




  45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
        for Part 5. Write that number here.................................................................................................................................➜                                $0.00



  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
          If you own or have an interest in farmland, list it in Part 1.

  46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
        ✔No. Go to Part 7.
        ❑
        ❑Yes. Go to line 47.
                                                                                                                                                                                            Current value of the
                                                                                                                                                                                            portion you own?
                                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                                            claims or exemptions.

  47.   Farm animals
        Examples:         Livestock, poultry, farm-raised fish
        ✔ No
        ❑
        ❑ Yes.........................



 Official Form 106A/B                                                                                       Schedule A/B: Property                                                                     page 9
Filed 01/15/21                                                                                             Case 21-10096                                                                                     Doc 1

  Debtor 1                    Bhupinder                                                           Singh
  Debtor 2                    Navneet                                                             Kaur                                                                    Case number (if known)
                             First Name                       Middle Name                          Last Name



  48.   Crops—either growing or harvested

        ✔ No
        ❑
        ❑ Yes. Give specific
             information.............


  49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

        ✔ No
        ❑
        ❑ Yes..........................


  50.   Farm and fishing supplies, chemicals, and feed

        ✔ No
        ❑
        ❑ Yes..........................


  51.   Any farm- and commercial fishing-related property you did not already list

        ✔ No
        ❑
        ❑ Yes. Give specific
             information.............



  52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
        for Part 6. Write that number here...................................................................................................................................➜                          $0.00



  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


  53.   Do you have other property of any kind you did not already list?
        Examples:          Season tickets, country club membership
        ✔ No
        ❑
        ❑ Yes. Give specific
             information.............




  54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                           $0.00



  Part 8: List the Totals of Each Part of this Form

  55.   Part 1: Total real estate, line 2..........................................................................................................................................➜               $300,000.00


  56.   Part 2: Total vehicles, line 5                                                                                                $0.00


  57.   Part 3: Total personal and household items, line 15                                                                     $9,440.00


  58.   Part 4: Total financial assets, line 36                                                                                 $5,659.67


  59.   Part 5: Total business-related property, line 45                                                                              $0.00



 Official Form 106A/B                                                                                            Schedule A/B: Property                                                            page 10
Filed 01/15/21                                                                                  Case 21-10096                                                                                   Doc 1

  Debtor 1                 Bhupinder                                                    Singh
  Debtor 2                 Navneet                                                      Kaur                                                              Case number (if known)
                           First Name                    Middle Name                     Last Name



  60.   Part 6: Total farm- and fishing-related property, line 52                                                        $0.00


  61.   Part 7: Total other property not listed, line 54                                      +                          $0.00


  62.   Total personal property. Add lines 56 through 61..............                                            $15,099.67           Copy personal property total➜        +      $15,099.67




  63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                $315,099.67




 Official Form 106A/B                                                                                 Schedule A/B: Property                                                          page 11
Filed 01/15/21                                                       Case 21-10096                                                            Doc 1


  Debtor 1              Bhupinder                               Singh
  Debtor 2              Navneet                                 Kaur                                          Case number (if known)
                        First Name       Middle Name            Last Name



                                                       SCHEDULE A/B: PROPERTY
                                                                   Continuation Page

  6. Household goods and furnishings
      Sofa, recliner, 4 lamps, 4 rugs, stove, 2 refrigerators, dishwasher, microwave oven, small appliances, pots, pans,               $5,070.00
      dishes, glassware, flatware, china, table & chairs, 5 beds, 2 dressers, 2 chests, 2 nightstands, 2 clocks, washer,
      dryer, vacuum cleaner, garden tools, and electric tools.
      Bed & Sofa                                                                                                                        $650.00




 Official Form 106A/B                                                    Schedule A/B: Property
Filed 01/15/21                                                               Case 21-10096                                                                           Doc 1

  Fill in this information to identify your case:

   Debtor 1                   Bhupinder                                 Singh
                              First Name            Middle Name         Last Name

   Debtor 2                   Navneet                                   Kaur
   (Spouse, if filing)        First Name            Middle Name         Last Name

   United States Bankruptcy Court for the:                        Eastern District of California

   Case number                                                                                                                        ❑    Check if this is an
   (if known)                                                                                                                              amended filing


 Official Form 106C
 Schedule C: The Property You Claim as Exempt                                                                                                                       04/19
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
 property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
 attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

 For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
 exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
 exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
 claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
 exceed that amount, your exemption would be limited to the applicable statutory amount.


  Part 1: Identify the Property You Claim as Exempt

       Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
  1.
       ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
       ❑
       ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
  2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

  Brief description of the property and line on              Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
  Schedule A/B that lists this property                      portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
  Brief description:
  Sofa, recliner, 4 lamps, 4 rugs, stove, 2 refrigerators,                   $5,070.00
                                                                                         ❑                $5,070.00               C.C.P. § 703.140(b)(3)

  dishwasher, microwave oven, small appliances, pots,                                    ❑   100% of fair market value, up to
  pans, dishes, glassware, flatware, china, table &                                          any applicable statutory limit
  chairs, 5 beds, 2 dressers, 2 chests, 2 nightstands, 2
  clocks, washer, dryer, vacuum cleaner, garden tools,
  and electric tools.

  Line from
  Schedule A/B:           6


                                                                                         ✔
  Brief description:
  Bed & Sofa                                                                   $650.00
                                                                                         ❑                 $650.00                C.C.P. § 703.140(b)(3)
                                                                                         ❑   100% of fair market value, up to
  Line from                                                                                  any applicable statutory limit
  Schedule A/B:           6




 Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                   page 1 of 4
Filed 01/15/21                                                                Case 21-10096                                                               Doc 1

  Debtor 1             Bhupinder                                       Singh
  Debtor 2             Navneet                                         Kaur                                                  Case number (if known)
                       First Name             Middle Name               Last Name


  Part 2: Additional Page


  3.   Are you claiming a homestead exemption of more than $170,350?
       (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
       ✔ No
       ❑
       ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
          ❑ No
          ❑ Yes




 Official Form 106C                                              Schedule C: The Property You Claim as Exempt                                         page 2 of 4
Filed 01/15/21                                                          Case 21-10096                                                                          Doc 1

  Debtor 1             Bhupinder                                  Singh
  Debtor 2             Navneet                                    Kaur                                             Case number (if known)
                       First Name           Middle Name            Last Name


  Part 2: Additional Page

  Brief description of the property and line on           Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
  Schedule A/B that lists this property                   portion you own
                                                          Copy the value from       Check only one box for each exemption.
                                                          Schedule A/B

                                                                                    ✔
  Brief description:
  TV, desktop, tablet, 3 cell phones.                                  $1,700.00
                                                                                    ❑                $1,700.00                 C.C.P. § 703.140(b)(3)
                                                                                    ❑   100% of fair market value, up to
  Line from                                                                             any applicable statutory limit
  Schedule A/B:         7


                                                                                    ✔
  Brief description:
  Work and everyday clothing for Debtors and children.                 $2,000.00
                                                                                    ❑                $2,000.00                 C.C.P. § 703.140(b)(3)
                                                                                    ❑   100% of fair market value, up to
  Line from                                                                             any applicable statutory limit
  Schedule A/B:        11


                                                                                    ✔
  Brief description:
  Costume jewelry and assorted items.                                      $20.00
                                                                                    ❑                 $20.00                   C.C.P. § 703.140(b)(4)
                                                                                    ❑   100% of fair market value, up to
  Line from                                                                             any applicable statutory limit
  Schedule A/B:        12


                                                                                    ✔
  Brief description:
  Cash                                                                      $5.00
                                                                                    ❑                  $5.00                   C.C.P. § 703.140(b)(5)
                                                                                    ❑   100% of fair market value, up to
  Line from                                                                             any applicable statutory limit
  Schedule A/B:        16


                                                                                    ✔
  Brief description:
  Business Checking with Bank of American, account                     $2,626.28
                                                                                    ❑                  $0.00                   C.C.P. § 703.140(b)(5)

  number ending in 7443. Account is in the name of                                  ❑   100% of fair market value, up to
  Debtor's father, but account is solely used by                                        any applicable statutory limit
  Debtor's.
  Checking account

  Line from
  Schedule A/B:        17


                                                                                    ✔
  Brief description:
  Checking with Bank of American, account number                          $528.39
                                                                                    ❑                 $528.39                  C.C.P. § 703.140(b)(5)

  ending in 9052. Account is in the name of Debtor's                                ❑   100% of fair market value, up to
  father, but account is jointly used by Debtor's and                                   any applicable statutory limit
  father.
  Checking account

  Line from
  Schedule A/B:        17




 Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                                   page 3 of 4
Filed 01/15/21                                                            Case 21-10096                                                                         Doc 1

  Debtor 1             Bhupinder                                    Singh
  Debtor 2             Navneet                                      Kaur                                            Case number (if known)
                       First Name             Middle Name            Last Name


  Part 2: Additional Page

  Brief description of the property and line on             Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
  Schedule A/B that lists this property                     portion you own
                                                            Copy the value from      Check only one box for each exemption.
                                                            Schedule A/B

                                                                                     ✔
  Brief description:
  Potential 2019 and 2020 State and Federal Tax                          $2,500.00
                                                                                     ❑                $2,500.00                 C.C.P. § 703.140(b)(5)

  Refunds. Debtor is unsure if there will be any tax                                 ❑   100% of fair market value, up to
  refunds, but is disclosing the potential refunds out of                                any applicable statutory limit
  an abundance of caution.
  Federal tax

  Line from
  Schedule A/B:        28




 Official Form 106C                                           Schedule C: The Property You Claim as Exempt                                                  page 4 of 4
Filed 01/15/21                                                                        Case 21-10096                                                                                    Doc 1

  Fill in this information to identify your case:

   Debtor 1                       Bhupinder                                     Singh
                                  First Name              Middle Name          Last Name

   Debtor 2                       Navneet                                       Kaur
   (Spouse, if filing)            First Name              Middle Name          Last Name

   United States Bankruptcy Court for the:                              Eastern District of California

   Case number                                                                                                                                           ❑    Check if this is an
   (if known)                                                                                                                                                 amended filing


 Official Form 106D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                            12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
 needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
 known).
 1. Do any creditors have claims secured by your property?
       ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       ✔Yes. Fill in all of the information below.
       ❑
  Part 1: List All Secured Claims

  2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for            Column A               Column B              Column C
         each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much           Amount of claim        Value of collateral   Unsecured
         as possible, list the claims in alphabetical order according to the creditor’s name.                                Do not deduct the      that supports         portion
                                                                                                                             value of collateral.   this claim            If any
  2.1 Commercial Trade, Inc                                   Describe the property that secures the claim:                           $3,509.22           $300,000.00                 $0.00
         Creditor's Name
                                                               4 Bedrooms, 3.5 bathrooms, 2,257 sqft.
          5330 Office Center Ct, Suite C                       5348 West Brown Ave Fresno, CA 93722
         Number          Street
          Bakersfield, CA 93309                               As of the date you file, the claim is: Check all that apply.
         City                      State       ZIP Code       ❑Contingent
         Who owes the debt? Check one.                        ❑Unliquidated
         ❑Debtor 1 only                                       ❑Disputed
         ❑Debtor 2 only                                       Nature of lien. Check all that apply.
         ❑Debtor 1 and Debtor 2 only                          ❑An agreement you made (such as mortgage or
         ✔At least one of the debtors and another
         ❑                                                       secured car loan)
         ❑Check if this claim relates to a                    ❑Statutory lien (such as tax lien, mechanic's lien)
            community debt                                    ✔ Judgment lien from a lawsuit
                                                              ❑
         Date debt was incurred                               ✔Other (including a right to offset)
                                                              ❑
                                                                 Abstract of Judgment. Case No: 19CECL08969.
                                                                 Attorney is Sandra McCormack

                                                              Last 4 digits of account number

          Add the dollar value of your entries in Column A on this page. Write that number here:                                             $3,509.22




 Official Form 106D                                             Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 19
Filed 01/15/21                                                              Case 21-10096                                                                                       Doc 1

  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                                  Case number (if known)
                        First Name          Middle Name              Last Name


                                                                                                                   Column A                Column B              Column C
               Additional Page
                                                                                                                   Amount of claim         Value of collateral   Unsecured
   Part 1:     After listing any entries on this page, number them beginning with                                  Do not deduct the       that supports         portion
               2.3, followed by 2.4, and so forth.                                                                 value of collateral.    this claim            If any



  2.2 Corporation Service Company                   Describe the property that secures the claim:                             unknown                   $0.00                $0.00
      Creditor's Name
       801 Adlai Stevenson Drive
      Number          Street
       Springfield, IL 62703-4261                   As of the date you file, the claim is: Check all that apply.
      City                     State   ZIP Code     ❑Contingent
      Who owes the debt? Check one.                 ❑Unliquidated
      ❑Debtor 1 only                                ❑Disputed
      ❑Debtor 2 only                                Nature of lien. Check all that apply.
      ✔ Debtor 1 and Debtor 2 only
      ❑                                             ❑An agreement you made (such as mortgage or
      ❑At least one of the debtors and another         secured car loan)
      ❑Check if this claim relates to a             ❑Statutory lien (such as tax lien, mechanic's lien)
         community debt
                                                    ❑Judgment lien from a lawsuit
      Date debt was incurred                        ✔Other (including a right to offset)
                                                    ❑
                                                        UCC Financing

                                                    Last 4 digits of account number




       Remarks: Secured on 2002 Utility Refrigerated Van (VIN 1UYVS25352U809604) and 2016
       Thermoking (VIN S600 S/N 6001206577).



  2.3 Corporation Service Company                   Describe the property that secures the claim:                             unknown                   $0.00                $0.00
      Creditor's Name
       801 Adlai Stevenson Drive
      Number          Street
       Springfield, IL 62703-4261                   As of the date you file, the claim is: Check all that apply.
      City                     State   ZIP Code     ❑Contingent
      Who owes the debt? Check one.                 ❑Unliquidated
      ❑Debtor 1 only                                ❑Disputed
      ❑Debtor 2 only                                Nature of lien. Check all that apply.
      ❑Debtor 1 and Debtor 2 only                   ❑An agreement you made (such as mortgage or
      ✔At least one of the debtors and another
      ❑                                                secured car loan)
      ❑Check if this claim relates to a             ❑Statutory lien (such as tax lien, mechanic's lien)
         community debt
                                                    ❑Judgment lien from a lawsuit
      Date debt was incurred                        ✔Other (including a right to offset)
                                                    ❑
                                                        UCC Financing

                                                    Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                             $0.00




 Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 19
Filed 01/15/21                                                              Case 21-10096                                                                                       Doc 1

  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                                  Case number (if known)
                        First Name          Middle Name              Last Name


                                                                                                                   Column A                Column B              Column C
               Additional Page
                                                                                                                   Amount of claim         Value of collateral   Unsecured
   Part 1:     After listing any entries on this page, number them beginning with                                  Do not deduct the       that supports         portion
               2.3, followed by 2.4, and so forth.                                                                 value of collateral.    this claim            If any



  2.4 CT Lien Solutions                             Describe the property that secures the claim:                             unknown                   $0.00                $0.00
      Creditor's Name
       2727 Allen Parkway
      Number          Street
       Houston, TX 77019                            As of the date you file, the claim is: Check all that apply.
      City                     State   ZIP Code     ❑Contingent
      Who owes the debt? Check one.                 ❑Unliquidated
      ❑Debtor 1 only                                ❑Disputed
      ❑Debtor 2 only                                Nature of lien. Check all that apply.
      ❑Debtor 1 and Debtor 2 only                   ❑An agreement you made (such as mortgage or
      ✔At least one of the debtors and another
      ❑                                                secured car loan)
      ✔ Check if this claim relates to a
      ❑                                             ❑Statutory lien (such as tax lien, mechanic's lien)
         community debt
                                                    ❑Judgment lien from a lawsuit
      Date debt was incurred                        ✔Other (including a right to offset)
                                                    ❑
                                                        UCC Financing

                                                    Last 4 digits of account number




  2.5 First Corporate Solutions, Inc                Describe the property that secures the claim:                             unknown                   $0.00                $0.00
      Creditor's Name
       914 S Street
      Number          Street
       Sacramento, CA 95814                         As of the date you file, the claim is: Check all that apply.
      City                     State   ZIP Code     ❑Contingent
      Who owes the debt? Check one.                 ❑Unliquidated
      ❑Debtor 1 only                                ❑Disputed
      ❑Debtor 2 only                                Nature of lien. Check all that apply.
      ❑Debtor 1 and Debtor 2 only                   ❑An agreement you made (such as mortgage or
      ✔At least one of the debtors and another
      ❑                                                secured car loan)
      ❑Check if this claim relates to a             ❑Statutory lien (such as tax lien, mechanic's lien)
         community debt
                                                    ❑Judgment lien from a lawsuit
      Date debt was incurred                        ✔Other (including a right to offset)
                                                    ❑
                                                        UCC Financing

                                                    Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                             $0.00




 Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 3 of 19
Filed 01/15/21                                                              Case 21-10096                                                                                      Doc 1

  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                                  Case number (if known)
                        First Name          Middle Name              Last Name


                                                                                                                   Column A               Column B              Column C
               Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
   Part 1:     After listing any entries on this page, number them beginning with                                  Do not deduct the      that supports         portion
               2.3, followed by 2.4, and so forth.                                                                 value of collateral.   this claim            If any



  2.6 Freedom Mortgage                              Describe the property that secures the claim:                         $162,681.87           $300,000.00                 $0.00
      Creditor's Name
                                                     4 Bedrooms, 3.5 bathrooms, 2,257 sqft.
       90PO Box 50485                                5348 West Brown Ave Fresno, CA 93722
      Number          Street
       Indianapolis, IN 46250                       As of the date you file, the claim is: Check all that apply.
      City                     State   ZIP Code     ❑Contingent
      Who owes the debt? Check one.                 ❑Unliquidated
      ❑Debtor 1 only                                ❑Disputed
      ❑Debtor 2 only                                Nature of lien. Check all that apply.
      ✔ Debtor 1 and Debtor 2 only
      ❑                                             ✔An agreement you made (such as mortgage or
                                                    ❑
      ❑At least one of the debtors and another         secured car loan)
      ❑Check if this claim relates to a             ❑Statutory lien (such as tax lien, mechanic's lien)
         community debt
                                                    ❑Judgment lien from a lawsuit
      Date debt was incurred                        ❑Other (including a right to offset)
                                                    Last 4 digits of account number 6            1   5    8




  2.7 Fresno County Tax Collector                   Describe the property that secures the claim:                           $6,633.91                  $0.00           $6,633.91
      Creditor's Name
                                                     294 North Fruit Avenue Fresno, CA 93706
       Oscar J. Garcia, CPA
       2281 Tulare Street, Hall of Records, Room
                                                    As of the date you file, the claim is: Check all that apply.
       105
      Number          Street                        ❑Contingent
       Fresno, CA 93715-1192                        ❑Unliquidated
      City                     State   ZIP Code
                                                    ❑Disputed
      Who owes the debt? Check one.
      ❑Debtor 1 only                                Nature of lien. Check all that apply.

      ❑Debtor 2 only                                ❑An agreement you made (such as mortgage or
                                                       secured car loan)
      ❑Debtor 1 and Debtor 2 only                   ❑Statutory lien (such as tax lien, mechanic's lien)
      ✔At least one of the debtors and another
      ❑                                             ❑Judgment lien from a lawsuit
      ❑Check if this claim relates to a             ❑Other (including a right to offset)
         community debt
      Date debt was incurred                        Last 4 digits of account number




       Remarks: APN: 458-040-29S for June 2020.




       Add the dollar value of your entries in Column A on this page. Write that number here:                                    $169,315.78




 Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 4 of 19
Filed 01/15/21                                                              Case 21-10096                                                                                      Doc 1

  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                                  Case number (if known)
                        First Name          Middle Name              Last Name


                                                                                                                   Column A               Column B              Column C
               Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
   Part 1:     After listing any entries on this page, number them beginning with                                  Do not deduct the      that supports         portion
               2.3, followed by 2.4, and so forth.                                                                 value of collateral.   this claim            If any



  2.8 Fresno County Tax Collector                   Describe the property that secures the claim:                           $1,278.59                  $0.00           $1,278.59
      Creditor's Name
                                                     294 North Fruit Avenue Fresno, CA 93706
       Oscar J. Garcia, CPA
       2281 Tulare Street, Hall of Records, Room
                                                    As of the date you file, the claim is: Check all that apply.
       105
      Number          Street                        ❑Contingent
       Fresno, CA 93715-1192                        ❑Unliquidated
      City                     State   ZIP Code
                                                    ❑Disputed
      Who owes the debt? Check one.
      ❑Debtor 1 only                                Nature of lien. Check all that apply.

      ❑Debtor 2 only                                ❑An agreement you made (such as mortgage or
                                                       secured car loan)
      ❑Debtor 1 and Debtor 2 only                   ❑Statutory lien (such as tax lien, mechanic's lien)
      ✔At least one of the debtors and another
      ❑                                             ❑Judgment lien from a lawsuit
      ❑Check if this claim relates to a             ❑Other (including a right to offset)
         community debt
      Date debt was incurred                        Last 4 digits of account number




       Remarks: APN: 458-040-27S for June 2020.




  2.9 Fresno County Tax Collector                   Describe the property that secures the claim:                           $2,533.66                  $0.00           $2,533.66
      Creditor's Name
                                                     294 North Fruit Avenue Fresno, CA 93706
       Oscar J. Garcia, CPA
       2281 Tulare Street, Hall of Records, Room
                                                    As of the date you file, the claim is: Check all that apply.
       105
      Number          Street                        ❑Contingent
       Fresno, CA 93715-1192                        ❑Unliquidated
      City                     State   ZIP Code
                                                    ❑Disputed
      Who owes the debt? Check one.
      ❑Debtor 1 only                                Nature of lien. Check all that apply.

      ❑Debtor 2 only                                ❑An agreement you made (such as mortgage or
                                                       secured car loan)
      ❑Debtor 1 and Debtor 2 only                   ❑Statutory lien (such as tax lien, mechanic's lien)
      ✔At least one of the debtors and another
      ❑                                             ❑Judgment lien from a lawsuit
      ✔ Check if this claim relates to a
      ❑
         community debt
                                                    ❑Other (including a right to offset)
      Date debt was incurred                        Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                      $3,812.25




 Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 5 of 19
Filed 01/15/21                                                              Case 21-10096                                                                                      Doc 1

  Debtor 1               Bhupinder                                   Singh
  Debtor 2               Navneet                                     Kaur                                                  Case number (if known)
                      First Name            Middle Name              Last Name


                                                                                                                   Column A               Column B              Column C
                Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
   Part 1:      After listing any entries on this page, number them beginning with                                 Do not deduct the      that supports         portion
                2.3, followed by 2.4, and so forth.                                                                value of collateral.   this claim            If any




       Remarks: APN: 458-040-25S for June 2020.




  2.10 Fresno County Tax Collector                  Describe the property that secures the claim:                           $1,279.44                  $0.00           $1,279.44
       Creditor's Name
                                                     294 North Fruit Avenue Fresno, CA 93706
       Oscar J. Garcia, CPA
       2281 Tulare Street, Hall of Records, Room
                                                    As of the date you file, the claim is: Check all that apply.
       105
       Number         Street                        ❑Contingent
       Fresno, CA 93715-1192                        ❑Unliquidated
       City                    State   ZIP Code
                                                    ❑Disputed
       Who owes the debt? Check one.
       ❑Debtor 1 only                               Nature of lien. Check all that apply.

       ❑Debtor 2 only                               ❑An agreement you made (such as mortgage or
                                                       secured car loan)
       ❑Debtor 1 and Debtor 2 only                  ❑Statutory lien (such as tax lien, mechanic's lien)
       ✔At least one of the debtors and another
       ❑                                            ❑Judgment lien from a lawsuit
       ✔ Check if this claim relates to a
       ❑
          community debt
                                                    ❑Other (including a right to offset)
       Date debt was incurred                       Last 4 digits of account number




        Remarks: APN: 458-040-38S for June 2020.




       Add the dollar value of your entries in Column A on this page. Write that number here:                                      $1,279.44




 Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 6 of 19
Filed 01/15/21                                                              Case 21-10096                                                                                      Doc 1

  Debtor 1               Bhupinder                                   Singh
  Debtor 2               Navneet                                     Kaur                                                  Case number (if known)
                      First Name            Middle Name              Last Name


                                                                                                                   Column A               Column B              Column C
                Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
   Part 1:      After listing any entries on this page, number them beginning with                                 Do not deduct the      that supports         portion
                2.3, followed by 2.4, and so forth.                                                                value of collateral.   this claim            If any



  2.11 Fresno County Tax Collector                  Describe the property that secures the claim:                           $2,031.76                  $0.00           $2,031.76
       Creditor's Name
                                                     294 North Fruit Avenue Fresno, CA 93706
       Oscar J. Garcia, CPA
       2281 Tulare Street, Hall of Records, Room
                                                    As of the date you file, the claim is: Check all that apply.
       105
       Number         Street                        ❑Contingent
       Fresno, CA 93715-1192                        ❑Unliquidated
       City                    State   ZIP Code
                                                    ❑Disputed
       Who owes the debt? Check one.
       ❑Debtor 1 only                               Nature of lien. Check all that apply.

       ❑Debtor 2 only                               ❑An agreement you made (such as mortgage or
                                                       secured car loan)
       ❑Debtor 1 and Debtor 2 only                  ❑Statutory lien (such as tax lien, mechanic's lien)
       ✔At least one of the debtors and another
       ❑                                            ❑Judgment lien from a lawsuit
       ✔ Check if this claim relates to a
       ❑
          community debt
                                                    ❑Other (including a right to offset)
       Date debt was incurred                       Last 4 digits of account number




        Remarks: APN: 458-040-37S for June 2020.




  2.12 Fresno County Tax Collector                  Describe the property that secures the claim:                           $1,278.59                  $0.00           $1,278.59
       Creditor's Name
                                                     294 North Fruit Avenue Fresno, CA 93706
       Oscar J. Garcia, CPA
       2281 Tulare Street, Hall of Records, Room
                                                    As of the date you file, the claim is: Check all that apply.
       105
       Number         Street                        ❑Contingent
       Fresno, CA 93715-1192                        ❑Unliquidated
       City                    State   ZIP Code
                                                    ❑Disputed
       Who owes the debt? Check one.
       ❑Debtor 1 only                               Nature of lien. Check all that apply.

       ❑Debtor 2 only                               ❑An agreement you made (such as mortgage or
                                                       secured car loan)
       ❑Debtor 1 and Debtor 2 only                  ❑Statutory lien (such as tax lien, mechanic's lien)
       ✔At least one of the debtors and another
       ❑                                            ❑Judgment lien from a lawsuit
       ✔ Check if this claim relates to a
       ❑
          community debt
                                                    ❑Other (including a right to offset)
       Date debt was incurred                       Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                      $3,310.35




 Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 7 of 19
Filed 01/15/21                                                              Case 21-10096                                                                                      Doc 1

  Debtor 1               Bhupinder                                   Singh
  Debtor 2               Navneet                                     Kaur                                                  Case number (if known)
                      First Name            Middle Name              Last Name


                                                                                                                   Column A               Column B              Column C
                Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
   Part 1:      After listing any entries on this page, number them beginning with                                 Do not deduct the      that supports         portion
                2.3, followed by 2.4, and so forth.                                                                value of collateral.   this claim            If any




        Remarks: APN: 458-040-36S for June 2020.




  2.13 Fresno County Tax Collector                  Describe the property that secures the claim:                           $1,288.77                  $0.00           $1,288.77
       Creditor's Name
                                                     294 North Fruit Avenue Fresno, CA 93706
       Oscar J. Garcia, CPA
       2281 Tulare Street, Hall of Records, Room
                                                    As of the date you file, the claim is: Check all that apply.
       105
       Number         Street                        ❑Contingent
       Fresno, CA 93715-1192                        ❑Unliquidated
       City                    State   ZIP Code
                                                    ❑Disputed
       Who owes the debt? Check one.
       ❑Debtor 1 only                               Nature of lien. Check all that apply.

       ❑Debtor 2 only                               ❑An agreement you made (such as mortgage or
                                                       secured car loan)
       ❑Debtor 1 and Debtor 2 only                  ❑Statutory lien (such as tax lien, mechanic's lien)
       ✔At least one of the debtors and another
       ❑                                            ❑Judgment lien from a lawsuit
       ✔ Check if this claim relates to a
       ❑
          community debt
                                                    ❑Other (including a right to offset)
       Date debt was incurred                       Last 4 digits of account number




        Remarks: APN: 458-040-35S for June 2020.




       Add the dollar value of your entries in Column A on this page. Write that number here:                                      $1,288.77




 Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 8 of 19
Filed 01/15/21                                                              Case 21-10096                                                                                      Doc 1

  Debtor 1               Bhupinder                                   Singh
  Debtor 2               Navneet                                     Kaur                                                  Case number (if known)
                      First Name            Middle Name              Last Name


                                                                                                                   Column A               Column B              Column C
                Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
   Part 1:      After listing any entries on this page, number them beginning with                                 Do not deduct the      that supports         portion
                2.3, followed by 2.4, and so forth.                                                                value of collateral.   this claim            If any



  2.14 Fresno County Tax Collector                  Describe the property that secures the claim:                           $1,279.44                  $0.00           $1,279.44
       Creditor's Name
                                                     294 North Fruit Avenue Fresno, CA 93706
       Oscar J. Garcia, CPA
       2281 Tulare Street, Hall of Records, Room
                                                    As of the date you file, the claim is: Check all that apply.
       105
       Number         Street                        ❑Contingent
       Fresno, CA 93715-1192                        ❑Unliquidated
       City                    State   ZIP Code
                                                    ❑Disputed
       Who owes the debt? Check one.
       ❑Debtor 1 only                               Nature of lien. Check all that apply.

       ❑Debtor 2 only                               ❑An agreement you made (such as mortgage or
                                                       secured car loan)
       ❑Debtor 1 and Debtor 2 only                  ❑Statutory lien (such as tax lien, mechanic's lien)
       ✔At least one of the debtors and another
       ❑                                            ❑Judgment lien from a lawsuit
       ✔ Check if this claim relates to a
       ❑
          community debt
                                                    ❑Other (including a right to offset)
       Date debt was incurred                       Last 4 digits of account number




        Remarks: APN: 458-040-33S for June 2020.




  2.15 Fresno County Tax Collector                  Describe the property that secures the claim:                             $296.60                  $0.00             $296.60
       Creditor's Name
                                                     294 North Fruit Avenue Fresno, CA 93706
       Oscar J. Garcia, CPA
       2281 Tulare Street, Hall of Records, Room
                                                    As of the date you file, the claim is: Check all that apply.
       105
       Number         Street                        ❑Contingent
       Fresno, CA 93715-1192                        ❑Unliquidated
       City                    State   ZIP Code
                                                    ❑Disputed
       Who owes the debt? Check one.
       ❑Debtor 1 only                               Nature of lien. Check all that apply.

       ❑Debtor 2 only                               ❑An agreement you made (such as mortgage or
                                                       secured car loan)
       ❑Debtor 1 and Debtor 2 only                  ❑Statutory lien (such as tax lien, mechanic's lien)
       ✔At least one of the debtors and another
       ❑                                            ❑Judgment lien from a lawsuit
       ✔ Check if this claim relates to a
       ❑
          community debt
                                                    ❑Other (including a right to offset)
       Date debt was incurred                       Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                      $1,576.04




 Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 9 of 19
Filed 01/15/21                                                              Case 21-10096                                                                                   Doc 1

  Debtor 1               Bhupinder                                   Singh
  Debtor 2               Navneet                                     Kaur                                                  Case number (if known)
                      First Name            Middle Name              Last Name


                                                                                                                   Column A               Column B              Column C
                Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
   Part 1:      After listing any entries on this page, number them beginning with                                 Do not deduct the      that supports         portion
                2.3, followed by 2.4, and so forth.                                                                value of collateral.   this claim            If any




        Remarks: Property Tax




  2.16 Gurmit Singh Gill                            Describe the property that secures the claim:                          $44,019.21           $300,000.00                 $0.00
       Creditor's Name
                                                     4 Bedrooms, 3.5 bathrooms, 2,257 sqft.
       1195 N Whittier Ave                           5348 West Brown Ave Fresno, CA 93722
       Number         Street
       Clovis, CA 93611-6644                        As of the date you file, the claim is: Check all that apply.
       City                    State   ZIP Code     ❑Contingent
       Who owes the debt? Check one.                ❑Unliquidated
       ❑Debtor 1 only                               ✔ Disputed
                                                    ❑
       ❑Debtor 2 only                               Nature of lien. Check all that apply.
       ❑Debtor 1 and Debtor 2 only                  ❑An agreement you made (such as mortgage or
       ✔At least one of the debtors and another
       ❑                                               secured car loan)
       ❑Check if this claim relates to a            ❑Statutory lien (such as tax lien, mechanic's lien)
          community debt
                                                    ❑Judgment lien from a lawsuit
       Date debt was incurred                       ❑Other (including a right to offset)
                                                    Last 4 digits of account number




        Remarks: Labor State Case No: WC-CM-641101. Case No: 19CECG04497.




       Add the dollar value of your entries in Column A on this page. Write that number here:                                     $44,019.21




 Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 10 of 19
Filed 01/15/21                                                                Case 21-10096                                                                                    Doc 1

  Debtor 1               Bhupinder                                     Singh
  Debtor 2               Navneet                                       Kaur                                                  Case number (if known)
                        First Name            Middle Name              Last Name


                                                                                                                     Column A                Column B              Column C
                Additional Page
                                                                                                                     Amount of claim         Value of collateral   Unsecured
   Part 1:      After listing any entries on this page, number them beginning with                                   Do not deduct the       that supports         portion
                2.3, followed by 2.4, and so forth.                                                                  value of collateral.    this claim            If any



  2.17 Lien Solutions                                 Describe the property that secures the claim:                             unknown                   $0.00                $0.00
       Creditor's Name
       PO Box 29071
       Number           Street
       Glendale, CA 91209-9071                        As of the date you file, the claim is: Check all that apply.
       City                      State   ZIP Code     ❑Contingent
       Who owes the debt? Check one.                  ❑Unliquidated
       ❑Debtor 1 only                                 ❑Disputed
       ❑Debtor 2 only                                 Nature of lien. Check all that apply.
       ❑Debtor 1 and Debtor 2 only                    ❑An agreement you made (such as mortgage or
       ✔At least one of the debtors and another
       ❑                                                 secured car loan)
       ❑Check if this claim relates to a              ❑Statutory lien (such as tax lien, mechanic's lien)
          community debt
                                                      ❑Judgment lien from a lawsuit
       Date debt was incurred                         ✔Other (including a right to offset)
                                                      ❑
                                                          UCC Financing

                                                      Last 4 digits of account number




        Remarks: Secured on all present assets.




  2.18 Lien Solutions                                 Describe the property that secures the claim:                             unknown                   $0.00                $0.00
       Creditor's Name
       PO Box 29071
       Number           Street
       Glendale, CA 91209-9071                        As of the date you file, the claim is: Check all that apply.
       City                      State   ZIP Code     ❑Contingent
       Who owes the debt? Check one.                  ❑Unliquidated
       ❑Debtor 1 only                                 ❑Disputed
       ❑Debtor 2 only                                 Nature of lien. Check all that apply.
       ❑Debtor 1 and Debtor 2 only                    ❑An agreement you made (such as mortgage or
       ✔At least one of the debtors and another
       ❑                                                 secured car loan)
       ❑Check if this claim relates to a              ❑Statutory lien (such as tax lien, mechanic's lien)
          community debt
                                                      ❑Judgment lien from a lawsuit
       Date debt was incurred                         ✔Other (including a right to offset)
                                                      ❑
                                                          UCC Financing

                                                      Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                               $0.00




 Official Form 106D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 11 of 19
Filed 01/15/21                                                              Case 21-10096                                                                                   Doc 1

  Debtor 1               Bhupinder                                   Singh
  Debtor 2               Navneet                                     Kaur                                                  Case number (if known)
                      First Name            Middle Name              Last Name


                                                                                                                   Column A               Column B              Column C
                Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
   Part 1:      After listing any entries on this page, number them beginning with                                 Do not deduct the      that supports         portion
                2.3, followed by 2.4, and so forth.                                                                value of collateral.   this claim            If any




        Remarks: Secured on all assets.




  2.19 Nanda Gomjen                                 Describe the property that secures the claim:                          $11,544.10           $300,000.00                 $0.00
       Creditor's Name
                                                     4 Bedrooms, 3.5 bathrooms, 2,257 sqft.
       Dept of Industrial Relations                  5348 West Brown Ave Fresno, CA 93722
       Labor Commissioner's Office
                                                    As of the date you file, the claim is: Check all that apply.
       770 East Shaw Avenue, Suite 222
       Number         Street                        ❑Contingent
       Fresno, CA 93710                             ❑Unliquidated
       City                    State   ZIP Code
                                                    ❑Disputed
       Who owes the debt? Check one.
       ❑Debtor 1 only                               Nature of lien. Check all that apply.

       ❑Debtor 2 only                               ❑An agreement you made (such as mortgage or
                                                       secured car loan)
       ❑Debtor 1 and Debtor 2 only                  ❑Statutory lien (such as tax lien, mechanic's lien)
       ✔At least one of the debtors and another
       ❑                                            ❑Judgment lien from a lawsuit
       ❑Check if this claim relates to a            ❑Other (including a right to offset)
          community debt
       Date debt was incurred                       Last 4 digits of account number




        Remarks: Judgment. Case No: 20CECL06062




       Add the dollar value of your entries in Column A on this page. Write that number here:                                     $11,544.10




 Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 12 of 19
Filed 01/15/21                                                              Case 21-10096                                                                                   Doc 1

  Debtor 1               Bhupinder                                   Singh
  Debtor 2               Navneet                                     Kaur                                                  Case number (if known)
                      First Name            Middle Name              Last Name


                                                                                                                   Column A               Column B              Column C
                Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
   Part 1:      After listing any entries on this page, number them beginning with                                 Do not deduct the      that supports         portion
                2.3, followed by 2.4, and so forth.                                                                value of collateral.   this claim            If any



  2.20 New Chance Capital, LLC                      Describe the property that secures the claim:                          $35,114.22           $302,626.28                 $0.00
       Creditor's Name
                                                     4 Bedrooms, 3.5 bathrooms, 2,257 sqft.
       132 32nd Street                               5348 West Brown Ave Fresno, CA 93722
       Number         Street                         294 North Fruit Avenue Fresno, CA 93706
       Brooklyn, NY 11232                            Business Checking with Bank of American, account
       City                    State   ZIP Code      number ending in 7443. Account is in the name of
                                                     Debtor's father, but account is solely used by
       Who owes the debt? Check one.
       ❑Debtor 1 only                                Debtor's.
                                                     N Transport LLC Only assets are 9 trucks and 4-5
       ❑Debtor 2 only                                trailers, all of which are worth far less than the debt.
       ❑Debtor 1 and Debtor 2 only                  As of the date you file, the claim is: Check all that apply.
       ✔At least one of the debtors and another
       ❑                                            ❑Contingent
       ❑Check if this claim relates to a            ❑Unliquidated
                                                    ❑Disputed
          community debt
       Date debt was incurred                       Nature of lien. Check all that apply.
                                                    ❑An agreement you made (such as mortgage or
                                                       secured car loan)
                                                    ❑Statutory lien (such as tax lien, mechanic's lien)
                                                    ❑Judgment lien from a lawsuit
                                                    ❑Other (including a right to offset)
                                                    Last 4 digits of account number




        Remarks: Case No: 124797-2019




       Add the dollar value of your entries in Column A on this page. Write that number here:                                     $35,114.22




 Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 13 of 19
Filed 01/15/21                                                              Case 21-10096                                                                                   Doc 1

  Debtor 1               Bhupinder                                   Singh
  Debtor 2               Navneet                                     Kaur                                                  Case number (if known)
                      First Name            Middle Name              Last Name


                                                                                                                   Column A               Column B              Column C
                Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
   Part 1:      After listing any entries on this page, number them beginning with                                 Do not deduct the      that supports         portion
                2.3, followed by 2.4, and so forth.                                                                value of collateral.   this claim            If any



  2.21 Newtek Small Business Finance LLC            Describe the property that secures the claim:                       $1,640,000.00           $300,000.00        $1,340,000.00
       Creditor's Name
                                                     JNB Properties LLC Only asset is real property
       1981 Marcus Avenue, Suite 130                 located at 294 North Fruit Avenue, Fresno, CA. 7.9
       Number         Street                         Acres. APN's include: 458-040-25S; 458-040-27S;
       New Hyde Park, NY 11042                       458-040-29S; 458-040-33S; 458-040-35S;
       City                    State   ZIP Code      458-040-36S; 458-040-37S; and 458-040-38S.
                                                     Amount owed is more than the value of this property.
       Who owes the debt? Check one.
       ❑Debtor 1 only                                N Transport LLC Only assets are 9 trucks and 4-5
                                                     trailers, all of which are worth far less than the debt.
       ❑Debtor 2 only                                4 Bedrooms, 3.5 bathrooms, 2,257 sqft.
       ❑Debtor 1 and Debtor 2 only                   5348 West Brown Ave Fresno, CA 93722

       ✔At least one of the debtors and another
       ❑                                            As of the date you file, the claim is: Check all that apply.
       ✔ Check if this claim relates to a
       ❑                                            ❑Contingent
          community debt                            ❑Unliquidated
       Date debt was incurred                       ❑Disputed
       11/17/2017                                   Nature of lien. Check all that apply.
                                                    ✔An agreement you made (such as mortgage or
                                                    ❑
                                                       secured car loan)
                                                    ❑Statutory lien (such as tax lien, mechanic's lien)
                                                    ❑Judgment lien from a lawsuit
                                                    ✔Other (including a right to offset)
                                                    ❑
                                                        UCC Financing

                                                    Last 4 digits of account number 0            -   0    5




        Remarks: Case Number: 20CECG03645. Secured on all property.




       Add the dollar value of your entries in Column A on this page. Write that number here:                                  $1,640,000.00




 Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 14 of 19
Filed 01/15/21                                                              Case 21-10096                                                                                   Doc 1

  Debtor 1               Bhupinder                                   Singh
  Debtor 2               Navneet                                     Kaur                                                  Case number (if known)
                      First Name            Middle Name              Last Name


                                                                                                                   Column A               Column B              Column C
                Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
   Part 1:      After listing any entries on this page, number them beginning with                                 Do not deduct the      that supports         portion
                2.3, followed by 2.4, and so forth.                                                                value of collateral.   this claim            If any



  2.22 Newtek Small Business Finance LLC            Describe the property that secures the claim:                         $705,000.00           $300,000.00          $405,000.00
       Creditor's Name
                                                     294 North Fruit Avenue Fresno, CA 93706
       1981 Marcus Avenue, Suite 130                 JNB Properties LLC Only asset is real property
       Number         Street                         located at 294 North Fruit Avenue, Fresno, CA. 7.9
       New Hyde Park, NY 11042                       Acres. APN's include: 458-040-25S; 458-040-27S;
       City                    State   ZIP Code      458-040-29S; 458-040-33S; 458-040-35S;
                                                     458-040-36S; 458-040-37S; and 458-040-38S.
       Who owes the debt? Check one.
       ❑Debtor 1 only                                Amount owed is more than the value of this property.
                                                     N Transport LLC Only assets are 9 trucks and 4-5
       ❑Debtor 2 only                                trailers, all of which are worth far less than the debt.
       ❑Debtor 1 and Debtor 2 only                   4 Bedrooms, 3.5 bathrooms, 2,257 sqft.
       ✔At least one of the debtors and another
       ❑
                                                     5348 West Brown Ave Fresno, CA 93722

       ❑Check if this claim relates to a            As of the date you file, the claim is: Check all that apply.
          community debt                            ❑Contingent
       Date debt was incurred                       ❑Unliquidated
       11/17/2017                                   ❑Disputed
                                                    Nature of lien. Check all that apply.
                                                    ✔An agreement you made (such as mortgage or
                                                    ❑
                                                       secured car loan)
                                                    ❑Statutory lien (such as tax lien, mechanic's lien)
                                                    ❑Judgment lien from a lawsuit
                                                    ✔Other (including a right to offset)
                                                    ❑
                                                        UCC Financing

                                                    Last 4 digits of account number 0            -   0    0




        Remarks: Case Number: 20CECG03645. Secured on all property.




       Add the dollar value of your entries in Column A on this page. Write that number here:                                    $705,000.00




 Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 15 of 19
Filed 01/15/21                                                              Case 21-10096                                                                                    Doc 1

  Debtor 1               Bhupinder                                   Singh
  Debtor 2               Navneet                                     Kaur                                                  Case number (if known)
                      First Name            Middle Name              Last Name


                                                                                                                   Column A                Column B              Column C
                Additional Page
                                                                                                                   Amount of claim         Value of collateral   Unsecured
   Part 1:      After listing any entries on this page, number them beginning with                                 Do not deduct the       that supports         portion
                2.3, followed by 2.4, and so forth.                                                                value of collateral.    this claim            If any



  2.23 Sunstreet Energy Group LLC                   Describe the property that secures the claim:                             unknown             $300,000.00                $0.00
       Creditor's Name
                                                     4 Bedrooms, 3.5 bathrooms, 2,257 sqft.
       6531 Irvine Center Dr, Suite 200              5348 West Brown Ave Fresno, CA 93722
       Number         Street
       Irvine, CA 92618-2144                        As of the date you file, the claim is: Check all that apply.
       City                    State   ZIP Code     ❑Contingent
       Who owes the debt? Check one.                ❑Unliquidated
       ❑Debtor 1 only                               ❑Disputed
       ❑Debtor 2 only                               Nature of lien. Check all that apply.
       ✔ Debtor 1 and Debtor 2 only
       ❑                                            ✔An agreement you made (such as mortgage or
                                                    ❑
       ❑At least one of the debtors and another        secured car loan)
       ❑Check if this claim relates to a            ❑Statutory lien (such as tax lien, mechanic's lien)
          community debt
                                                    ❑Judgment lien from a lawsuit
       Date debt was incurred                       ✔Other (including a right to offset)
                                                    ❑
       03/20/2015                                      Solar Lease. Recording No: 2015-0033114

                                                    Last 4 digits of account number




  2.24 Sunstreet Energy Group LLC                   Describe the property that secures the claim:                             unknown             $300,000.00                $0.00
       Creditor's Name
                                                     4 Bedrooms, 3.5 bathrooms, 2,257 sqft.
       6531 Irvine Center Dr, Suite 200              5348 West Brown Ave Fresno, CA 93722
       Number         Street
       Irvine, CA 92618-2144                        As of the date you file, the claim is: Check all that apply.
       City                    State   ZIP Code     ❑Contingent
       Who owes the debt? Check one.                ❑Unliquidated
       ❑Debtor 1 only                               ❑Disputed
       ❑Debtor 2 only                               Nature of lien. Check all that apply.
       ✔ Debtor 1 and Debtor 2 only
       ❑                                            ✔An agreement you made (such as mortgage or
                                                    ❑
       ❑At least one of the debtors and another        secured car loan)
       ❑Check if this claim relates to a            ❑Statutory lien (such as tax lien, mechanic's lien)
          community debt
                                                    ❑Judgment lien from a lawsuit
       Date debt was incurred                       ✔Other (including a right to offset)
                                                    ❑
       03/20/2015                                      Solar Lease. Recording No: 2015-0033114

                                                    Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                             $0.00




 Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 16 of 19
Filed 01/15/21                                                             Case 21-10096                                                                               Doc 1

  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                       First Name            Middle Name             Last Name



  Part 2: List Others to Be Notified for a Debt That You Already Listed

  Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying
  to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one
  creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1,
  do not fill out or submit this page.

     1                                                                                        On which line in Part 1 did you enter the creditor?     5
         1 West Capital LLC
         Name
                                                                                              Last 4 digits of account number
         1250 East Hallandale Beach Blvd, Suite 903
         Number         Street



         Hallandale, FL 33009
         City                                                State           ZIP Code

     2                                                                                        On which line in Part 1 did you enter the creditor?     21
         Aldridge Pite, LLP
         Name
                                                                                              Last 4 digits of account number
         4375 Jutland Drive, Suite 200
         Number         Street
         Windy Locke

         San Diego, CA 92177-0935
         City                                                State           ZIP Code

     3                                                                                        On which line in Part 1 did you enter the creditor?     21
         Aldridge Pite, LLP
         Name
                                                                                              Last 4 digits of account number
         PO Box 17935
         Number         Street



         San Diego, CA 92177-0935
         City                                                State           ZIP Code

     4                                                                                        On which line in Part 1 did you enter the creditor?     2
         BMO Harris Bank N.A.
         Name
                                                                                              Last 4 digits of account number
         300 E John Carpenter Fwy
         Number         Street



         Irving, TX 75062
         City                                                State           ZIP Code

     5                                                                                        On which line in Part 1 did you enter the creditor?     4
         CT Corporate System
         Name
                                                                                              Last 4 digits of account number
         330 N Brand Blvd, Suite 700; Attn: SPRS
         Number         Street
         as representative

         Glendale, CA 91203
         City                                                State           ZIP Code

     6                                                                                        On which line in Part 1 did you enter the creditor?     17
         CT Corporate System
         Name
                                                                                              Last 4 digits of account number
         330 N Brand Blvd, Suite 700; Attn: SPRS
         Number         Street
         as representative

         Glendale, CA 91203
         City                                                State           ZIP Code




 Official Form 106D                                Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                     page 17 of 19
Filed 01/15/21                                                            Case 21-10096                                                                       Doc 1

  Debtor 1                Bhupinder                                 Singh
  Debtor 2                Navneet                                   Kaur                                       Case number (if known)
                          First Name        Middle Name             Last Name



  Part 2: List Others to Be Notified for a Debt That You Already Listed Additional Page
     7                                                                                  On which line in Part 1 did you enter the creditor?   16
         Department of Industrial Relations Labor Commissioner's Office
         Name
                                                                                        Last 4 digits of account number
         770 East Shaw Avenue, Suite 222
         Number           Street



         Fresno, CA 93710
         City                                               State           ZIP Code


     8                                                                                  On which line in Part 1 did you enter the creditor?   19
         Department of Industrial Relations Labor Commissioner's Office
         Name
                                                                                        Last 4 digits of account number
         770 East Shaw Avenue, Suite 222
         Number           Street



         Fresno, CA 93710
         City                                               State           ZIP Code


     9                                                                                  On which line in Part 1 did you enter the creditor?   6
         Freedom Mortgage
         Name
                                                                                        Last 4 digits of account number
         PO Box 7230
         Number           Street



         Pasadena, CA 91109-7230
         City                                               State           ZIP Code


   10                                                                                   On which line in Part 1 did you enter the creditor?   6
         Freedom Mortgage Corp
         Name
                                                                                        Last 4 digits of account number
         6800 Southpoint Parkway
         Number           Street



         Jacksonville, IN 46037
         City                                               State           ZIP Code


    11                                                                                  On which line in Part 1 did you enter the creditor?   20
         Joe Lieberman
         Name
                                                                                        Last 4 digits of account number
         PO Box 356
         Number           Street



         Cedarhurst, NY 11516
         City                                               State           ZIP Code


   12                                                                                   On which line in Part 1 did you enter the creditor?   4
         Lien Solutions
         Name
                                                                                        Last 4 digits of account number
         PO Box 29071
         Number           Street



         Glendale, CA 91209-9071
         City                                               State           ZIP Code




 Official Form 106D                              Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                               page 18 of 19
Filed 01/15/21                                                            Case 21-10096                                                                            Doc 1

  Debtor 1                Bhupinder                                  Singh
  Debtor 2                Navneet                                    Kaur                                           Case number (if known)
                       First Name            Middle Name             Last Name



  Part 2: List Others to Be Notified for a Debt That You Already Listed Additional Page
   13                                                                                        On which line in Part 1 did you enter the creditor?   3
         National Funding, Inc.
        Name
                                                                                             Last 4 digits of account number
         9820 Town Centre Drive, Suite 200
        Number            Street



         San Diego, CA 92121
        City                                                 State           ZIP Code


   14                                                                                        On which line in Part 1 did you enter the creditor?   18
         New Chance Capital
        Name
                                                                                             Last 4 digits of account number
         128 32nd Street
        Number            Street



         Brooklyn, NY 11232
        City                                                 State           ZIP Code


   15                                                                                        On which line in Part 1 did you enter the creditor?   20
         Richard J. Pagnotta
        Name
                                                                                             Last 4 digits of account number
         6913 New Utrecht Avenue
        Number            Street
         Marshal, City of New York

         Brooklyn, NY 11228
        City                                                 State           ZIP Code


   16                                                                                        On which line in Part 1 did you enter the creditor?   1
         Sandra Kuhn McCormack
        Name
                                                                                             Last 4 digits of account number
         5330 Office Center Ct, Suite C
        Number            Street
         Attorney At Law

         Bakersfield, CA 93309
        City                                                 State           ZIP Code


   17                                                                                        On which line in Part 1 did you enter the creditor?   21
         Unisearch, Inc - WA Office
        Name
                                                                                             Last 4 digits of account number
         1780 Barnes Blvd SW
        Number            Street



         Tumwater, WA 98512-0410
        City                                                 State           ZIP Code


   18                                                                                        On which line in Part 1 did you enter the creditor?   22
         Unisearch, Inc - WA Office
        Name
                                                                                             Last 4 digits of account number
         1780 Barnes Blvd SW
        Number            Street
         Kristy Bertsch

         Tumwater, WA 98512-0410
        City                                                 State           ZIP Code


        If this is the last page of your form, add the dollar value totals from all pages. Write that number           $2,619,769.38
        here:



 Official Form 106D                               Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                   page 19 of 19
Filed 01/15/21                                                               Case 21-10096                                                                                      Doc 1

  Fill in this information to identify your case:

   Debtor 1                   Bhupinder                                 Singh
                              First Name            Middle Name         Last Name

   Debtor 2                   Navneet                                   Kaur
   (Spouse, if filing)        First Name            Middle Name         Last Name

   United States Bankruptcy Court for the:                        Eastern District of California

   Case number                                                                                                                               ❑    Check if this is an
   (if known)                                                                                                                                     amended filing


 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                          12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
 any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
 Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
 D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
 the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

  Part 1: List All of Your PRIORITY Unsecured Claims

   1. Do any creditors have priority unsecured claims against you?
      ❑ No. Go to Part 2.
      ✔ Yes.
      ❑
   2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
      identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
      possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
      Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
      (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                   Total       Priority           Nonpriority
                                                                                                                                   claim       amount             amount

 2.1      Franchise Tax Board                                                                                                        unknown              $0.00       unknown
                                                                      Last 4 digits of account number
         Priority Creditor's Name
                                                                      When was the debt incurred?
          Bankruptcy Section MS A-340
                                                                      As of the date you file, the claim is: Check all that
          PO Box 2952                                                 apply.
         Number           Street                                      ❑ Contingent
          Sacramento, CA 95812-2952                                   ❑ Unliquidated
         City                               State   ZIP Code
                                                                      ❑ Disputed
         Who incurred the debt? Check one.
                                                                      Type of PRIORITY unsecured claim:
         ❑ Debtor 1 only
                                                                      ❑ Domestic support obligations
         ❑ Debtor 2 only                                              ✔ Taxes and certain other debts you owe the
                                                                      ❑
         ✔
         ❑ Debtor 1 and Debtor 2 only                                     government
         ❑ At least one of the debtors and another                    ❑ Claims for death or personal injury while you were
         ✔
         ❑ Check if this claim is for a community debt                    intoxicated
         Is the claim subject to offset?                              ❑ Other. Specify
         ✔ No
         ❑
         ❑ Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 37
Filed 01/15/21                                                            Case 21-10096                                                                                       Doc 1

  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                                  Case number (if known)
                        First Name             Middle Name           Last Name

  Part 1: Your PRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                         Total      Priority           Nonpriority
                                                                                                                                  claim      amount             amount

 2.2     Indra Gurung                                                                                                               $19,601.83      unknown         $19,601.83
                                                                   Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
         411 Amherst Dr, Apartment B
        Number           Street                                    As of the date you file, the claim is: Check all that
                                                                   apply.
         Harrisburg, PA 17109
        City                              State     ZIP Code       ❑   Contingent
        Who incurred the debt? Check one.                          ❑   Unliquidated
        ❑      Debtor 1 only                                       ❑   Disputed
        ❑      Debtor 2 only                                       Type of PRIORITY unsecured claim:
        ❑      Debtor 1 and Debtor 2 only                          ❑   Domestic support obligations
        ✔
        ❑      At least one of the debtors and another             ❑   Taxes and certain other debts you owe the
        ❑      Check if this claim is for a community debt
                                                                       government
                                                                   ❑   Claims for death or personal injury while you were
        Is the claim subject to offset?                                intoxicated
        ✔
        ❑      No                                                  ✔
                                                                   ❑   Other. Specify
        ❑      Yes                                                     Wages, salaries, and commissions
         Remarks: Judgment. Case No: 20CECL06064
 2.3     Internal Revenue Service                                                                                                    $1,818.10          $0.00        $1,818.10
                                                                   Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
         PO Box 7346
        Number           Street                                    As of the date you file, the claim is: Check all that
                                                                   apply.
         Philadelphia, PA 19101-7346
        City                              State     ZIP Code       ❑   Contingent
        Who incurred the debt? Check one.                          ❑   Unliquidated
        ❑      Debtor 1 only                                       ❑   Disputed
        ❑      Debtor 2 only                                       Type of PRIORITY unsecured claim:
        ❑      Debtor 1 and Debtor 2 only                          ❑   Domestic support obligations
        ✔
        ❑      At least one of the debtors and another             ✔
                                                                   ❑   Taxes and certain other debts you owe the
        ✔
        ❑      Check if this claim is for a community debt
                                                                       government
                                                                   ❑   Claims for death or personal injury while you were
        Is the claim subject to offset?                                intoxicated
        ✔
        ❑      No                                                  ❑   Other. Specify
        ❑      Yes
         Remarks: 2017 Taxes.
 2.4     Internal Revenue Service                                                                                                    $4,762.21          $0.00        $4,762.21
                                                                   Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
         PO Box 7346
        Number           Street                                    As of the date you file, the claim is: Check all that
                                                                   apply.
         Philadelphia, PA 19101-7346
        City                              State     ZIP Code       ❑   Contingent
        Who incurred the debt? Check one.                          ❑   Unliquidated
        ❑      Debtor 1 only                                       ❑   Disputed
        ❑      Debtor 2 only                                       Type of PRIORITY unsecured claim:
        ❑      Debtor 1 and Debtor 2 only                          ❑   Domestic support obligations
        ✔
        ❑      At least one of the debtors and another             ✔
                                                                   ❑   Taxes and certain other debts you owe the
        ✔
        ❑      Check if this claim is for a community debt
                                                                       government
                                                                   ❑   Claims for death or personal injury while you were
        Is the claim subject to offset?                                intoxicated
        ✔
        ❑      No                                                  ❑   Other. Specify
        ❑      Yes
         Remarks: 2016 Taxes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 2 of 37
Filed 01/15/21                                                            Case 21-10096                                                                                       Doc 1

  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                                  Case number (if known)
                        First Name             Middle Name           Last Name

  Part 1: Your PRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                         Total      Priority           Nonpriority
                                                                                                                                  claim      amount             amount

 2.5     Internal Revenue Service                                                                                                    $8,311.38          $0.00        $8,311.38
                                                                   Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
         PO Box 7346
        Number           Street                                    As of the date you file, the claim is: Check all that
                                                                   apply.
         Philadelphia, PA 19101-7346
        City                              State     ZIP Code       ❑   Contingent
        Who incurred the debt? Check one.                          ❑   Unliquidated
        ❑      Debtor 1 only                                       ❑   Disputed
        ❑      Debtor 2 only                                       Type of PRIORITY unsecured claim:
        ❑      Debtor 1 and Debtor 2 only                          ❑   Domestic support obligations
        ✔
        ❑      At least one of the debtors and another             ✔
                                                                   ❑   Taxes and certain other debts you owe the
        ✔
        ❑      Check if this claim is for a community debt
                                                                       government
                                                                   ❑   Claims for death or personal injury while you were
        Is the claim subject to offset?                                intoxicated
        ✔
        ❑      No                                                  ❑   Other. Specify
        ❑      Yes
         Remarks: 2017 Taxes
 2.6     Internal Revenue Service                                                                                                    $1,950.00          $0.00        $1,950.00
                                                                   Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
         PO Box 7346
        Number           Street                                    As of the date you file, the claim is: Check all that
                                                                   apply.
         Philadelphia, PA 19101-7346
        City                              State     ZIP Code       ❑   Contingent
        Who incurred the debt? Check one.                          ❑   Unliquidated
        ❑      Debtor 1 only                                       ❑   Disputed
        ❑      Debtor 2 only                                       Type of PRIORITY unsecured claim:
        ❑      Debtor 1 and Debtor 2 only                          ❑   Domestic support obligations
        ✔
        ❑      At least one of the debtors and another             ✔
                                                                   ❑   Taxes and certain other debts you owe the
        ✔
        ❑      Check if this claim is for a community debt
                                                                       government
                                                                   ❑   Claims for death or personal injury while you were
        Is the claim subject to offset?                                intoxicated
        ✔
        ❑      No                                                  ❑   Other. Specify
        ❑      Yes
         Remarks: 2015 Taxes
 2.7     Jitendra Singh Virck                                                                                                       $15,613.53      unknown         $15,613.53
                                                                   Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
         2600 W Byron Road, Apartment 4
        Number           Street                                    As of the date you file, the claim is: Check all that
                                                                   apply.
         Tracy, CA 95377
        City                              State     ZIP Code       ❑   Contingent
        Who incurred the debt? Check one.                          ❑   Unliquidated
        ❑      Debtor 1 only                                       ❑   Disputed
        ❑      Debtor 2 only                                       Type of PRIORITY unsecured claim:
        ❑      Debtor 1 and Debtor 2 only                          ❑   Domestic support obligations
        ✔
        ❑      At least one of the debtors and another             ❑   Taxes and certain other debts you owe the
        ❑      Check if this claim is for a community debt
                                                                       government
                                                                   ❑   Claims for death or personal injury while you were
        Is the claim subject to offset?                                intoxicated
        ✔
        ❑      No                                                  ✔
                                                                   ❑   Other. Specify
        ❑      Yes                                                     Wages, salaries, and commissions
         Remarks: Judgment. Case No: 20CECL06077




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 3 of 37
Filed 01/15/21                                                            Case 21-10096                                                                                     Doc 1

  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                                  Case number (if known)
                        First Name             Middle Name           Last Name

  Part 1: Your PRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                         Total      Priority         Nonpriority
                                                                                                                                  claim      amount           amount

 2.8     Jose de Jesus Pedroza                                                                                                      $17,398.38      unknown       $17,398.38
                                                                   Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
         2920 N Pleasant Ave
        Number           Street                                    As of the date you file, the claim is: Check all that
                                                                   apply.
         Fresno, CA 93705-3614
        City                              State     ZIP Code       ❑   Contingent
        Who incurred the debt? Check one.                          ❑   Unliquidated
        ❑      Debtor 1 only                                       ❑   Disputed
        ❑      Debtor 2 only                                       Type of PRIORITY unsecured claim:
        ❑      Debtor 1 and Debtor 2 only                          ❑   Domestic support obligations
        ✔
        ❑      At least one of the debtors and another             ❑   Taxes and certain other debts you owe the
        ❑      Check if this claim is for a community debt
                                                                       government
                                                                   ❑   Claims for death or personal injury while you were
        Is the claim subject to offset?                                intoxicated
        ✔
        ❑      No                                                  ✔
                                                                   ❑   Other. Specify
        ❑      Yes                                                     Wages, salaries, and commissions
         Remarks: Judgment. Case No: 20CECL06070.
 2.9     Monger Deelan                                                                                                              $15,759.50      unknown       $15,759.50
                                                                   Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
         1470 Alphada Ave Apt K11
        Number           Street                                    As of the date you file, the claim is: Check all that
                                                                   apply.
         Akron, OH 44310-2787
        City                              State     ZIP Code       ❑   Contingent
        Who incurred the debt? Check one.                          ❑   Unliquidated
        ❑      Debtor 1 only                                       ❑   Disputed
        ❑      Debtor 2 only                                       Type of PRIORITY unsecured claim:
        ❑      Debtor 1 and Debtor 2 only                          ❑   Domestic support obligations
        ✔
        ❑      At least one of the debtors and another             ❑   Taxes and certain other debts you owe the
        ❑      Check if this claim is for a community debt
                                                                       government
                                                                   ❑   Claims for death or personal injury while you were
        Is the claim subject to offset?                                intoxicated
        ✔
        ❑      No                                                  ✔
                                                                   ❑   Other. Specify
        ❑      Yes                                                     Wages, salaries, and commissions
         Remarks: Judgment. Case No: 20CECL06059
 2.10    Preston Dowdy II                                                                                                           $12,182.26      unknown       $12,182.26
                                                                   Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
         1142 Bethany Road
        Number           Street                                    As of the date you file, the claim is: Check all that
                                                                   apply.
         Williamson, GA 30292-9668
        City                              State     ZIP Code       ❑   Contingent
        Who incurred the debt? Check one.                          ❑   Unliquidated
        ❑      Debtor 1 only                                       ❑   Disputed
        ❑      Debtor 2 only                                       Type of PRIORITY unsecured claim:
        ❑      Debtor 1 and Debtor 2 only                          ❑   Domestic support obligations
        ✔
        ❑      At least one of the debtors and another             ❑   Taxes and certain other debts you owe the
        ❑      Check if this claim is for a community debt
                                                                       government
                                                                   ❑   Claims for death or personal injury while you were
        Is the claim subject to offset?                                intoxicated
        ✔
        ❑      No                                                  ✔
                                                                   ❑   Other. Specify
        ❑      Yes                                                     Wages, salaries, and commissions
         Remarks: Court No: 20CECL01925




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 4 of 37
Filed 01/15/21                                                                 Case 21-10096                                                                                     Doc 1

  Debtor 1              Bhupinder                                        Singh
  Debtor 2              Navneet                                          Kaur                                               Case number (if known)
                        First Name              Middle Name              Last Name

  Part 2: List All of Your NONPRIORITY Unsecured Claims

   3. Do any creditors have nonpriority unsecured claims against you?
       ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       ✔
       ❑     Yes.
   4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
      unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
      than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
      Part 2.
                                                                                                                                                              Total claim

 4.1     American Express                                                          Last 4 digits of account number xxxx                                               $19,073.00
         Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
         PO Box 981537
                                                                                   As of the date you file, the claim is: Check all that apply.
         Number           Street
         El Paso, TX 79998
                                                                                   ❑ Contingent
         City                              State     ZIP Code                      ❑ Unliquidated
         Who incurred the debt? Check one.                                         ❑ Disputed
         ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
         ❑ Debtor 2 only                                                           ❑ Student loans
         ✔ Debtor 1 and Debtor 2 only
         ❑                                                                         ❑ Obligations arising out of a separation agreement or
         ❑ At least one of the debtors and another                                     divorce that you did not report as priority claims
         ❑ Check if this claim is for a community debt                             ❑ Debts to pension or profit-sharing plans, and other
                                                                                       similar debts
         Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                   ❑
         ✔ No
         ❑                                                                             Credit Card
         ❑ Yes
 4.2     American First Finance I                                                  Last 4 digits of account number xxxx                                                     $720.00
         Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
         PO Box 565848
                                                                                   As of the date you file, the claim is: Check all that apply.
         Number           Street
           Wichita, KS 67205
                                                                                   ❑ Contingent
         City                              State     ZIP Code                      ❑ Unliquidated
         Who incurred the debt? Check one.                                         ❑ Disputed
         ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
         ❑ Debtor 2 only                                                           ❑ Student loans
         ✔ Debtor 1 and Debtor 2 only
         ❑                                                                         ❑ Obligations arising out of a separation agreement or
         ❑ At least one of the debtors and another                                     divorce that you did not report as priority claims
         ❑ Check if this claim is for a community debt                             ❑ Debts to pension or profit-sharing plans, and other
                                                                                       similar debts
         Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                   ❑
         ✔ No
         ❑                                                                             Credit Card
         ❑ Yes
 4.3     AT&T                                                                      Last 4 digits of account number 6686                                                $1,286.09
         Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
         PO Box 537104
                                                                                   As of the date you file, the claim is: Check all that apply.
         Number           Street
         Atlanta, GA 30353
                                                                                   ❑ Contingent
         City                              State     ZIP Code                      ❑ Unliquidated
         Who incurred the debt? Check one.                                         ❑ Disputed
         ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
         ❑ Debtor 2 only                                                           ❑ Student loans
         ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
         ✔
         ❑ At least one of the debtors and another
                                                                                       divorce that you did not report as priority claims
         ❑ Check if this claim is for a community debt
                                                                                   ❑ Debts to pension or profit-sharing plans, and other
                                                                                       similar debts
         Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                   ❑
         ✔ No
         ❑                                                                             Phone
         ❑ Yes


 Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 5 of 37
Filed 01/15/21                                                            Case 21-10096                                                                             Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.4     Barclays Bank Delaware                                              Last 4 digits of account number xxxx                                        $2,747.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 8803
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Wilmington, DE 19899                                                ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Barclays Bank v. Singh. Case Number: 19CECL12195
        ❑      Yes                                                               (dismissed). Creditor's attorney is Harris & Zide.

 4.5     Barclays Bank Delaware                                              Last 4 digits of account number xxxx                                        $6,773.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 8803
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Wilmington, DE 19899                                                ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Credit Card - charged off. Case dismissed
        ❑      Yes                                                               (19CECL06165)

 4.6     Bruce B. Baldwin                                                                                                                                unknown
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         Debt Defense Law
                                                                             As of the date you file, the claim is: Check all that apply.
         6915 Red Road #200
        Number           Street                                              ❑   Contingent
         Miami, FL 33143                                                     ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
        ✔
        ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
        ✔
        ❑
                                                                                 similar debts
               Check if this claim is for a community debt
                                                                             ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?                                          Attorney for FL Case No CACE17021882
        ✔
        ❑      No
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 6 of 37
Filed 01/15/21                                                            Case 21-10096                                                                             Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.7     Capital One Auto Finance                                            Last 4 digits of account number 1001                                        $2,005.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         CB Disputes Team
                                                                             As of the date you file, the claim is: Check all that apply.
                                                                             ❑
         PO Box 259407
        Number           Street                                                  Contingent

         Plano, TX 75025                                                     ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

        ❑      At least one of the debtors and another
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        ❑      Check if this claim is for a community debt                   ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?                                          Notice
        ✔
        ❑      No
        ❑      Yes
 4.8     Capital One Bank                                                    Last 4 digits of account number xxxx                                        $3,985.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 31293
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Salt Lake City, UT 84131                                            ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Case Name: Capital One v Singh. Case
        ❑      Yes                                                               No:19CECL10009. Creditor's attorney is Hunt &
                                                                                 Henriques.
 4.9     CB Indigo                                                           Last 4 digits of account number xxxx                                              $70.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 4499
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Beaverton, OR 97076                                                 ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Credit Card
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 7 of 37
Filed 01/15/21                                                            Case 21-10096                                                                             Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.10    Chase Card Services - JPMCB                                         Last 4 digits of account number 9271                                       $16,561.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 15369
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Wilmington, DE 19850                                                ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Credit Card
        ❑      Yes
 4.11    City of Fresno                                                                                                                                  $1,325.59
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         Code Enforcement
                                                                             As of the date you file, the claim is: Check all that apply.
         2600 Fresno Street, Room 3076
        Number           Street                                              ❑   Contingent
         Fresno, CA 93721                                                    ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
        ✔
        ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
        ✔
        ❑
                                                                                 similar debts
               Check if this claim is for a community debt
                                                                             ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?
        ✔
        ❑      No
        ❑      Yes
 4.12    City of Fresno Business Tax                                         Last 4 digits of account number 2157                                        unknown
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 45017
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Fresno, CA 93718-5017                                               ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 8 of 37
Filed 01/15/21                                                            Case 21-10096                                                                             Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.13    City of Fresno Business Tax                                         Last 4 digits of account number 7135                                             $600.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 45017
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Fresno, CA 93718-5017                                               ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No
        ❑      Yes
 4.14    Comenity Bank/Pier 1                                                                                                                            unknown
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 182789
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Columbus, OH 43218                                                  ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?
                                                                             ✔
                                                                             ❑
        ✔
        ❑      No
                                                                                 Other. Specify
                                                                                 Notice
        ❑      Yes
 4.15    Comenity Capital Bank/Bed Bath & Beyond                             Last 4 digits of account number xxxx                                        unknown
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 182120
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Columbus, OH 43218                                                  ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Credit Card
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 9 of 37
Filed 01/15/21                                                            Case 21-10096                                                                           Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.16    Comenity Capital Bank/William Carter Company                        Last 4 digits of account number xxxx                                             $29.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 182120
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Columbus, OH 43218                                                  ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Credit Card
        ❑      Yes
 4.17    Commonwealth of Massachusetts                                       Last 4 digits of account number 9999                                            $106.35
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         EZDriveMA Payment Processing Center
                                                                             As of the date you file, the claim is: Check all that apply.
                                                                             ❑
         PO Box 847840
        Number           Street                                                  Contingent

         Boston, MA 02284-7840                                               ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
        ✔
        ❑      At least one of the debtors and another
                                                                             ❑   Debts to pension or profit-sharing plans, and other
        ✔
                                                                                 similar debts
        ❑      Check if this claim is for a community debt                   ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?                                          Traffic
        ✔
        ❑      No
        ❑      Yes
 4.18    Commonwealth of Massachusetts                                       Last 4 digits of account number 6637                                            $120.05
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         EZDriveMA Payment Processing Center
                                                                             As of the date you file, the claim is: Check all that apply.
                                                                             ❑
         PO Box 847840
        Number           Street                                                  Contingent

         Boston, MA 02284-7840                                               ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
        ✔
        ❑      At least one of the debtors and another
                                                                             ❑   Debts to pension or profit-sharing plans, and other
        ✔
                                                                                 similar debts
        ❑      Check if this claim is for a community debt                   ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?                                          Traffic
        ✔
        ❑      No
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 10 of 37
Filed 01/15/21                                                            Case 21-10096                                                                           Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.19    Commonwealth of Massachusetts                                       Last 4 digits of account number 3108                                             $69.50
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         EZDriveMA Payment Processing Center
                                                                             As of the date you file, the claim is: Check all that apply.
                                                                             ❑
         PO Box 847840
        Number           Street                                                  Contingent

         Boston, MA 02284-7840                                               ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
        ✔
        ❑      At least one of the debtors and another
                                                                             ❑   Debts to pension or profit-sharing plans, and other
        ✔
                                                                                 similar debts
        ❑      Check if this claim is for a community debt                   ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?                                          Traffic
        ✔
        ❑      No
        ❑      Yes
 4.20    Commonwealth of Massachusetts                                       Last 4 digits of account number 0808                                             $94.70
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         EZDriveMA Payment Processing Center
                                                                             As of the date you file, the claim is: Check all that apply.
                                                                             ❑
         PO Box 847840
        Number           Street                                                  Contingent

         Boston, MA 02284-7840                                               ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
        ✔
        ❑      At least one of the debtors and another
                                                                             ❑   Debts to pension or profit-sharing plans, and other
        ✔
                                                                                 similar debts
        ❑      Check if this claim is for a community debt                   ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?                                          Traffic
        ✔
        ❑      No
        ❑      Yes
 4.21    Commonwealth of Massachusetts                                                                                                                       $173.95
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         EZDriveMA Payment Processing Center
                                                                             As of the date you file, the claim is: Check all that apply.
         PO Box 847840
        Number           Street                                              ❑   Contingent
         Boston, MA 02284-7840                                               ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
        ✔
        ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
        ✔
        ❑
                                                                                 similar debts
               Check if this claim is for a community debt
                                                                             ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?                                          Traffic
        ✔
        ❑      No
        ❑      Yes



 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 11 of 37
Filed 01/15/21                                                            Case 21-10096                                                                           Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.22    Commonwealth of Massachusetts                                       Last 4 digits of account number 9089                                            $367.70
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         EZDriveMA Payment Processing Center
                                                                             As of the date you file, the claim is: Check all that apply.
                                                                             ❑
         PO Box 847840
        Number           Street                                                  Contingent

         Boston, MA 02284-7840                                               ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
        ✔
        ❑      At least one of the debtors and another
                                                                             ❑   Debts to pension or profit-sharing plans, and other
        ✔
                                                                                 similar debts
        ❑      Check if this claim is for a community debt                   ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?                                          Traffic
        ✔
        ❑      No
        ❑      Yes
 4.23    Commonwealth of Massachusetts                                       Last 4 digits of account number 9702                                              $9.05
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         EZDriveMA Payment Processing Center
                                                                             As of the date you file, the claim is: Check all that apply.
                                                                             ❑
         PO Box 847840
        Number           Street                                                  Contingent

         Boston, MA 02284-7840                                               ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
        ✔
        ❑      At least one of the debtors and another
                                                                             ❑   Debts to pension or profit-sharing plans, and other
        ✔
                                                                                 similar debts
        ❑      Check if this claim is for a community debt                   ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?                                          Traffic
        ✔
        ❑      No
        ❑      Yes
 4.24    Credit Collection Service                                           Last 4 digits of account number 8206                                            $126.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 607
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Norwood, MA 02062                                                   ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Collection for Kemper Speciality CA
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 12 of 37
Filed 01/15/21                                                            Case 21-10096                                                                           Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.25    Credit First National Association                                   Last 4 digits of account number xxxx                                            $243.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 81315
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Cleveland, OH 44181-0315                                            ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Credit Card - charged off
        ❑      Yes
 4.26    Department of Motor Vehicles                                                                                                                         $67.00
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 825339
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Sacramento, CA 94232-5339                                           ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?
                                                                             ✔
                                                                             ❑
        ✔
        ❑      No
                                                                                 Other. Specify

        ❑      Yes
 4.27    Department of Taxation and Finance                                                                                                              unknown
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         Miscellaneous Tax Section
                                                                             As of the date you file, the claim is: Check all that apply.
         W A Harriman Campus
        Number           Street                                              ❑   Contingent
         Albany, NY 12227-0863                                               ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
        ✔
        ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
        ✔
        ❑
                                                                                 similar debts
               Check if this claim is for a community debt
                                                                             ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?
        ✔
        ❑      No
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 13 of 37
Filed 01/15/21                                                            Case 21-10096                                                                         Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.28    Direct Loan Servicing                                               Last 4 digits of account number 4084                                        $4,499.70
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 5609
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Greenville, TX 75403-5609                                           ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ✔
                                                                             ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Student Loans
        ❑      Yes
 4.29    Discover Financial Services LLC                                     Last 4 digits of account number xxxx                                        $7,239.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 15316
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Wilmington, DE 19850-5316                                           ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Credit Card - charged off
        ❑      Yes
 4.30    DSNB/Macys                                                          Last 4 digits of account number 5621                                        $2,253.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 8218
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Monroe, OH 45050                                                    ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Credit Card
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 14 of 37
Filed 01/15/21                                                            Case 21-10096                                                                           Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.31    Educational Employees Credit Union                                  Last 4 digits of account number 95                                              $577.55
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         2222 W Shaw Avenue
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Fresno, CA 93711                                                    ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No
        ❑      Yes
 4.32    FEB Destiny                                                         Last 4 digits of account number xxxx                                            $135.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 4499
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Beaverton, OR 97076                                                 ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Credit Card
        ❑      Yes
 4.33    First Premier Bank                                                  Last 4 digits of account number xxxx                                            $133.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         3820 N Louise Avenue
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Sioux Falls, SD 57107                                               ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Credit Card
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 15 of 37
Filed 01/15/21                                                            Case 21-10096                                                                           Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.34    Flat Rate Funding Group LLC                                                                                                                    $28,724.38
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         Attn: Brian Bennett
                                                                             As of the date you file, the claim is: Check all that apply.
         28745 Wick Road, Suite 100
        Number           Street                                              ❑   Contingent
         Romulus, MI 48174                                                   ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
        ✔
        ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
        ❑
                                                                                 similar debts
               Check if this claim is for a community debt
                                                                             ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?                                          Flat Rate Funding Group LLC v. N Transport &
        ✔
        ❑      No                                                                Bhupinder Singh. Case Number - 19CECG02639.
        ❑      Yes
                                                                                 Attorney for Flat Rate is Martensen Wright.

 4.35    Florida Turnpike Enterprise                                         Last 4 digits of account number 2223                                            $209.60
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 865509
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Orlando, FL 32886-5509                                              ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Traffic
        ❑      Yes
 4.36    Fresno Tractor Inc                                                                                                                                   $10.51
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         2730 W Whites Bridge Ave
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Fresno, CA 93706-1229                                               ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?
                                                                             ✔
                                                                             ❑
        ✔
        ❑      No
                                                                                 Other. Specify

        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 16 of 37
Filed 01/15/21                                                            Case 21-10096                                                                         Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.37    Gary Burrows                                                                                                                                    $2,029.69
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         1600 Enterprise Dr.
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Lemoore, CA 93245                                                   ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?
        ✔                                                                    ❑
        ❑
                                                                                 Other. Specify
               No
        ❑      Yes
 4.38    IPFs Corporation                                                                                                                               $13,583.46
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 100391
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Pasadena, CA 91189-0391                                             ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?
                                                                             ✔
                                                                             ❑
        ✔
        ❑      No
                                                                                 Other. Specify
                                                                                 Case Number - 18CECL12079. Attorney is Robert
        ❑      Yes                                                               Pollak

 4.39    IPFs Corporation                                                    Last 4 digits of account number 7945                                        $8,692.14
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 100391
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Pasadena, CA 91189-0391                                             ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 17 of 37
Filed 01/15/21                                                            Case 21-10096                                                                           Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.40    Kohls/Capital One                                                   Last 4 digits of account number xxxx                                            $396.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 3115
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Milwaukee, WI 53201-3115                                            ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Credit Card - charged off
        ❑      Yes
 4.41    Luis Bravo                                                                                                                                    $768,500.00
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         California Shine Construction
                                                                             As of the date you file, the claim is: Check all that apply.
         3251 North Marks Avenue
        Number           Street                                              ❑   Contingent
         Fresno, CA 93722                                                    ❑   Unliquidated
        City                              State     ZIP Code                 ✔
                                                                             ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
        ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
        ❑
                                                                                 similar debts
                                                                             ❑
               Check if this claim is for a community debt
                                                                                 Other. Specify
        Is the claim subject to offset?
        ✔
        ❑      No
        ❑   Yes
         Remarks: Case No: 20CECG00045




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 18 of 37
Filed 01/15/21                                                            Case 21-10096                                                                          Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.42    Maryland Transportation Authority                                   Last 4 digits of account number 5025                                            $36.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 17600
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Baltimore, MD 21297-7600                                            ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Traffic
        ❑      Yes
 4.43    Midland Credit Management Inc                                       Last 4 digits of account number 4165                                        $4,139.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         320 East Big Beaver, Suite 300
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Troy, MI 48083                                                      ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Collection for Citibank. Case Name-Midland v.
        ❑      Yes                                                               Singh. Case No: 20CECL03379.

 4.44    Midland Credit Management Inc                                       Last 4 digits of account number 1663                                        $6,848.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         320 East Big Beaver, Suite 300
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Troy, MI 48083                                                      ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Collection for Capital One
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 19 of 37
Filed 01/15/21                                                            Case 21-10096                                                                           Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.45    Midland Credit Management, Inc                                      Last 4 digits of account number xxxx                                            $945.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         350 Camino De La Reina Suite 100
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         San Diego, CA 92108                                                 ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Collection for Synchrony Bank
        ❑      Yes
 4.46    Nelson Cruz & Associates LLC                                        Last 4 digits of account number xxxx                                        $2,235.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         9535 Forest Lane, Suite 114
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Dallas, TX 75243                                                    ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Collection for Tempoe LLC
        ❑      Yes
 4.47    Pennsylvania Turnpike Commission                                    Last 4 digits of account number 0940                                             $79.30
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         Violation Processing Center
                                                                             As of the date you file, the claim is: Check all that apply.

        Number           Street
                                                                             ❑   Contingent

         Harrisburg, PA 17111
                                                                             ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims

        ✔                                                                    ❑
        ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        ❑      Check if this claim is for a community debt                   ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?                                          Traffic
        ✔
        ❑      No
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 20 of 37
Filed 01/15/21                                                            Case 21-10096                                                                           Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.48    Pennsylvania Turnpike Commission                                    Last 4 digits of account number 0940                                             $55.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         Violation Processing Center
                                                                             As of the date you file, the claim is: Check all that apply.

        Number           Street
                                                                             ❑   Contingent

         Harrisburg, PA 17111
                                                                             ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims

        ✔                                                                    ❑
        ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        ✔
        ❑      Check if this claim is for a community debt                   ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?                                          Traffic
        ✔
        ❑      No
        ❑      Yes
 4.49    Pennsylvania Turnpike Commission                                                                                                                    $190.40
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         Violation Processing Center
                                                                             As of the date you file, the claim is: Check all that apply.
         300 East Park Drive
        Number           Street                                              ❑   Contingent
         Harrisburg, PA 17111                                                ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
        ✔
        ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
        ✔
        ❑
                                                                                 similar debts
               Check if this claim is for a community debt
                                                                             ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?                                          Traffic
        ✔
        ❑      No
        ❑      Yes
 4.50    Portfolio Recovery                                                  Last 4 digits of account number xxxx                                        $6,233.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         120 Corporate Blvd Suite 100
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Norfolk, VA 23502                                                   ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Collection for Synchrony Bank. Case Name-Portfolio
        ❑      Yes                                                               v Kaur. Case No: 20CECL04955.




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 21 of 37
Filed 01/15/21                                                            Case 21-10096                                                                           Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.51    Portfolio Recovery                                                  Last 4 digits of account number xxxx                                        $3,902.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         120 Corporate Blvd Suite 100
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Norfolk, VA 23502                                                   ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Collection for Synchrony Bank. Case Name -
        ❑      Yes                                                               Portfolio Recovery v Kaur. Case No: 20CECL02907.

 4.52    PrePass                                                             Last 4 digits of account number 5893                                            $501.55
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 52774
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Phoenix, AZ 85072                                                   ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Traffic
        ❑      Yes
 4.53    Professional Account Management, LLC                                Last 4 digits of account number 5491                                        $1,278.70
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 1153
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Milwaukee, WI 53201-1153                                            ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Collection Agency
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 22 of 37
Filed 01/15/21                                                            Case 21-10096                                                                           Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.54    Professional Account Management, LLC                                Last 4 digits of account number 4641                                             $96.50
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 3032
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Milwaukee, WI 53201                                                 ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Traffic
        ❑      Yes
 4.55    Progressive Leasing                                                 Last 4 digits of account number 8336                                        $1,292.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         256 Data Dr.
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Draper, UT 84020                                                    ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Used to purchase furniture
        ❑      Yes
 4.56    Superior Court of California,                                       Last 4 digits of account number 4518                                            $183.25
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         County of Nevada
         Truckee Branch                                                      As of the date you file, the claim is: Check all that apply.

         10075 Levon Avenue, Suite 107                                       ❑   Contingent
        Number           Street                                              ❑   Unliquidated
         Fresno, CA 93722-8758                                               ❑   Disputed
        City                              State     ZIP Code
                                                                             Type of NONPRIORITY unsecured claim:
        Who incurred the debt? Check one.
                                                                             ❑   Student loans
        ❑      Debtor 1 only
                                                                             ❑   Obligations arising out of a separation agreement or
        ❑      Debtor 2 only                                                     divorce that you did not report as priority claims
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Debts to pension or profit-sharing plans, and other
        ✔
        ❑      At least one of the debtors and another                           similar debts
        ✔
        ❑                                                                    ✔
                                                                             ❑   Other. Specify
               Check if this claim is for a community debt
                                                                                 Traffic
        Is the claim subject to offset?
        ✔
        ❑      No
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 23 of 37
Filed 01/15/21                                                            Case 21-10096                                                                           Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.57    SYNCB/Wal-Mart                                                                                                                                      $111.00
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 965024
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Orlando, FL 32896-5024                                              ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?
                                                                             ✔
                                                                             ❑
        ✔
        ❑      No
                                                                                 Other. Specify
                                                                                 Credit Card
        ❑      Yes
 4.58    Synchrony Bank                                                                                                                                  $3,500.00
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         Bankruptcy Department
                                                                             As of the date you file, the claim is: Check all that apply.
         PO Box 965061
        Number           Street                                              ❑   Contingent
         Orlando, FL 32896                                                   ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
        ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
        ✔
        ❑
                                                                                 similar debts
               Check if this claim is for a community debt
                                                                             ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?                                          Walmart card
        ✔
        ❑      No
        ❑      Yes
 4.59    TD Bank USA/Target Credit                                                                                                                           $381.00
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         NCD-040
                                                                             As of the date you file, the claim is: Check all that apply.
         PO Box 1470
        Number           Street                                              ❑   Contingent
         Minneapolis, MN 55440                                               ❑   Unliquidated
        City                              State     ZIP Code                 ❑   Disputed
        Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
        ❑      Debtor 1 only                                                 ❑   Student loans
        ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
        ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
        ✔
        ❑
                                                                                 similar debts
               Check if this claim is for a community debt
                                                                             ✔
                                                                             ❑   Other. Specify
        Is the claim subject to offset?                                          Credit Card - charged off
        ✔
        ❑      No
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 24 of 37
Filed 01/15/21                                                            Case 21-10096                                                                           Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.60    TD Bank USA/Target Credit                                           Last 4 digits of account number xxxx                                        $2,523.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         P.O. Box 673
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Minneapolis, MN 55440                                               ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Credit Card
        ❑      Yes
 4.61    The Bureaus                                                         Last 4 digits of account number xxxx                                            $573.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         650 Dundee Road, Suite 370
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Northbrook, IL 60062                                                ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Collection for Capital One Bank
        ❑      Yes
 4.62    Toyota Motor Credit Corp                                            Last 4 digits of account number xxxx                                        unknown
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 9786
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Cedar Rapids, IA 52409                                              ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Notice
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 25 of 37
Filed 01/15/21                                                            Case 21-10096                                                                           Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.63    Verizon Wireless                                                    Last 4 digits of account number xxxx                                        $1,074.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 650051
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Dallas, TX 75265                                                    ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                In Collection
        ❑      Yes
 4.64    Violations Processing Center                                                                                                                        $155.00
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 15186
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Albany, NY 12212-5186                                               ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?
                                                                             ✔
                                                                             ❑
        ✔
        ❑      No
                                                                                 Other. Specify
                                                                                 Traffic
        ❑      Yes
 4.65    Violations Processing Center                                                                                                                         $58.00
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 15186
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Albany, NY 12212-5186                                               ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?
                                                                             ✔
                                                                             ❑
        ✔
        ❑      No
                                                                                 Other. Specify
                                                                                 Traffic
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 26 of 37
Filed 01/15/21                                                            Case 21-10096                                                                           Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.66    Violations Processing Center                                                                                                                        $342.25
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 15186
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Albany, NY 12212-5186                                               ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?
                                                                             ✔
                                                                             ❑
        ✔
        ❑      No
                                                                                 Other. Specify
                                                                                 Traffic
        ❑      Yes
 4.67    Violations Processing Center                                                                                                                         $92.00
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 15186
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Albany, NY 12212-5186                                               ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?
                                                                             ✔
                                                                             ❑
        ✔
        ❑      No
                                                                                 Other. Specify
                                                                                 Traffic
        ❑      Yes
 4.68    Violations Processing Center                                                                                                                         $63.50
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 15186
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Albany, NY 12212-5186                                               ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?
                                                                             ✔
                                                                             ❑
        ✔
        ❑      No
                                                                                 Other. Specify
                                                                                 Traffic
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 27 of 37
Filed 01/15/21                                                            Case 21-10096                                                                           Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.69    Violations Processing Center                                                                                                                        $155.00
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 15186
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Albany, NY 12212-5186                                               ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?
                                                                             ✔
                                                                             ❑
        ✔
        ❑      No
                                                                                 Other. Specify
                                                                                 Traffic
        ❑      Yes
 4.70    Violations Processing Center                                                                                                                         $65.90
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 15186
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Albany, NY 12212-5186                                               ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?
                                                                             ✔
                                                                             ❑
        ✔
        ❑      No
                                                                                 Other. Specify
                                                                                 Traffic
        ❑      Yes
 4.71    Violations Processing Department                                    Last 4 digits of account number 1694                                             $50.00
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         PO Box 26925
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         San Francisco, CA 94126                                             ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ✔
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?                                      ✔
                                                                             ❑
        ✔
                                                                                 Other. Specify
        ❑      No                                                                Traffic
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 28 of 37
Filed 01/15/21                                                            Case 21-10096                                                                          Doc 1


  Debtor 1              Bhupinder                                    Singh
  Debtor 2              Navneet                                      Kaur                                             Case number (if known)
                        First Name             Middle Name           Last Name

  Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

   After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


 4.72    West Creek Financial                                                                                                                            unknown
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         4951 Lake Brook Drive
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Glen Allen, VA 23060                                                ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?
                                                                             ✔
                                                                             ❑
        ✔
        ❑      No
                                                                                 Other. Specify
                                                                                 Lease
        ❑      Yes
 4.73    Wishon Radiological Medical Group, Inc                                                                                                              $58.00
                                                                             Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                             When was the debt incurred?
         3075 E Imperial Hwy, Suite 200
        Number           Street                                              As of the date you file, the claim is: Check all that apply.
         Brea, CA 92821                                                      ❑   Contingent
        City                              State     ZIP Code                 ❑   Unliquidated
        Who incurred the debt? Check one.                                    ❑   Disputed
        ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
        ❑      Debtor 2 only                                                 ❑   Student loans
        ✔
        ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
        ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
        ✔
        ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
        Is the claim subject to offset?
                                                                             ✔
                                                                             ❑
        ✔
        ❑      No
                                                                                 Other. Specify
                                                                                 Medical Bill
        ❑      Yes




 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 29 of 37
Filed 01/15/21                                                            Case 21-10096                                                                                Doc 1


  Debtor 1              Bhupinder                                   Singh
  Debtor 2              Navneet                                     Kaur                                              Case number (if known)
                        First Name          Middle Name              Last Name

  Part 3: List Others to Be Notified About a Debt That You Already Listed

   5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
      agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
      if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
      to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
         AT&T Mobility                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 6463                                                   Line   4.3   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                                    ✔
                                                                                                   ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Carol Stream, IL 60197-6463
        City                                  State      ZIP Code      Last 4 digits of account number

         Best Buy Credit Services                                      On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 78009                                                  Line 4.43 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                                    ✔
                                                                                                   ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Phoenix, AZ 85062-8009
        City                                  State      ZIP Code      Last 4 digits of account number 4165

         Card Services                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 6294                                                   Line 4.10 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                                    ✔
                                                                                                   ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Carol Stream, IL 60197-6294
        City                                  State      ZIP Code      Last 4 digits of account number

         Chase Card Services - JPMCB                                   On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         301 N Walnut Street, Floor 09                                 Line 4.10 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                                    ✔
                                                                                                   ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Wilmington, DE 19801-3935
        City                                  State      ZIP Code      Last 4 digits of account number

         Chase Card Services - JPMCB                                   On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 15298                                                  Line 4.10 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                                    ✔
                                                                                                   ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Wilmington, DE 19850-5298
        City                                  State      ZIP Code      Last 4 digits of account number

         Citibank, NA                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         701 East 60th Street North                                    Line 4.43 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                                    ✔
                                                                                                   ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Sioux Falls, SD 57117
        City                                  State      ZIP Code      Last 4 digits of account number 4165

         Credit Collection Service                                     On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         725 Canton Street                                             Line 4.24 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                                    ✔
                                                                                                   ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Norwood, MA 02062
        City                                  State      ZIP Code      Last 4 digits of account number




 Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                page 30 of 37
Filed 01/15/21                                                      Case 21-10096                                                                               Doc 1


  Debtor 1              Bhupinder                               Singh
  Debtor 2              Navneet                                 Kaur                                            Case number (if known)
                        First Name       Middle Name            Last Name

  Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

         Credit First National Association                       On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 81083                                            Line 4.25 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                              ✔
                                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Cleveland, OH 44181
        City                                 State   ZIP Code    Last 4 digits of account number

         Department of Industrial Relations Labor                On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                           ✔ Part 1: Creditors with Priority Unsecured Claims
         Commissioner's Office
        Name                                                     Line 2.10 of (Check one): ❑
         770 East Shaw Avenue, Suite 222                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
         Fresno, CA 93710                                        Last 4 digits of account number
        City                                 State   ZIP Code


         Department of Industrial Relations Labor                On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                              ✔ Part 1: Creditors with Priority Unsecured Claims
         Commissioner's Office
        Name                                                     Line   2.9   of (Check one): ❑
         770 East Shaw Avenue, Suite 222                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
         Fresno, CA 93710                                        Last 4 digits of account number
        City                                 State   ZIP Code


         Department of Industrial Relations Labor                On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                              ✔ Part 1: Creditors with Priority Unsecured Claims
         Commissioner's Office
        Name                                                     Line   2.2   of (Check one): ❑
         770 East Shaw Avenue, Suite 222                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
         Fresno, CA 93710                                        Last 4 digits of account number
        City                                 State   ZIP Code


         Department of Industrial Relations Labor                On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                              ✔ Part 1: Creditors with Priority Unsecured Claims
         Commissioner's Office
        Name                                                     Line   2.8   of (Check one): ❑
         770 East Shaw Avenue, Suite 222                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
         Fresno, CA 93710                                        Last 4 digits of account number
        City                                 State   ZIP Code


         Department of Industrial Relations Labor                On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                              ✔ Part 1: Creditors with Priority Unsecured Claims
         Commissioner's Office
        Name                                                     Line   2.7   of (Check one): ❑
         770 East Shaw Avenue, Suite 222                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
         Fresno, CA 93710                                        Last 4 digits of account number
        City                                 State   ZIP Code


         Educational Employees Credit Union                      On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 5242                                             Line 4.31 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                              ✔
                                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Fresno, CA 93755-5242
        City                                 State   ZIP Code    Last 4 digits of account number




 Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              page 31 of 37
Filed 01/15/21                                                      Case 21-10096                                                                               Doc 1


  Debtor 1              Bhupinder                               Singh
  Debtor 2              Navneet                                 Kaur                                            Case number (if known)
                        First Name         Middle Name          Last Name

  Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

         Fedloan Servicing                                       On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 60610                                            Line 4.28 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                              ✔
                                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Harrisburg, PA 17106
        City                                State    ZIP Code    Last 4 digits of account number

         First Premier Bank                                      On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         601 South Minnesota Avenue                              Line 4.33 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                              ✔
                                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Sioux Falls, SD 57104
        City                                State    ZIP Code    Last 4 digits of account number

         Franklin Collection Service Inc                         On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         2978 West Jackson Street                                Line   4.3   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                              ✔
                                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Tupelo, MS 38803
        City                                State    ZIP Code    Last 4 digits of account number 2808

         Gary Burrows                                            On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 456                                              Line 4.37 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                              ✔
                                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Lemoore, CA 93245
        City                                State    ZIP Code    Last 4 digits of account number

         Haddad Law Firm, PLC                                    On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         30600 Telegraph Road, Suite 3150                        Line 4.34 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                              ✔
                                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Franklin, MI 48025
        City                                State    ZIP Code    Last 4 digits of account number

         Hunt & Henriques                                        On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
                                                                 Line   4.8   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                             ✔
         Attorneys at Law
         151 Bernal Road Suite 8                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
                                                                 Last 4 digits of account number
         San Jose, CA 95119-1306
        City                                State    ZIP Code


         Hunt & Henriques                                        On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
                                                                 Line 4.50 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                             ✔
         Attorneys at Law
         151 Bernal Road Suite 8                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
                                                                 Last 4 digits of account number
         San Jose, CA 95119-1306
        City                                State    ZIP Code




 Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              page 32 of 37
Filed 01/15/21                                                    Case 21-10096                                                                               Doc 1


  Debtor 1              Bhupinder                             Singh
  Debtor 2              Navneet                               Kaur                                            Case number (if known)
                        First Name       Middle Name          Last Name

  Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

         Hunt & Henriques                                      On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
                                                               Line 4.51 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
         Attorneys at Law
         151 Bernal Road Suite 8                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
                                                               Last 4 digits of account number
         San Jose, CA 95119-1306
        City                              State    ZIP Code


         IPFs Corporation                                      On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 100391                                         Line 4.38 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                            ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Pasadena, CA 91189-0391
        City                              State    ZIP Code    Last 4 digits of account number

         Jack H. Pogosian                                      On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
                                                               Line 4.43 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
         Midland Credit Management
         350 Camino De La Reina, Suite 100                                                 ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
                                                               Last 4 digits of account number
         San Diego, CA 92108
        City                              State    ZIP Code


         Law Office of Harris and Zide                         On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         1445 Huntington Drive #300                            Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                            ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         South Pasadena, CA 91030
        City                              State    ZIP Code    Last 4 digits of account number

         Law Office of Harris and Zide                         On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         1445 Huntington Drive #300                            Line   4.5   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                            ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         South Pasadena, CA 91030
        City                              State    ZIP Code    Last 4 digits of account number 6165

         Linebarger Goggan Blair & Sampson, LLP                On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
                                                               Line 4.35 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
         Attorneys At Law
         5850 T.G. Lee Blvd, Suite 310                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
                                                               Last 4 digits of account number
         Orlando, FL 32822-4409
        City                              State    ZIP Code


         Lowe's/Synchrony Bank                                 On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 530914                                         Line 4.51 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                            ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Atlanta, GA 30353-0914
        City                              State    ZIP Code    Last 4 digits of account number 2896




 Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                              page 33 of 37
Filed 01/15/21                                                     Case 21-10096                                                                               Doc 1


  Debtor 1              Bhupinder                              Singh
  Debtor 2              Navneet                                Kaur                                            Case number (if known)
                        First Name        Middle Name          Last Name

  Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

         Macy's                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 6167                                            Line 4.30 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                             ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Sioux Falls, SD 57117-6167
        City                               State    ZIP Code    Last 4 digits of account number

         Martensen Wright PC                                    On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
                                                                Line 4.34 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
         Leanna L. Henderson
         One Capitol Mall, Suite 670                                                        ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
                                                                Last 4 digits of account number 2639
         Sacramento, CA 95814
        City                               State    ZIP Code


         Midland Credit Management, Inc                         On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 301030                                          Line 4.43 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                             ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Los Angeles, CA 90030-1030
        City                               State    ZIP Code    Last 4 digits of account number

         Mike Chappars                                          On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
                                                                Line 4.41 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
         Law Office of Mike Chappars
         1416 Clovis Avenue, Suite 206                                                      ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
                                                                Last 4 digits of account number
         Clovis, CA 93612
        City                               State    ZIP Code


         PAM-PA Turnpike                                        On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 1153                                            Line 4.53 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                             ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Milwaukee, WI 53201-1153
        City                               State    ZIP Code    Last 4 digits of account number

         PAM-PA Turnpike                                        On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 1153                                            Line 4.54 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                             ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Milwaukee, WI 53201-1153
        City                               State    ZIP Code    Last 4 digits of account number

         Robert L. Pollak                                       On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
                                                                Line 4.38 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
         Glassberg, Pollak & Associates
         1000 4th Street, Suite 570                                                         ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
                                                                Last 4 digits of account number
         San Rafael, CA 94901-3118
        City                               State    ZIP Code




 Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              page 34 of 37
Filed 01/15/21                                                     Case 21-10096                                                                               Doc 1


  Debtor 1              Bhupinder                              Singh
  Debtor 2              Navneet                                Kaur                                            Case number (if known)
                        First Name        Middle Name          Last Name

  Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

         Synchrony Bank                                         On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 965033                                          Line 4.50 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                             ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Orlando, FL 32896-5033
        City                               State    ZIP Code    Last 4 digits of account number 4913

         Synchrony Bank                                         On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 965033                                          Line 4.51 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                             ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Orlando, FL 32896-5033
        City                               State    ZIP Code    Last 4 digits of account number

         United States Attorney                                 On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                             ✔ Part 1: Creditors with Priority Unsecured Claims
        Name
                                                                Line   2.3   of (Check one): ❑
         (For Internal Revenue Service)
         2500 Tulare Street, Suite 4401                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
                                                                Last 4 digits of account number
         Fresno, CA 93721
        City                               State    ZIP Code


         United States Attorney                                 On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                             ✔ Part 1: Creditors with Priority Unsecured Claims
        Name
                                                                Line   2.4   of (Check one): ❑
         (For Internal Revenue Service)
         2500 Tulare Street, Suite 4401                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
                                                                Last 4 digits of account number
         Fresno, CA 93721
        City                               State    ZIP Code


         United States Attorney                                 On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                             ✔ Part 1: Creditors with Priority Unsecured Claims
        Name
                                                                Line   2.5   of (Check one): ❑
         (For Internal Revenue Service)
         2500 Tulare Street, Suite 4401                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
                                                                Last 4 digits of account number
         Fresno, CA 93721
        City                               State    ZIP Code


         United States Attorney                                 On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                             ✔ Part 1: Creditors with Priority Unsecured Claims
        Name
                                                                Line   2.1   of (Check one): ❑
         (For Internal Revenue Service)
         2500 Tulare Street, Suite 4401                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
                                                                Last 4 digits of account number
         Fresno, CA 93721
        City                               State    ZIP Code


         United States Department of Justice                    On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                             ✔ Part 1: Creditors with Priority Unsecured Claims
        Name
                                                                Line   2.3   of (Check one): ❑
         Civil Trial Section Western Region
         Box 683 Ben Franklin Station                                                       ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
                                                                Last 4 digits of account number
         Washington, DC 20044
        City                               State    ZIP Code




 Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              page 35 of 37
Filed 01/15/21                                                   Case 21-10096                                                                               Doc 1


  Debtor 1              Bhupinder                            Singh
  Debtor 2              Navneet                              Kaur                                            Case number (if known)
                        First Name      Middle Name          Last Name

  Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

         United States Department of Justice                  On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                           ✔ Part 1: Creditors with Priority Unsecured Claims
        Name
                                                              Line   2.4   of (Check one): ❑
         Civil Trial Section Western Region
         Box 683 Ben Franklin Station                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
                                                              Last 4 digits of account number
         Washington, DC 20044
        City                              State   ZIP Code


         United States Department of Justice                  On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                           ✔ Part 1: Creditors with Priority Unsecured Claims
        Name
                                                              Line   2.5   of (Check one): ❑
         Civil Trial Section Western Region
         Box 683 Ben Franklin Station                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
                                                              Last 4 digits of account number
         Washington, DC 20044
        City                              State   ZIP Code


         United States Department of Justice                  On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                           ✔ Part 1: Creditors with Priority Unsecured Claims
        Name
                                                              Line   2.1   of (Check one): ❑
         Civil Trial Section Western Region
         Box 683 Ben Franklin Station                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Number           Street
                                                              Last 4 digits of account number
         Washington, DC 20044
        City                              State   ZIP Code


         Walmart Masters Card/SYNCB                           On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 960024                                        Line 4.50 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                           ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Orlando, FL 32896-0024
        City                              State   ZIP Code    Last 4 digits of account number 4913

         Wishon Radiological Medical Group, Inc               On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
         PO Box 28930                                         Line 4.73 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                           ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
         Fresno, CA 93729
        City                              State   ZIP Code    Last 4 digits of account number




 Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                              page 36 of 37
Filed 01/15/21                                                               Case 21-10096                                                                    Doc 1


  Debtor 1              Bhupinder                                   Singh
  Debtor 2              Navneet                                     Kaur                                        Case number (if known)
                        First Name           Middle Name             Last Name

  Part 4: Add the Amounts for Each Type of Unsecured Claim

   6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
      type of unsecured claim.




                                                                                             Total claim


                    6a. Domestic support obligations                               6a.                              $0.00
  Total claims
  from Part 1       6b. Taxes and certain other debts you owe the                  6b.                         $16,841.69
                        government

                    6c. Claims for death or personal injury while you              6c.                              $0.00
                        were intoxicated

                    6d. Other. Add all other priority unsecured claims.            6d.   +                     $80,555.50
                        Write that amount here.

                    6e. Total. Add lines 6a through 6d.                            6e.                          $97,397.19




                                                                                             Total claim


                    6f. Student loans                                              6f.                          $4,499.70
  Total claims
  from Part 2       6g. Obligations arising out of a separation                    6g.                              $0.00
                        agreement or divorce that you did not report as
                        priority claims

                    6h. Debts to pension or profit-sharing plans, and              6h.                              $0.00
                        other similar debts

                    6i. Other. Add all other nonpriority unsecured claims.         6i.   +                    $926,251.66
                        Write that amount here.

                    6j. Total. Add lines 6f through 6i.                            6j.                         $930,751.36




 Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 37 of 37
Filed 01/15/21                                                                 Case 21-10096                                                                                   Doc 1

  Fill in this information to identify your case:

      Debtor 1                   Bhupinder                                Singh
                                 First Name           Middle Name         Last Name

      Debtor 2                   Navneet                                  Kaur
      (Spouse, if filing)        First Name           Middle Name         Last Name

      United States Bankruptcy Court for the:                       Eastern District of California

      Case number                                                                                                                             ❑    Check if this is an
      (if known)                                                                                                                                   amended filing


 Official Form 106G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
 needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
 known).

  1.     Do you have any executory contracts or unexpired leases?
         ✔No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
         ❑
         ❑Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
 2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
        vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



        Person or company with whom you have the contract or lease                               State what the contract or lease is for

 2.1

         Name

         Number         Street

         City                                 State   ZIP Code

 2.2

         Name

         Number         Street

         City                                 State   ZIP Code

 2.3

         Name

         Number         Street

         City                                 State   ZIP Code

 2.4

         Name

         Number         Street

         City                                 State   ZIP Code




 Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
Filed 01/15/21                                                                     Case 21-10096                                                                               Doc 1

  Fill in this information to identify your case:

   Debtor 1                        Bhupinder                                  Singh
                                  First Name              Middle Name         Last Name

   Debtor 2                        Navneet                                    Kaur
   (Spouse, if filing)            First Name              Middle Name         Last Name

   United States Bankruptcy Court for the:                              Eastern District of California

   Case number                                                                                                                                ❑    Check if this is an
   (if known)                                                                                                                                      amended filing


 Official Form 106H
 Schedule H: Your Codebtors                                                                                                                                                  12/15
 Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
 both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
 the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

  1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
       ❑No
       ✔Yes
       ❑
  2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
     Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       ❑No. Go to line 3.
       ✔Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
       ❑
         ❑No
         ✔Yes. In which community state or territory did you live? California
         ❑                                                                                               . Fill in the name and current address of that person.
                Kaur, Navneet
                Name of your spouse, former spouse, or legal equivalent
                5348 West Brown Ave
                Number          Street
                Fresno, CA 93722
                City                                   State   ZIP Code
          ✔Yes. In which community state or territory did you live?
          ❑                                                                California                    . Fill in the name and current address of that person.
                Singh, Bhupinder
                Name of your spouse, former spouse, or legal equivalent
                5348 West Brown Ave
                Number          Street
                Fresno, CA 93722
                City                                   State   ZIP Code

  3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
     codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
     Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

       Column 1: Your codebtor                                                                                 Column 2: The creditor to whom you owe the debt
                                                                                                                 Check all schedules that apply:
 3.1                                                                                                                               2.7, 2.8, 2.9, 2.10,
       JNB Properties LLC
       Name
                                                                                                                                   2.11, 2.12, 2.13,
                                                                                                                                   2.14, 2.15, 2.21,
       294 N Fruit Avenue
       Number          Street
                                                                                                                 ✔Schedule D, line 2.22
                                                                                                                 ❑
       Fresno, CA 93706                                                                                          ✔Schedule E/F, line
                                                                                                                 ❑                     4.11
       City                                    State     ZIP Code
                                                                                                                 ❑Schedule G, line
 3.2                                                                                                                               2.7, 2.8, 2.9, 2.10,
       JNB Properties LLC
       Name
                                                                                                                                   2.11, 2.12, 2.13,
                                                                                                                                   2.14, 2.15, 2.21,
       5348 West Brown Avenue
       Number          Street
                                                                                                                 ✔Schedule D, line 2.22
                                                                                                                 ❑
       Fresno, CA 93722                                                                                          ✔Schedule E/F, line
                                                                                                                 ❑                     4.11
       City                                    State     ZIP Code
                                                                                                                 ❑Schedule G, line
 Official Form 106H                                                               Schedule H: Your Codebtors                                                             page 1 of 1
  3.3
     JNB Truck & Trailer Repair Service
                                                                                             ✔Schedule D, line 2.1, 2.16
                                                                                             ❑
FiledName
      01/15/21                                                Case 21-10096                  ✔Schedule E/F, line 2.10, 4.37
                                                                                             ❑                                                     Doc 1
        620 N Marks Ave
        Number     Street                                                                    ❑Schedule G, line
   Debtor 1
       Fresno,       Bhupinder
               CA 93726                                   Singh
   Debtor
      City2          Navneet        State      ZIP Code   Kaur                                        Case number (if known)
                       First Name           Middle Name   Last Name



               Additional Page to List More Codebtors

        Column 1: Your codebtor                                                            Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:
  3.3                                                                                                          2.3, 2.4, 2.5, 2.17,
        N Transport LLC
                                                                                                               2.18, 2.19, 2.20,
        Name
        5348 West Brown Avenue
                                                                                             ✔Schedule D, line 2.21, 2.22
                                                                                             ❑
        Number     Street                                                                                        2.2, 4.3, 2.3, 2.4,
        Fresno, CA 93722                                                                                         2.5, 2.6, 4.6, 2.7,
        City                        State     ZIP Code                                                           2.8, 2.9, 2.10,
                                                                                                                 4.12, 4.13, 4.17,
                                                                                                                 4.18, 4.19, 4.20,
                                                                                                                 4.21, 4.22, 4.23,
                                                                                                                 4.26, 4.27, 4.34,
                                                                                                                 4.35, 4.38, 4.39,
                                                                                                                 4.42, 4.47, 4.48,
                                                                                                                 4.49, 4.52, 4.53,
                                                                                                                 4.56, 4.64, 4.65,
                                                                                                                 4.66, 4.67, 4.68,
                                                                                             ✔Schedule E/F, line 4.69, 4.70, 4.71
                                                                                             ❑
                                                                                             ❑Schedule G, line
  3.4
        Rathaur & Sons Trucking                                                              ❑Schedule D, line
        Name                                                                                 ✔Schedule E/F, line
                                                                                             ❑                     4.36
        5348 West Brown Avenue
        Number     Street                                                                    ❑Schedule G, line
        Fresno, CA 93722
        City                        State     ZIP Code




  Official Form 106H                                          Schedule H: Your Codebtors                                                     page 2 of 2
Filed 01/15/21                                                               Case 21-10096                                                                                  Doc 1

  Fill in this information to identify your case:

   Debtor 1                   Bhupinder                                 Singh
                              First Name            Middle Name         Last Name

   Debtor 2                   Navneet                                   Kaur
   (Spouse, if filing)        First Name            Middle Name         Last Name                                                 Check if this is:

   United States Bankruptcy Court for the:                        Eastern District of California                                  ❑An amended filing
                                                                                                                                  ❑A supplement showing postpetition
   Case number                                                                                                                         chapter 13 income as of the following date:
   (if known)

                                                                                                                                       MM / DD / YYYY

 Official Form 106I
 Schedule I: Your Income                                                                                                                                                 12/15
 Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
 information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
 spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
 additional pages, write your name and case number (if known). Answer every question.


  Part 1: Describe Employment


  1. Fill in your employment
     information.                                                                 Debtor 1                                          Debtor 2 or non-filing spouse


      If you have more than one job,            Employment status            ✔Employed ❑Not Employed
                                                                             ❑                                                            ✔ Not Employed
                                                                                                                                ❑Employed ❑
      attach a separate page with
      information about additional              Occupation                   Truck Driver                                       Homemaker
      employers.
                                                Employer's name              Self Employed
      Include part time, seasonal, or
      self-employed work.
                                                Employer's address           5348 West Brown Avenue
      Occupation may include student                                           Number Street                                    Number Street
      or homemaker, if it applies.
                                                                             Rathaur & Sons Trucking




                                                                             Fresno, CA 93722
                                                                               City                     State   Zip Code        City                    State      Zip Code
                                                How long employed there? 1 year 3 months



  Part 2: Give Details About Monthly Income


      Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
      are separated.
      If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
      attach a separate sheet to this form.

                                                                                                            For Debtor 1     For Debtor 2 or
                                                                                                                             non-filing spouse

  2. List monthly gross wages, salary, and commissions (before all payroll
     deductions.) If not paid monthly, calculate what the monthly wage would be.               2.                 $0.00                      $0.00

  3. Estimate and list monthly overtime pay.                                                   3.   +             $0.00     +                $0.00


  4. Calculate gross income. Add line 2 + line 3.                                              4.                 $0.00                      $0.00




 Official Form 106I                                                             Schedule I: Your Income                                                                 page 1
Filed 01/15/21                                                                                           Case 21-10096                                                                        Doc 1

  Debtor 1                   Bhupinder                                                          Singh
  Debtor 2                   Navneet                                                            Kaur                                            Case number (if known)
                             First Name                      Middle Name                         Last Name


                                                                                                                                     For Debtor 1       For Debtor 2 or
                                                                                                                                                        non-filing spouse
       Copy line 4 here....................................................................................➔            4.                 $0.00                    $0.00
  5.   List all payroll deductions:
       5a. Tax, Medicare, and Social Security deductions                                                                5a.                $0.00                    $0.00
       5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
       5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00
       5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00
       5e. Insurance                                                                                                    5e.                $0.00                    $0.00
       5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
       5g. Union dues                                                                                                   5g.                $0.00                    $0.00

       5h. Other deductions. Specify:                                                                                   5h.   +            $0.00        +           $0.00

  6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.                 $0.00                    $0.00
  7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.                 $0.00                    $0.00
  8.   List all other income regularly received:
       8a. Net income from rental property and from operating a business,
           profession, or farm
             Attach a statement for each property and business showing gross receipts,
             ordinary and necessary business expenses, and the total monthly net income.                                8a.                $0.00                    $0.00
       8b. Interest and dividends                                                                                       8b.                $0.00                    $0.00
       8c. Family support payments that you, a non-filing spouse, or a dependent
           regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
       8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
       8e. Social Security                                                                                              8e.                $0.00                    $0.00
       8f. Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                                                   8f.                $0.00                    $0.00
       8g. Pension or retirement income                                                                                 8g.                $0.00                    $0.00

       8h. Other monthly income. Specify: Truck Driving (1099 income)                                                   8h.   +         $6,000.00       +           $0.00


  9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.              $6,000.00                    $0.00

  10. Calculate monthly income. Add line 7 + line 9.
      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $6,000.00   +                $0.00        =       $6,000.00

  11. State all other regular contributions to the expenses that you list in Schedule J.
       Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
       friends or relatives.
       Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

       Specify:                                                                                                                                                          11. +             $0.00
  12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
      amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $6,000.00
                                                                                                                                                                                  Combined
                                                                                                                                                                                  monthly income
  13. Do you expect an increase or decrease within the year after you file this form?
       ✔ No.
       ❑
       ❑Yes. Explain:
 Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
Filed 01/15/21                                                                         Case 21-10096                                                                        Doc 1

  Fill in this information to identify your case:

   Debtor 1                   Bhupinder                                       Singh
                              First Name              Middle Name            Last Name                                Check if this is:
   Debtor 2                   Navneet                                         Kaur                                    ❑An amended filing
   (Spouse, if filing)        First Name              Middle Name            Last Name                                ❑A supplement showing postpetition
                                                                                                                          chapter 13 income as of the following date:
   United States Bankruptcy Court for the:                            Eastern District of California

   Case number                                                                                                            MM / DD / YYYY
   (if known)



 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                                 12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
 needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

  Part 1: Describe Your Household

  1. Is this a joint case?

      ❑No. Go to line 2.
      ✔Yes. Does Debtor 2 live in a separate household?
      ❑
             ✔ No
             ❑
             ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
  2. Do you have dependents?                        ❑No
      Do not list Debtor 1 and                      ✔Yes. Fill out this information for
                                                    ❑                                       Dependent's relationship to          Dependent's         Does dependent live
      Debtor 2.                                                                             Debtor 1 or Debtor 2                 age                 with you?
                                                       each dependent...............
      Do not state the dependents' names.                                                    Child                               14                        ✔Yes.
                                                                                                                                                      ❑No. ❑
                                                                                             Child                               2                         ✔Yes.
                                                                                                                                                      ❑No. ❑
                                                                                             Child                               2                         ✔Yes.
                                                                                                                                                      ❑No. ❑
                                                                                                                                                      ❑No. ❑Yes.
                                                                                                                                                      ❑No. ❑Yes.
  3. Do your expenses include expenses              ✔ No
                                                    ❑
     of people other than yourself and
     your dependents?
                                                    ❑Yes


  Part 2: Estimate Your Ongoing Monthly Expenses

  Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
  the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

  Include expenses paid for with non-cash government assistance if you know the value of                                                      Your expenses
  such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
     ground or lot.                                                                                                                   4.                         $0.00


      If not included in line 4:
                                                                                                                                      4a.                        $0.00
      4a. Real estate taxes
                                                                                                                                      4b.                        $0.00
      4b. Property, homeowner's, or renter's insurance
                                                                                                                                      4c.                        $0.00
      4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                      4d.                        $0.00
      4d. Homeowner's association or condominium dues




 Official Form 106J                                                                      Schedule J: Your Expenses                                                         page 1
Filed 01/15/21                                                               Case 21-10096                                                              Doc 1

  Debtor 1              Bhupinder                                       Singh
  Debtor 2              Navneet                                         Kaur                                  Case number (if known)
                        First Name             Middle Name               Last Name


                                                                                                                              Your expenses

  5.    Additional mortgage payments for your residence, such as home equity loans                                  5.                          $0.00

  6.    Utilities:
        6a. Electricity, heat, natural gas                                                                          6a.                       $100.00

        6b. Water, sewer, garbage collection                                                                        6b.                       $140.00
        6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                       $340.00

        6d. Other. Specify:                        Solar Lease                                                      6d.                        $75.00

  7.    Food and housekeeping supplies                                                                              7.                        $800.00

  8.    Childcare and children’s education costs                                                                    8.                        $100.00

  9.    Clothing, laundry, and dry cleaning                                                                         9.                        $550.00

  10. Personal care products and services                                                                           10.                       $100.00

  11.   Medical and dental expenses                                                                                 11.                       $175.00

  12. Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                                  12.                       $100.00

  13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                         $0.00

  14. Charitable contributions and religious donations                                                              14.                       $100.00

  15. Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                    15a.                      $106.00
        15a. Life insurance
                                                                                                                    15b.                       $90.00
        15b. Health insurance
        15c. Vehicle insurance                                                                                      15c.                        $0.00

        15d. Other insurance. Specify:                                                                              15d.                        $0.00

  16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
        Specify:                                                                                                    16.                         $0.00

  17. Installment or lease payments:
                                                                                                                    17a.                      $295.00
        17a. Car payments for Vehicle 1
                                                                                                                    17b.                        $0.00
        17b. Car payments for Vehicle 2
                                                                                                                    17c.                        $0.00
        17c. Other. Specify:
                                                                                                                    17d.                        $0.00
        17d. Other. Specify:

  18. Your payments of alimony, maintenance, and support that you did not report as deducted
      from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                         $0.00

  19. Other payments you make to support others who do not live with you.
        Specify:                                                                                                    19.                         $0.00

  20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

        20a. Mortgages on other property                                                                            20a.                        $0.00
        20b. Real estate taxes                                                                                      20b.                        $0.00
        20c. Property, homeowner’s, or renter’s insurance                                                           20c.                        $0.00
        20d. Maintenance, repair, and upkeep expenses                                                               20d.                        $0.00
        20e. Homeowner’s association or condominium dues                                                            20e.                        $0.00



 Official Form 106J                                                              Schedule J: Your Expenses                                              page 2
Filed 01/15/21                                                               Case 21-10096                                                                               Doc 1

  Debtor 1              Bhupinder                                      Singh
  Debtor 2              Navneet                                        Kaur                                              Case number (if known)
                        First Name            Middle Name               Last Name



  21. Other. Specify:                       See Additional Page                                                                  21.      +                   $200.00

  22. Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                                              22a.                      $3,271.00

       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                      22b.                           $0.00

       22c. Add line 22a and 22b. The result is your monthly expenses.                                                           22c.                      $3,271.00


  23. Calculate your monthly net income.

       23a. Copy line 12 (your combined monthly income) from Schedule I.                                                         23a.                      $6,000.00

       23b. Copy your monthly expenses from line 22c above.                                                                      23b.     –                 $3,271.00

       23c. Subtract your monthly expenses from your monthly income.
                                                                                                                                 23c.                      $2,729.00
             The result is your monthly net income.



  24. Do you expect an increase or decrease in your expenses within the year after you file this form?

       For example, do you expect to finish paying for your car loan within the year or do you expect your
       mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

       ❑No.           Explain here:
       ✔Yes.
       ❑              Debtors are in forebearance right now on the mortgage on their house. Debtors anticipate that this will stop at some point and they will have to
                      restart payments.




 Official Form 106J                                                               Schedule J: Your Expenses                                                              page 3
Filed 01/15/21                                        Case 21-10096                                                Doc 1

  Debtor 1             Bhupinder                  Singh
  Debtor 2             Navneet                    Kaur                                Case number (if known)
                       First Name   Middle Name   Last Name




                                                                                                               Amount


    21. Other
        Pet Expenses                                                                                            $100.00
        Use of a vehicle                                                                                        $100.00




 Official Form 106J                                       Schedule J: Your Expenses                                page 4
Filed 01/15/21                                                               Case 21-10096                                                                             Doc 1

  Fill in this information to identify your case:

   Debtor 1                   Bhupinder                                 Singh
                              First Name            Middle Name         Last Name

   Debtor 2                   Navneet                                   Kaur
   (Spouse, if filing)        First Name            Middle Name         Last Name

   United States Bankruptcy Court for the:                        Eastern District of California

   Case number                                                                                                                             ❑    Check if this is an
   (if known)                                                                                                                                   amended filing


 Official Form 106Dec
 Declaration About an Individual Debtor's Schedules                                                                                                                   12/15
 If two married people are filing together, both are equally responsible for supplying correct information.

 You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
 property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                Sign Below



    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

    ✔ No
    ❑
    ❑Yes. Name of person                                                                 . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                           (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




    ✘ /s/ Bhupinder Singh                                                  ✘ /s/ Navneet Kaur
         Bhupinder Singh, Debtor 1                                              Navneet Kaur, Debtor 2


         Date 01/15/2021                                                        Date 01/15/2021
                 MM/ DD/ YYYY                                                         MM/ DD/ YYYY




 Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
Filed 01/15/21                                                               Case 21-10096                                                                            Doc 1

  Fill in this information to identify your case:

   Debtor 1                   Bhupinder                                 Singh
                              First Name            Middle Name         Last Name

   Debtor 2                   Navneet                                   Kaur
   (Spouse, if filing)        First Name            Middle Name         Last Name

   United States Bankruptcy Court for the:                        Eastern District of California

   Case number                                                                                                                          ❑   Check if this is an
   (if known)                                                                                                                               amended filing


 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              04/19
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
 needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




  Part 1: Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

     ✔ Married
     ❑
     ❑ Not married
   2. During the last 3 years, have you lived anywhere other than where you live now?

     ❑ No
     ✔ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
     ❑
       Debtor 1:                                               Dates Debtor 1 lived       Debtor 2:                                            Dates Debtor 2 lived
                                                               there                                                                           there


                                                                                        ✔ Same as Debtor 1
                                                                                        ❑                                                    ✔ Same as Debtor 1
                                                                                                                                             ❑
      PO Box 9552                                            From 2018                                                                       From
     Number      Street
                                                                    Currently,             Number      Street                                To
                                                                    Rathaur & Sons
                                                             To     use.
      Fresno, CA 93793-9552
     City                               State ZIP Code
                                                                                           City                      State ZIP Code


                                                                                        ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
                                                             From                                                                            From
     Number      Street                                                                     Number      Street
                                                             To                                                                              To



     City                               State ZIP Code                                      City                       State ZIP Code




   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
   include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

     ❑ No
     ✔ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).
     ❑

 Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 1
Filed 01/15/21                                                               Case 21-10096                                                                               Doc 1

 Debtor 1            Bhupinder                                     Singh
 Debtor 2            Navneet                                       Kaur                                                Case number (if known)
                     First Name           Middle Name              Last Name
  Part 2: Explain the Sources of Your Income


   4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
   Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
   If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     ✔ No
     ❑
     ❑ Yes. Fill in the details.
                                                     Debtor 1                                                    Debtor 2

                                                     Sources of income             Gross Income                  Sources of income             Gross Income
                                                     Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                   exclusions)                                                 exclusions)


     From January 1 of current year until the       ❑ Wages, commissions,                                       ❑ Wages, commissions,
     date you filed for bankruptcy:                     bonuses, tips                                               bonuses, tips
                                                    ❑Operating a business                                       ❑Operating a business

     For last calendar year:                        ❑ Wages, commissions,                                       ❑ Wages, commissions,
     (January 1 to December 31, 2020         )          bonuses, tips                                               bonuses, tips
                                      YYYY          ❑Operating a business                                       ❑Operating a business

     For the calendar year before that:             ❑ Wages, commissions,                                       ❑ Wages, commissions,
     (January 1 to December 31, 2019         )          bonuses, tips                                               bonuses, tips
                                      YYYY          ❑Operating a business                                       ❑Operating a business


   5. Did you receive any other income during this year or the two previous calendar years?
   Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
   payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
   have income that you received together, list it only once under Debtor 1.

     ✔ No
     ❑
     ❑ Yes. Fill in the details.
                                                     Debtor 1                                                    Debtor 2

                                                     Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                     Describe below.               source                        Describe below.               source
                                                                                   (before deductions and                                      (before deductions and
                                                                                   exclusions)                                                 exclusions)


     From January 1 of current year until the
     date you filed for bankruptcy:




     For last calendar year:
     (January 1 to December 31, 2020         )
                                      YYYY




     For the calendar year before that:
     (January 1 to December 31, 2019         )
                                      YYYY




 Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
Filed 01/15/21                                                                    Case 21-10096                                                                           Doc 1

 Debtor 1            Bhupinder                                         Singh
 Debtor 2            Navneet                                           Kaur                                                Case number (if known)
                     First Name                   Middle Name              Last Name
  Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


   6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

     ✔ No.
     ❑          Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                individual primarily for a personal, family, or household purpose.”
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                ✔No. Go to line 7.
                ❑
                ❑Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                           payments to an attorney for this bankruptcy case.
                * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


     ❑Yes.      Debtor 1 or Debtor 2 or both have primarily consumer debts.
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                ❑No. Go to line 7.
                ❑Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                           payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                           this bankruptcy case.

                                                                   Dates of              Total amount paid        Amount you still owe          Was this payment for…
                                                                   payment

                                                                                                                                              ❑Mortgage
              Creditor's Name                                                                                                                 ❑Car
                                                                                                                                              ❑Credit card
              Number      Street                                                                                                              ❑Loan repayment
                                                                                                                                              ❑Suppliers or vendors
                                                                                                                                              ❑Other
              City                        State      ZIP Code




   7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
   Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
   officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
   proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

     ✔ No
     ❑
     ❑Yes. List all payments to an insider.
                                                                Dates of               Total amount paid   Amount you still owe       Reason for this payment
                                                                payment



     Insider's Name


     Number      Street




     City                         State      ZIP Code




 Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 3
Filed 01/15/21                                                                Case 21-10096                                                                                  Doc 1

 Debtor 1            Bhupinder                                      Singh
 Debtor 2            Navneet                                        Kaur                                                 Case number (if known)
                     First Name            Middle Name                Last Name



   8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
   Include payments on debts guaranteed or cosigned by an insider.

     ✔ No
     ❑
     ❑Yes. List all payments that benefited an insider.
                                                           Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                           payment                                                                 Include creditor’s name



     Insider's Name


     Number       Street




     City                         State   ZIP Code




  Part 4: Identify Legal Actions, Repossessions, and Foreclosures


   9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
   List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
   disputes.

     ❑No
     ✔Yes. Fill in the details.
     ❑
                                                     Nature of the case                           Court or agency                                  Status of the case


                                                                                                                                                  ✔Pending
                                                     Collection
     Case title       IPFS Corp of CA v. N
                      Transport LLC, a limited
                                                                                                 Superior Court of California                     ❑
                                                                                                                                                  ❑On appeal
                                                                                                Court Name
                      liability company and
                                                                                                                                                  ❑Concluded
                      DOES 1 through 50,                                                         County of Fresno
                      inclusive                                                                  1130 O Street
                                                                                                Number       Street
     Case number 18CECL12079
                                                                                                 Fresno, CA 93721
                                                                                                City                       State      ZIP Code



                                                                                                                                                  ✔Pending
                                                     Collection; Breach of Contract.
     Case title       Flat Rate Funding Group
                      LLC v Bhuphinder Singh
                                                                                                 Superior Court of California                     ❑
                                                                                                                                                  ❑On appeal
                                                                                                Court Name
                      and N Transport LLC
                                                                                                                                                  ❑Concluded
                                                                                                 County of Fresno
     Case number 19CECG02639                                                                     1130 O Street
                                                                                                Number       Street
                                                                                                 Fresno, CA 93721
                                                                                                City                       State      ZIP Code


                                                     Collection; Dismissed.
     Case title       Barclays Bank Delaware v.
                      Navneet Kaur
                                                                                                 Superior Court of California                     ❑Pending
                                                                                                                                                  ❑On appeal
                                                                                                Court Name

     Case number 19CECL06165                                                                     County of Fresno
                                                                                                                                                  ✔Concluded
                                                                                                                                                  ❑
                                                                                                 1130 O Street
                                                                                                Number       Street
                                                                                                 Fresno, CA 93721
                                                                                                City                       State      ZIP Code




 Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 4
Filed 01/15/21                                                           Case 21-10096                                                                          Doc 1

 Debtor 1            Bhupinder                                 Singh
 Debtor 2            Navneet                                   Kaur                                               Case number (if known)
                     First Name          Middle Name            Last Name

                                                 Nature of the case                         Court or agency                                Status of the case

                                                 Collection
     Case title      Commercial Trade, Inc v
                     Bhupinder Singh, dba
                                                                                           Superior Court of California                ❑Pending
                                                                                                                                       ❑On appeal
                                                                                           Court Name
                     Truck & Trailer Repair
                     Service                                                               County of Fresno
                                                                                                                                       ✔Concluded
                                                                                                                                       ❑
                                                                                           1130 O Street
     Case number 19CECL08969                                                               Number       Street
                                                                                           Fresno, CA 93721
                                                                                           City                    State    ZIP Code



                                                                                                                                       ✔Pending
                                                 Collection; Request for Dismissal filed
     Case title       Capital One Bank (USA),
                      NA v Bhupinder Singh       8/2020.                                   Superior Court of California                ❑
                                                                                                                                       ❑On appeal
                                                                                           Court Name

                                                                                                                                       ❑Concluded
     Case number 19CECL10009                                                               County of Fresno
                                                                                           1130 O Street
                                                                                           Number       Street
                                                                                           Fresno, CA 93721
                                                                                           City                    State    ZIP Code



                                                                                                                                       ✔Pending
                                                 Collection; Request for Dismissal filed
     Case title      Barclays Bank Delaware v.
                     Bhupinder Singh             9/2020.                                   Superior Court of California                ❑
                                                                                                                                       ❑On appeal
                                                                                           Court Name

                                                                                                                                       ❑Concluded
     Case number 19CECL12195                                                               County of Fresno
                                                                                           1130 O Street
                                                                                           Number       Street
                                                                                           Fresno, CA 93721
                                                                                           City                    State    ZIP Code



                                                                                                                                       ✔Pending
                                                 Collection; judgment.
     Case title      Newtek Small Business
                     Finance, LLC v N
                                                                                           Superior Court of California                ❑
                                                                                                                                       ❑On appeal
                                                                                           Court Name
                     Transport LLC; JNB
                                                                                                                                       ❑Concluded
                     Properties LLC; Bhupinder                                             County of Fresno
                     Singh; Navneet                                                        1130 O Street
                                                                                           Number       Street
     Case number 20CECG03645
                                                                                           Fresno, CA 93721
                                                                                           City                    State    ZIP Code



                                                                                                                                       ✔Pending
                                                 Collection
     Case title      Portfolio Recovery
                     Associates, LLC v Navneet
                                                                                           Superior Court of California                ❑
                                                                                                                                       ❑On appeal
                                                                                           Court Name
                     Kaur
                                                                                                                                       ❑Concluded
                                                                                           County of Fresno
     Case number 20CECL02907                                                               1130 O Street
                                                                                           Number       Street
                                                                                           Fresno, CA 93721
                                                                                           City                    State    ZIP Code



                                                                                                                                       ✔Pending
                                                 Collection; Request for Dismissal filed
     Case title      Midland Credit
                     Management, Inc v           10/2020.                                  Superior Court of California                ❑
                                                                                                                                       ❑On appeal
                                                                                           Court Name
                     Bhupinder Singh
                                                                                                                                       ❑Concluded
                                                                                           County of Fresno
     Case number 20CECL03379                                                               1130 O Street
                                                                                           Number       Street
                                                                                           Fresno, CA 93721
                                                                                           City                    State    ZIP Code




 Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 5
Filed 01/15/21                                                           Case 21-10096                                                                         Doc 1

 Debtor 1            Bhupinder                                   Singh
 Debtor 2            Navneet                                     Kaur                                            Case number (if known)
                     First Name           Middle Name             Last Name

                                                  Nature of the case                       Court or agency                                Status of the case


                                                                                                                                       ✔Pending
                                                  Collection
     Case title      Portfolio Recovery
                     Associates, LLC v Navneet
                                                                                          Superior Court of California                 ❑
                                                                                                                                       ❑On appeal
                                                                                          Court Name
                     Kaur
                                                                                                                                       ❑Concluded
                                                                                          County of Fresno
     Case number 20CECL04955                                                              1130 O Street
                                                                                          Number       Street
                                                                                          Fresno, CA 93721
                                                                                          City                    State     ZIP Code


                                                  Traffic Violation
     Case title      People of the State of
                     California v Bhupinder
                                                                                          Superior Court of California                 ❑Pending
                                                                                                                                       ❑On appeal
                                                                                          Court Name
                     Singh
                                                                                          County of Fresno
                                                                                                                                       ✔Concluded
                                                                                                                                       ❑
     Case number E0433101                                                                 1130 O Street
                                                                                          Number       Street
                                                                                          Fresno, CA 93721
                                                                                          City                    State     ZIP Code


                                                  Traffic Violation
     Case title      People of the State of
                     California v Bhupinder
                                                                                          Superior Court of California                 ❑Pending
                                                                                                                                       ❑On appeal
                                                                                          Court Name
                     Singh
                                                                                          County of Fresno
                                                                                                                                       ✔Concluded
                                                                                                                                       ❑
     Case number E0496566                                                                 1130 O Street
                                                                                          Number       Street
                                                                                          Fresno, CA 93721
                                                                                          City                    State     ZIP Code


                                                  Traffic Violation
     Case title      People of the State of
                     California v Bhupinder
                                                                                          Superior Court of California                 ❑Pending
                                                                                                                                       ❑On appeal
                                                                                          Court Name
                     Singh
                                                                                          County of Fresno
                                                                                                                                       ✔Concluded
                                                                                                                                       ❑
     Case number KC33057                                                                  1130 O Street
                                                                                          Number       Street
                                                                                          Fresno, CA 93721
                                                                                          City                    State     ZIP Code


                                                  Labor Judgment;
     Case title      Gurmit Singh Gill v
                     Bhupinder Singh, Navneet     State Case Number: WC-CM-641101.        State of California                          ❑Pending
                                                                                                                                       ❑On appeal
                                                                                          Court Name
                     Kaur, and dba JNB Truck
                     & Trailer Repair Service                                             Department of Industrial Relations Labor
                                                                                          Commissioner's Office
                                                                                                                                       ✔Concluded
                                                                                                                                       ❑
     Case number 19CECG04497                                                              770 East Shaw Avenue, Suite 222
                                                                                          Number       Street
                                                                                          Fresno, CA 93710
                                                                                          City                    State     ZIP Code



                                                                                                                                       ✔Pending
                                                  Collection; Breach of Contract.
     Case title      Luis Brovo dba California
                     Shine Construction v
                                                                                          Superior Court of California                 ❑
                                                                                                                                       ❑On appeal
                                                                                          Court Name
                     Bhupinder Singh, Navneet
                                                                                                                                       ❑Concluded
                     Kaur                                                                 County of Fresno
                                                                                          1130 O Street
     Case number 20CECG00045                                                              Number       Street
                                                                                          Fresno, CA 93721
                                                                                          City                    State     ZIP Code




 Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6
Filed 01/15/21                                                          Case 21-10096                                                                         Doc 1

 Debtor 1            Bhupinder                                 Singh
 Debtor 2            Navneet                                   Kaur                                             Case number (if known)
                     First Name           Middle Name           Last Name

                                                  Nature of the case                       Court or agency                               Status of the case

                                                  Labor Judgment;
     Case title      Preston Dowdy II v
                     Bhupinder Singh, JNB         State Case Number: WC-CM-655920.        State of California                          ❑Pending
                                                                                                                                       ❑On appeal
                                                                                          Court Name
                     Truck & Trailer Repair
                     Service, N Transport LLC                                             Department of Industrial Relations Labor
                                                                                          Commissioner's Office
                                                                                                                                       ✔Concluded
                                                                                                                                       ❑
     Case number 20CECL01925                                                              770 East Shaw Avenue, Suite 222
                                                                                          Number       Street
                                                                                          Fresno, CA 93710
                                                                                          City                    State     ZIP Code


                                                  Labor Judgment;
     Case title      Deelan Monger v
                     Bhupinder Singh; N           State Case Number: WC-CM-703294.        State of California                          ❑Pending
                                                                                                                                       ❑On appeal
                                                                                          Court Name
                     Transport LLC
                                                                                          Department of Industrial Relations Labor
                                                                                          Commissioner's Office
                                                                                                                                       ✔Concluded
                                                                                                                                       ❑
     Case number 20CECL06059
                                                                                          770 East Shaw Avenue, Suite 222
                                                                                          Number       Street
                                                                                          Fresno, CA 93710
                                                                                          City                    State     ZIP Code


                                                  Labor Judgment;
     Case title      Nanda Gomjen v
                     Bhupinder Singh; N           State Case Number: WC-CM-703301.        State of California                          ❑Pending
                                                                                                                                       ❑On appeal
                                                                                          Court Name
                     Transport LLC
                                                                                          Department of Industrial Relations Labor
                                                                                          Commissioner's Office
                                                                                                                                       ✔Concluded
                                                                                                                                       ❑
     Case number 20CECL06062
                                                                                          770 East Shaw Avenue, Suite 222
                                                                                          Number       Street
                                                                                          Fresno, CA 93710
                                                                                          City                    State     ZIP Code


                                                  Labor Judgment;
     Case title      Indra Gurung v Bhupinder
                     Singh; N Transport LLC       State Case Number: WC-CM-703308.        State of California                          ❑Pending
                                                                                                                                       ❑On appeal
                                                                                          Court Name

     Case number 20CECL06064                                                              Department of Industrial Relations Labor
                                                                                          Commissioner's Office
                                                                                                                                       ✔Concluded
                                                                                                                                       ❑
                                                                                          770 East Shaw Avenue, Suite 222
                                                                                          Number       Street
                                                                                          Fresno, CA 93710
                                                                                          City                    State     ZIP Code


                                                  Labor Judgment;
     Case title      Jose Pedroza v Bhupinder
                     Singh; N Transport LLC       State Case Number: WC-CM-709039.        State of California                          ❑Pending
                                                                                                                                       ❑On appeal
                                                                                          Court Name

     Case number 20CECL06070                                                              Department of Industrial Relations Labor
                                                                                          Commissioner's Office
                                                                                                                                       ✔Concluded
                                                                                                                                       ❑
                                                                                          770 East Shaw Avenue, Suite 222
                                                                                          Number       Street
                                                                                          Fresno, CA 93710
                                                                                          City                    State     ZIP Code


                                                  Labor Judgment;
     Case title      Jitendra Singh Virck v
                     Bhupinder Singh; N           State Case Number: WC-CM-704359.        State of California                          ❑Pending
                                                                                                                                       ❑On appeal
                                                                                          Court Name
                     Transport LLC
                                                                                          Department of Industrial Relations Labor
                                                                                          Commissioner's Office
                                                                                                                                       ✔Concluded
                                                                                                                                       ❑
     Case number 20CECL06077
                                                                                          770 East Shaw Avenue, Suite 222
                                                                                          Number       Street
                                                                                          Fresno, CA 93710
                                                                                          City                    State     ZIP Code



 Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 7
Filed 01/15/21                                                              Case 21-10096                                                                                 Doc 1

 Debtor 1            Bhupinder                                     Singh
 Debtor 2            Navneet                                       Kaur                                                 Case number (if known)
                     First Name             Middle Name             Last Name

                                                    Nature of the case                            Court or agency                                Status of the case

                                                    Kaur filed for divorce, but decided not to
     Case title        Navneet Kaur v Bhupinder
                       Singh                        proceed.                                     Superior Court of California                 ❑Pending
                                                                                                                                              ❑On appeal
                                                                                                 Court Name

     Case number 14CEFL04562                                                                     County of Fresno
                                                                                                                                              ✔Concluded
                                                                                                                                              ❑
                                                                                                 1130 O Street
                                                                                                 Number       Street
                                                                                                 Fresno, CA 93721
                                                                                                 City                    State     ZIP Code



                                                                                                                                              ✔Pending
                                                    Collection.
     Case title        1 West Capital LLC v N
                       Transport; Navneet Kaur;
                                                                                                 Superior Court of Florida                    ❑
                                                                                                                                              ❑On appeal
                                                                                                 Court Name
                       Bhunpinder Singh

     Case number CACE17021882                                                                    Number       Street
                                                                                                                                              ❑Concluded

                                                                                                 City                    State     ZIP Code



                                                                                                                                              ✔Pending
                                                    Collection
     Case title        Flat Rate Funding Group
                       LLC v N Transport LLC;
                                                                                                 State of Michigan                            ❑
                                                                                                                                              ❑On appeal
                                                                                                 Court Name
                       Bhupinder Singh

     Case number 19-001468-CB                                                                    Number       Street
                                                                                                                                              ❑Concluded

                                                                                                 City                    State     ZIP Code




   10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
   Check all that apply and fill in the details below.

     ✔No. Go to line 11.
     ❑
     ❑Yes. Fill in the information below.
                                                                     Describe the property                                      Date              Value of the property



     Creditor’s Name


     Number       Street                                             Explain what happened

                                                                    ❑Property was repossessed.
                                                                    ❑Property was foreclosed.
                                                                    ❑Property was garnished.
     City                         State     ZIP Code                ❑Property was attached, seized, or levied.


   11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
   to make a payment because you owed a debt?

     ✔ No
     ❑
     ❑Yes. Fill in the details.




 Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 8
Filed 01/15/21                                                              Case 21-10096                                                                         Doc 1

 Debtor 1            Bhupinder                                     Singh
 Debtor 2            Navneet                                       Kaur                                             Case number (if known)
                     First Name             Middle Name             Last Name

                                                            Describe the action the creditor took                        Date action was     Amount
                                                                                                                         taken
     Creditor’s Name


     Number      Street



     City                         State     ZIP Code
                                                           Last 4 digits of account number: XXXX–




   12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
   receiver, a custodian, or another official?

     ✔ No
     ❑
     ❑Yes

  Part 5: List Certain Gifts and Contributions


   13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

     ❑No
     ✔Yes. Fill in the details for each gift.
     ❑
      Gifts with a total value of more than $600 per        Describe the gifts                                          Dates you gave       Value
      person                                                                                                            the gifts
                                                           Plane Ticket
      Harbans Kaur                                                                                                      11/2020                       $700.00
     Person to Whom You Gave the Gift




      6528 W Santa Ana Ave
     Number      Street


      Fresno, CA 93723-3015
     City                           State   ZIP Code

     Person’s relationship to you Mother



   14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     ✔ No
     ❑
     ❑Yes. Fill in the details for each gift or contribution.




 Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 9
Filed 01/15/21                                                             Case 21-10096                                                                             Doc 1

 Debtor 1             Bhupinder                                   Singh
 Debtor 2             Navneet                                     Kaur                                            Case number (if known)
                      First Name          Middle Name              Last Name

      Gifts or contributions to charities that     Describe what you contributed                                 Date you               Value
      total more than $600                                                                                       contributed



     Charity’s Name




     Number     Street



     City                    State   ZIP Code




  Part 6: List Certain Losses


   15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

     ✔ No
     ❑
     ❑Yes. Fill in the details.
      Describe the property you lost and         Describe any insurance coverage for the loss                   Date of your loss       Value of property lost
      how the loss occurred                     Include the amount that insurance has paid. List pending
                                                insurance claims on line 33 of Schedule A/B: Property.




  Part 7: List Certain Payments or Transfers


   16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
   seeking bankruptcy or preparing a bankruptcy petition?
   Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     ❑No
     ✔Yes. Fill in the details.
     ❑
                                                   Description and value of any property transferred             Date payment or        Amount of payment
      Dollar Learning Foundation Inc                                                                             transfer was made
     Person Who Was Paid                          Credit Counseling Certificate
                                                                                                                01/15/2021                              $30.00
     Number     Street




     City                    State   ZIP Code
      dollarbk.org
     Email or website address


     Person Who Made the Payment, if Not You




 Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 10
Filed 01/15/21                                                           Case 21-10096                                                                              Doc 1

 Debtor 1            Bhupinder                                  Singh
 Debtor 2            Navneet                                    Kaur                                               Case number (if known)
                     First Name          Middle Name             Last Name

                                                Description and value of any property transferred                Date payment or         Amount of payment
      Fear Waddell, P.C.                                                                                         transfer was made
     Person Who Was Paid                       See FRBP 2016(b) statement
      7650 N. Palm Avenue Suite 101
     Number     Street




      Fresno, CA 93711
     City                   State   ZIP Code


     Email or website address


     Person Who Made the Payment, if Not You




   17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
   deal with your creditors or to make payments to your creditors?
   Do not include any payment or transfer that you listed on line 16.

     ✔ No
     ❑
     ❑Yes. Fill in the details.
                                                Description and value of any property transferred                Date payment or         Amount of payment
                                                                                                                 transfer was made
     Person Who Was Paid



     Number     Street




     City                   State   ZIP Code




   18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
   ordinary course of your business or financial affairs?
   Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
   Do not include gifts and transfers that you have already listed on this statement.

     ❑No
     ✔Yes. Fill in the details.
     ❑
                                                 Description and value of property           Describe any property or payments received       Date transfer was
                                                 transferred                                 or debts paid in exchange                        made
      Angrej Singh                             2011 Mercedes GL450 (115k miles) valued at Debtor received $10,500.00 which was used to
     Person Who Received Transfer              $10,500.00.                                pay for attorney fees.                             1/2021
      6528 W Santa Ana Ave
     Number     Street


      Fresno, CA 93723-3015
     City                   State   ZIP Code


     Person's relationship to you
      Father




 Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 11
Filed 01/15/21                                                           Case 21-10096                                                                               Doc 1

 Debtor 1            Bhupinder                                   Singh
 Debtor 2            Navneet                                     Kaur                                              Case number (if known)
                     First Name           Middle Name            Last Name

                                                 Description and value of property           Describe any property or payments received       Date transfer was
                                                 transferred                                 or debts paid in exchange                        made
                                                N Transport LLC was transferred to Angrej
      Angrej Singh                              Singh. However, business transfer was not                                                     7/6/2020
     Person Who Received Transfer
                                                finalized so N Transport LLC has been
      6528 W Santa Ana Ave                      continuously managed by Debtors.
     Number      Street


      Fresno, CA 93723-3015
     City                    State   ZIP Code


     Person's relationship to you
      Father




   19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
   often called asset-protection devices.)

     ✔ No
     ❑
     ❑Yes. Fill in the details.
                                                Description and value of the property transferred                                             Date transfer was
                                                                                                                                              made


     Name of trust




  Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


   20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
   transferred?
   Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
   cooperatives, associations, and other financial institutions.

     ✔ No
     ❑
     ❑Yes. Fill in the details.
                                                 Last 4 digits of account number          Type of account or        Date account was            Last balance
                                                                                          instrument                closed, sold, moved, or     before closing or
                                                                                                                    transferred                 transfer

     Name of Financial Institution
                                                 XXXX–                                  ❑Checking
                                                                                        ❑Savings
     Number      Street
                                                                                        ❑Money market
                                                                                        ❑Brokerage
                                                                                        ❑Other
     City                   State    ZIP Code




   21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
   valuables?

     ✔ No
     ❑
     ❑Yes. Fill in the details.
 Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 12
Filed 01/15/21                                                               Case 21-10096                                                                             Doc 1

 Debtor 1            Bhupinder                                     Singh
 Debtor 2            Navneet                                       Kaur                                             Case number (if known)
                     First Name              Middle Name           Last Name

                                                     Who else had access to it?                   Describe the contents                           Do you still have
                                                                                                                                                  it?

                                                                                                                                                  ❑No
     Name of Financial Institution                  Name
                                                                                                                                                  ❑Yes

     Number      Street                             Number     Street



                                                    City                   State    ZIP Code

     City                   State       ZIP Code



   22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

     ❑No
     ✔Yes. Fill in the details.
     ❑
                                                     Who else has or had access to it?            Describe the contents                           Do you still have
                                                                                                                                                  it?
                                                                                                 Trucks and Trailers are located at his Belmont
      Unknown                                                                                    Ave/N Brawley Ave yard.                          ❑No
     Name of Storage Facility                       Name                                                                                          ✔Yes
                                                                                                                                                  ❑
      Belmont Ave/N Brawley Ave
     Number      Street
                                                    Number     Street



                                                    City                    State    ZIP Code

     City                       State    ZIP Code




  Part 9: Identify Property You Hold or Control for Someone Else


   23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

     ❑No
     ✔Yes. Fill in the details.
     ❑
                                                     Where is the property?                       Describe the property                           Value
                                                                                                 2007 Toyota Camry. Debtor's father allows
      Angrej Singh                                                                               Debtors to use this car that is owned by the
     Owner's Name
                                                    Number     Street                            father.


     Number      Street


                                                    City                   State    ZIP Code


     City                   State       ZIP Code




 Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 13
Filed 01/15/21                                                                  Case 21-10096                                                                                  Doc 1

 Debtor 1            Bhupinder                                      Singh
 Debtor 2            Navneet                                        Kaur                                                  Case number (if known)
                     First Name            Middle Name               Last Name
  Part 10: Give Details About Environmental Information


   For the purpose of Part 10, the following definitions apply:
       Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
       or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
       wastes, or material.
       Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
       including disposal sites.
       Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
       contaminant, or similar term.
   Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

   24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     ✔ No
     ❑
     ❑Yes. Fill in the details.
                                                    Governmental unit                           Environmental law, if you know it                         Date of notice


     Name of site                                  Governmental unit



     Number     Street                             Number      Street


                                                   City                 State   ZIP Code


     City                   State   ZIP Code




   25. Have you notified any governmental unit of any release of hazardous material?

     ✔ No
     ❑
     ❑Yes. Fill in the details.
                                                    Governmental unit                           Environmental law, if you know it                         Date of notice


     Name of site                                  Governmental unit



     Number     Street                             Number      Street


                                                   City                 State   ZIP Code


     City                   State   ZIP Code




   26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     ✔ No
     ❑
     ❑Yes. Fill in the details.




 Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 14
Filed 01/15/21                                                                     Case 21-10096                                                                                Doc 1

 Debtor 1             Bhupinder                                        Singh
 Debtor 2             Navneet                                          Kaur                                                 Case number (if known)
                      First Name             Middle Name               Last Name

                                                      Court or agency                             Nature of the case                                       Status of the case


     Case title
                                                     Court Name
                                                                                                                                                       ❑Pending
                                                                                                                                                       ❑On appeal
                                                                                                                                                       ❑Concluded
                                                     Number       Street


     Case number
                                                     City                  State   ZIP Code




  Part 11: Give Details About Your Business or Connections to Any Business


   27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

            ✔ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
            ❑
            ✔ A member of a limited liability company (LLC) or limited liability partnership (LLP)
            ❑
            ❑ A partner in a partnership
            ❑ An officer, director, or managing executive of a corporation
            ❑ An owner of at least 5% of the voting or equity securities of a corporation
     ❑No. None of the above applies. Go to Part 12.
     ✔Yes. Check all that apply above and fill in the details below for each business.
     ❑
                                                       Describe the nature of the business                          Employer Identification number
      N Transport LLC                                                                                               Do not include Social Security number or ITIN.
     Name
                                                      Trucking
                                                                                                                     EIN:   3   6 – 4    8     1   2   8    4   7
      5348 West Brown Avenue
     Number        Street
                                                       Name of accountant or bookkeeper                             Dates business existed
                                                      Paul S. Aulaka
                                                                                                                     From 7/2016          To 5/2019
      Fresno, CA 93722
     City                     State    ZIP Code

                                                       Describe the nature of the business                          Employer Identification number
      JNB Truck & Trailer Repair Service                                                                            Do not include Social Security number or ITIN.
     Name
                                                      Repair of Trucks and Trailers
                                                                                                                     EIN:   2   6 – 3    0     1   3   3    9   5
      620 N Marks Ave
     Number        Street
                                                       Name of accountant or bookkeeper                             Dates business existed
                                                      Paul S. Aulaka
                                                                                                                     From 3/2017          To 6/2019
      Fresno, CA 93726
     City                     State    ZIP Code

                                                       Describe the nature of the business                          Employer Identification number
      JNB Properties LLC                                                                                            Do not include Social Security number or ITIN.
     Name
                                                      Purchasing and selling properties
                                                                                                                     EIN:   3   5 – 2    6     1   2   5    6   1
      294 N Fruit Avenue
     Number        Street
                                                       Name of accountant or bookkeeper                             Dates business existed
                                                      Paul S. Aulaka
      Fresno, CA 93706                                                                                               From 11/2017         To
     City                     State    ZIP Code




 Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page 15
Filed 01/15/21                                                             Case 21-10096                                                                           Doc 1

 Debtor 1            Bhupinder                                     Singh
 Debtor 2            Navneet                                       Kaur                                           Case number (if known)
                     First Name          Middle Name               Last Name

                                                  Describe the nature of the business                     Employer Identification number
      Rathaur & Sons Trucking                                                                             Do not include Social Security number or ITIN.
     Name
                                                 Trucking
                                                                                                           EIN:    2   6 – 3     0     1   3   3   9   5
      5348 West Brown Avenue
     Number     Street
                                                  Name of accountant or bookkeeper                        Dates business existed
                                                 Paul S. Aulaka
      Fresno, CA 93722                                                                                     From 10/01/2019        To
     City                   State   ZIP Code




   28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
   or other parties.

     ❑No
     ✔Yes. Fill in the details below.
     ❑
                                                  Date issued


      Paul S. Aulaka                              Last few years
     Name                                        MM / DD / YYYY


      4185 West Figarden Drive, Suite 104
     Number     Street




      Fresno, CA 93722
     City                   State   ZIP Code




 Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 16
Filed 01/15/21                                                         Case 21-10096                                                                          Doc 1

  Debtor 1           Bhupinder                                   Singh
  Debtor 2           Navneet                                     Kaur                                            Case number (if known)
                     First Name           Middle Name             Last Name




  Part 12: Sign Below


   I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
   correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
   can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




     ✘ /s/ Bhupinder Singh                                            ✘ /s/ Navneet Kaur
         Signature of Bhupinder Singh, Debtor 1                           Signature of Navneet Kaur, Debtor 2


         Date 01/15/2021                                                  Date 01/15/2021




   Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

     ✔ No
     ❑
     ❑Yes
   Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

     ✔ No
     ❑
                                                                                                       Attach the Bankruptcy Petition Preparer’s Notice,
     ❑Yes. Name of person                                                                              Declaration, and Signature (Official Form 119).
Filed 01/15/21                                                                  Case 21-10096                                                       Doc 1

    B2030 (Form 2030)(12/15)


                                                         United States Bankruptcy Court
                                                                       Eastern District of California

     In re
     Singh, Bhupinder                                                                                                        Case No.
     Kaur, Navneet                                                                                                           Chapter         11
     Debtor(s)


                                            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
     1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
          compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
          rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
                 For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                            $8,066.00
                 Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                              $8,066.00
                 Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 $0.00

     2.   The source of the compensation to be paid to me was:
             ❑ Debtor
          ✔ Other (specify) Prior to the bankruptcy filing, Debtor paid a retainer of $15,000.00 which was deposited into Attorney's
          ❑
          attorney-client trust account. Attorney's pre-filing fees and costs amounted to $8,066.00. Attorney drew down this amount from
          the retainer prior to the bankruptcy filing, leaving $6,934.00 in Attorney's attorney-client trust account as of the petition date.

     3.   The source of compensation to be paid to me is:
                 ✔ Debtor
                 ❑                                          ❑ Other (specify)
     4.   ✔
          ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
          of my law firm.

          ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
          of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

     5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
          a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
               bankruptcy;
          b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
          c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

     6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:
Filed 01/15/21                                       Case 21-10096                                             Doc 1
                                                       CERTIFICATION

                   I certify that the foregoing is a complete statement of any agreement or arrangement for
                 payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                 01/15/2021                          /s/ Peter Fear
                 Date                                     Signature of Attorney
                                                                                                  Peter Fear
                                                                                          Fear Waddell, P.C.
                                                                              7650 N. Palm Avenue Suite 101
                                                                                           Fresno, CA 93711
                                                                                       Phone: (559) 436-6575

                                                     Fear Waddell, P.C.
                                                        Name of law firm
